Exhibit 10.1

$900,000,000

SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT

Dated as of June 8, 2020

by and among

J. C. PENNEY CORPORATION, INC.,

as Borrower,

J. C. PENNEY COMPANY, INC. and CERTAIN SUBSIDIARIES OF J.
C. PENNEY COMPANY, INC.,

as Guarantors,

VARIOUS LENDERS,

GLAS USA LLC,

as Administrative Agent,

and

GLAS AMERICAS LLC,

as Collateral Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     2       1.1.   

Definitions

     2       1.2.   

Accounting Terms

     34       1.3.   

Interpretation, Etc.

     34       1.4.   

Divisions

     35       1.5.   

Closing Date Schedules

     35  

SECTION 2. LOANS

     35       2.1.   

Loans

     35       2.2.   

Roll-Up

     37       2.3.   

Exit Facility Option

     38       2.4.   

[Reserved]

     39       2.5.   

Pro Rata Shares; Availability of Funds

     39       2.6.   

Use of Proceeds

     40       2.7.   

Evidence of Debt; Register; Lenders’ Books and Records

     40       2.8.   

Interest on Loans

     41       2.9.   

Conversion/Continuation

     42       2.10.   

Default Interest

     42       2.11.   

Premium; Fees

     42       2.12.   

Repayment at Maturity

     43       2.13.   

Voluntary Prepayments; Commitment Terminations

     44       2.14.   

Mandatory Prepayments

     44       2.15.   

Application of Prepayments and Commitment Terminations

     45       2.16.   

General Provisions Regarding Payments

     45       2.17.   

Ratable Sharing

     46       2.18.   

Making or Maintaining Eurodollar Rate Loans

     47       2.19.   

Increased Costs; Capital Adequacy

     50       2.20.   

Taxes; Withholding, Etc.

     51       2.21.   

Obligation to Mitigate

     54       2.22.   

Defaulting Lenders

     54       2.23.   

Removal or Replacement of a Lender

     55  

SECTION 3. CONDITIONS PRECEDENT

     55       3.1.   

Conditions to the Closing Date Loan

     55       3.2.   

Conditions to the Final Loan

     58  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     59       4.1.   

Organization; Requisite Power and Authority; Qualification

     59       4.2.   

Equity Interests and Ownership

     60       4.3.   

Governmental Consents; No Conflict

     60       4.4.   

Financial Statements

     60       4.5.   

Binding Obligation

     60       4.6.   

Collateral Documents

     61       4.7.   

Insurance

     61       4.8.   

No Material Adverse Effect

     61       4.9.   

Litigation

     61       4.10.   

Payment of Taxes

     61  

 

-i-



--------------------------------------------------------------------------------

          Page       4.11.   

Properties

     61       4.12.   

Environmental Matters

     62       4.13.   

Compliance with Laws and Agreements; No Defaults

     62       4.14.   

Governmental Regulation

     63       4.15.   

Federal Reserve Regulations; Exchange Act

     63       4.16.   

Employee Matters

     63       4.17.   

Employee Benefit Plans

     63       4.18.   

Approved Budget

     63       4.19.   

Disclosure

     63       4.20.   

EEA Financial Institutions

     64       4.21.   

PATRIOT Act and Anti-Money Laundering Laws

     64       4.22.   

Purpose of Loans and Commitments

     64  

SECTION 5. AFFIRMATIVE COVENANTS

     64       5.1.   

Financial Statements and Other Reports

     64       5.2.   

Existence

     69       5.3.   

Payment of Taxes

     69       5.4.   

Maintenance of Properties

     69       5.5.   

Insurance

     69       5.6.   

Books and Records; Inspections

     70       5.7.   

Lender Calls

     70       5.8.   

Compliance with Laws

     71       5.9.   

Environmental

     71       5.10.   

Subsidiaries

     72       5.11.   

Final Loan Escrow Account Control Agreement

     72       5.12.   

Further Assurances

     72       5.13.   

Milestones

     72       5.14.   

Toggle Event

     73       5.15.   

Certain Bankruptcy Matters

     74       5.16.   

No Discharge

     74       5.17.   

Liens

     74  

SECTION 6. NEGATIVE COVENANTS

     75       6.1.   

Indebtedness

     75       6.2.   

Liens

     76       6.3.   

Restrictive Agreements

     78       6.4.   

Restricted Payments

     78       6.5.   

Approved Budget

     79       6.6.   

Investments, Loans, Advances, Guarantees and Acquisitions

     79       6.7.   

Asset Sales

     80       6.8.   

Fundamental Changes

     82       6.9.   

Disposal of Subsidiary Interests

     83       6.10.   

Sale and Leaseback Transactions

     83       6.11.   

Transactions with Affiliates

     83       6.12.   

Conduct of Business

     83       6.13.   

Permitted Activities of Holdings

     84       6.14.   

Certain Payments of Indebtedness

     84       6.15.   

Amendments of Organizational Documents

     84       6.16.   

Net Settlement of Convertible Indebtedness

     84       6.17.   

Chapter 11 Modifications

     84       6.18.   

Use of Proceeds

     84  

 

-ii-



--------------------------------------------------------------------------------

          Page       6.19.   

Additional Bankruptcy Matters

     85  

SECTION 7. GUARANTY

     86       7.1.   

Guaranty of the Obligations

     86       7.2.   

Contribution by Guarantors

     87       7.3.   

Payment by Guarantors

     87       7.4.   

Liability of Guarantors Absolute

     87       7.5.   

Waivers by Guarantors

     89       7.6.   

Guarantors’ Rights of Subrogation, Contribution, Etc.

     90       7.7.   

Subordination of Other Obligations

     90       7.8.   

Continuing Guaranty

     90       7.9.   

Authority of Guarantors or Borrower

     90       7.10.   

Financial Condition of Borrower

     91       7.11.   

Bankruptcy, Etc.

     91       7.12.   

Discharge of Guaranty Upon Sale of Guarantor

     91  

SECTION 8. EVENTS OF DEFAULT

     91       8.1.   

Events of Default

     91  

SECTION 9. AGENTS

     95       9.1.   

Appointment of Agents

     95       9.2.   

Powers and Duties

     95       9.3.   

General Immunity

     96       9.4.   

Agents Entitled to Act as Lender

     99       9.5.   

Lenders’ Representations, Warranties and Acknowledgment

     99       9.6.   

Right to Indemnity

     99       9.7.   

Successor Agent

     100       9.8.   

Collateral Documents and Guaranty

     101       9.9.   

Withholding Taxes

     103       9.10.   

Administrative Agent or Collateral Agent May File Proofs of Claim

     103       9.11.   

Certain ERISA Matters

     103  

SECTION 10. MISCELLANEOUS

     104       10.1.   

Notices

     104       10.2.   

Expenses

     106       10.3.   

Indemnity

     107       10.4.   

Set-Off

     108       10.5.   

Amendments and Waivers

     108       10.6.   

Successors and Assigns; Participations

     111       10.7.   

Independence of Covenants

     114       10.8.   

Survival of Representations, Warranties and Agreements

     114       10.9.   

No Waiver; Remedies Cumulative

     114       10.10.   

Marshalling; Payments Set Aside

     114       10.11.   

Severability

     114       10.12.   

Obligations Several; Independent Nature of Lenders’ Rights

     115       10.13.   

Headings

     115       10.14.   

APPLICABLE LAW

     115       10.15.   

CONSENT TO JURISDICTION

     115       10.16.   

WAIVER OF JURY TRIAL

     116       10.17.   

Confidentiality

     116       10.18.   

Usury Savings Clause

     117  

 

-iii-



--------------------------------------------------------------------------------

          Page       10.19.   

Effectiveness; Counterparts

     117       10.20.   

PATRIOT Act

     117       10.21.   

Electronic Execution of Assignments

     117       10.22.   

No Fiduciary Duty

     118       10.23.   

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     118       10.24.   

Acknowledgement Regarding Any Supported QFCs

     118       10.25.   

Conflicts

     119       10.26.   

No Action

     119  

 

-iv-



--------------------------------------------------------------------------------

APPENDICES:

   A      Commitments      B      Notice Addresses

SCHEDULES:

   4.2      Equity Interests and Ownership      4.11      Real Estate Assets  
   6.1      Certain Indebtedness      6.2      Certain Liens and Expiring
Letters of Credit      6.3      Certain Restrictive Agreements      6.6     
Certain Investments      10.6      Initial Non-Voting Roll-Up Lenders

EXHIBITS:

   A      Funding Notice      B      Conversion/Continuation Notice      C     
Compliance Certificate      D      Assignment Agreement      E      Certificate
re Non-Bank Status      F      Counterpart Agreement      G      Pledge and
Security Agreement

 

-v-



--------------------------------------------------------------------------------

SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT

This SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AND GUARANTY
AGREEMENT, dated as of June 8, 2020 (this “Agreement”), is entered into by and
among J. C. PENNEY CORPORATION, INC., a Delaware corporation, as debtor and
debtor-in-possession (“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware
corporation, as debtor and debtor-in-possession (“Holdings”), certain
SUBSIDIARIES OF HOLDINGS, each as debtors and debtors-in-possession, as
Guarantors, the Lenders party hereto from time to time, GLAS USA LLC, a limited
liability company organized and existing under the laws of the State of New
Jersey, as administrative agent for the Lenders (in such capacity, together with
its successors and assigns in such capacity, “Administrative Agent”), and GLAS
AMERICAS LLC, a limited liability company organized and existing under the laws
of the State of New York, as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, “Collateral
Agent” and, together with Administrative Agent, each, an “Agent” and,
collectively, the “Agents”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof.

WHEREAS, Borrower, Holdings and certain of its Subsidiaries (as hereinafter
defined) on May 15, 2020 (the “Petition Date”) have commenced voluntary cases
(the “Chapter 11 Cases”) under Chapter 11 of the Bankruptcy Code (as hereinafter
defined) in the United States Bankruptcy Court for the Southern District of
Texas (the “Bankruptcy Court”), and the Credit Parties (as hereinafter defined)
continue to operate their businesses and manage their properties as
debtors-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

WHEREAS, Borrower has asked the Lenders (as hereinafter defined) to provide it
with a superpriority senior secured debtor-in-possession credit facility
comprised of term loans (the “Term Facility”) in an aggregate principal amount
of $900,000,000, of which (a) $450,000,000 consists of “new money” Loans that
will be made available to Borrower pursuant to Section 2.1 and of which an
aggregate principal amount equal to $225,000,000 will be provided on the Closing
Date (as hereinafter defined) and the remaining aggregate principal amount equal
to $225,000,000 will be made available to Borrower on the Final Loan
Availability Date (as hereinafter defined) and (b) $450,000,000 consists of
Prepetition Term Loan Obligations (as hereinafter defined) and, if applicable
pursuant to Section 2.2(c), the Prepetition Senior Secured Notes Obligations (as
hereinafter defined) that will be deemed “rolled-up” as Loans on a
dollar-for-dollar basis concurrently with the making of “new money” Loans in
accordance with Section 2.2.

WHEREAS, all of Borrower’s obligations under the Term Facility are to be
guaranteed by the Guarantors (as hereinafter defined).

WHEREAS, the Lenders have severally, and not jointly, agreed to extend such
credit to Borrower subject to the terms and conditions set forth herein.

WHEREAS, to provide security for the repayment of the Loans (as hereinafter
defined), and the payment of the other Obligations (as hereinafter defined) of
the Credit Parties hereunder and under the other Credit Documents (as
hereinafter defined), the Credit Parties will provide and grant to
Administrative Agent and Collateral Agent, for their benefit and the benefit of
the other Secured Parties, certain security interests, liens and other rights
and protections pursuant to the terms and conditions hereof pursuant to Sections
364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code and superpriority
administrative expense claims pursuant to Section 364(c)(1) of the Bankruptcy
Code, in each case having the relative priorities as set forth in the DIP Order,
and other rights and protections as more fully described herein and in the DIP
Order.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1.    Definitions. The following terms used herein, including in the preamble,
recitals, appendices, exhibits and schedules hereto, shall have the following
meanings:

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
DIP Order.

“Acceptable Confirmation Order” means an order of the Bankruptcy Court
confirming an Acceptable Plan that is in form and substance consistent with the
RSA and otherwise satisfactory to Administrative Agent (as the same may be
amended, supplemented, or modified from time to time after entry thereof with
the prior written consent of Administrative Agent).

“Acceptable Plan” means a Plan of Reorganization that is consistent with the RSA
and otherwise satisfactory to Administrative Agent (as the same may be amended,
supplemented, or modified from time to time after entry thereof in accordance
with the terms thereof with the prior written consent of Administrative Agent).

“Actual Disbursements” means the sum of all disbursements (including, without
limitation, cash disbursements, cash equivalent disbursements and credit card
disbursements) made by the Credit Parties (in all cases excluding payment of
Professional Fees) during the relevant period of determination and which
corresponds to the amounts across from the line-item in the Approved Budget with
the headings “Total Operating Disbursements” and “Total Non-Operating
Disbursements”, as determined in a manner consistent with the Approved Budget.

“Actual Receipts” means the sum of all receipts (including, without limitation,
cash receipts, cash equivalent receipts and credit card receipts) received by
the Credit Parties during the relevant period of determination (other than the
proceeds of the Loans) and which corresponds to the amounts across from the
line-item in the Approved Budget with the heading “Total Collections”, as
determined in a manner consistent with the Approved Budget.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars (“LIBOR”) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by Administrative Agent
in its reasonable discretion, in each case (the “LIBO Screen Rate”)) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided, further, that if the LIBO Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the Adjusted Eurodollar Rate shall be the Interpolated
Rate comparable to such period as of approximately 11:00 a.m., London time, on
such Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement; provided, however, that notwithstanding
the foregoing, the Adjusted Eurodollar Rate shall at no time be less than 1.25%
per annum.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” as defined in the preamble hereto.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means each of (i) Administrative Agent, (ii) Collateral Agent and
(iii) any other Person appointed under the Credit Documents to serve in an agent
or similar capacity.

“Agent Affiliates” as defined in Section 10.1(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Superpriority Senior Secured Debtor-In-Possession Credit
and Guaranty Agreement, dated as of the Closing Date, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Anti-Money Laundering Laws” means any and all applicable laws, rules or
regulations relating to money laundering or terrorism financing, including, but
not limited to, (a) 18 U.S.C. §§ 1956 and 1957 and (b) the Bank Secrecy Act, 31
U.S.C. §§ 5311 et seq., as amended by the PATRIOT Act, and its implementing
regulations.

“Applicable Margin” means, (i) with respect to Eurodollar Rate Loans, 11.75% per
annum, and (ii) with respect to Base Rate Loans, 10.75% per annum.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained by member banks of the United States Federal Reserve System (or
any successor thereto) with respect thereto against “Eurocurrency liabilities”
(as such term is defined in Regulation D) under regulations issued from time to
time by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate is to be determined, or
(ii) any category of extensions of credit or other assets which include
Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on Eurodollar Rate Loans shall be adjusted automatically on and as of
the effective date of any change in the Applicable Reserve Requirement.

“Approved Budget” means the operating budget for the Credit Parties covering the
Budget Period attached as Exhibit 1 to the DIP Order filed with the Bankruptcy
Court on June 5, 2020 as the same may be updated from time to time in accordance
with Section 5.1(h).

 

-3-



--------------------------------------------------------------------------------

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (including the voluntary termination of a lease or other
contract for consideration), in one transaction or a series of transactions, of
all or any part of Holdings’ or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of Holdings’ Subsidiaries.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, or in such other form as may be approved
by Administrative Agent (including electronic documentation generated by
ClearPar, Markitclear or other electronic platform).

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to Administrative
Agent as to the authority of such Authorized Officer.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Court” as defined in the recitals.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the NYFRB Rate in effect on such
day plus 1⁄2 of 1.00% and (iii) the sum of (a) the Adjusted Eurodollar Rate
(after giving effect to any Adjusted Eurodollar Rate “floor”) that would be
payable on such day for a Eurodollar Rate Loan with a one-month interest period
plus (b) 1.00% per annum; provided, however, that notwithstanding the foregoing,
the Base Rate shall at no time be less than 2.25% per annum. Any change in the
Base Rate due to a change in the Prime Rate or the NYFRB Rate shall be effective
on the effective day of such change in the Prime Rate or the NYFRB Rate,
respectively.

 

-4-



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include SOFR) that has been selected by Administrative Agent and
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated credit facilities at such
time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent reasonably decides that adoption of any portion of such market practice is
not administratively feasible or if Administrative Agent reasonably determines
that no market practice for the administration of the Benchmark Replacement
exists, in such other manner of administration as Administrative Agent
reasonably decides is reasonably necessary in connection with the administration
of this Agreement), in each case, in consultation with Borrower.

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event”, the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide

 

-5-



--------------------------------------------------------------------------------

LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
by notice to Borrower and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.18(f) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.18(f).

“Beneficiary” means each Agent and each Lender.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 101.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “Affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Budget Period” as defined in Section 3.1(f).

“Budgeted Disbursements” means the sum of all disbursements (including, without
limitation, cash disbursements, cash equivalent disbursements and credit card
disbursements) made by the Credit Parties (in all cases excluding payment of
Professional Fees) during the relevant period of determination as set forth
across from the line-items in the Approved Budget with the headings “Total
Operating Disbursements” and “Total Non-Operating Disbursements”.

“Budgeted Receipts” means the sum of all receipts (including, without
limitation, cash receipts, cash equivalent receipts and credit card receipts)
received by the Credit Parties during the relevant period of determination
(other than proceeds of the Loans) as set forth across from the line-item in the
Approved Budget with the heading “Total Collections”.

 

-6-



--------------------------------------------------------------------------------

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Business Plan” as defined in Section 5.13.

“Business Plan Parameters” as defined in Section 5.13.

“Capital Lease Obligations” of any Person means, subject to clause (i) of the
proviso to the first sentence of Section 1.2, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Carve Out” as defined in the DIP Order.

“Cash Collateral” as defined in the DIP Order.

“Cash Collateral Order” means that certain (a) Interim Order (I) Authorizing
Debtors to Use Cash Collateral, (II) Granting Adequate Protection to the
Prepetition Secured Parties, and (III) Scheduling a Final Hearing Pursuant to
Bankruptcy Rule 4001(B) entered by the Bankruptcy Court on May 16, 2020 (the
“Interim Cash Collateral Order”) and (b) solely with respect to the use of Cash
Collateral described therein, the DIP Order; provided that the consent of the
Prepetition ABL Agent and Prepetition ABL Lenders shall not be required for the
DIP Order to be deemed to be in form and substance satisfactory to
Administrative Agent.

“Cause of Action” shall mean any claim, obligation, suit, judgment, damage,
demand, debt, right, remedy, cause of action, loss and/or liability, including
any derivative claim.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, (a) the acquisition of ownership, directly or
indirectly, beneficially

 

-7-



--------------------------------------------------------------------------------

or of record, by any Person other than Holdings of any Equity Interest in
Borrower; (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on and as of the Closing Date) other than any retirement
or savings plan for employees of Holdings and its Subsidiaries, of Equity
Interests representing more than 42.5% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests in Holdings; (c) occupation of a majority of the seats (other
than vacant seats) on the board of directors of Holdings by Persons who were
neither (i) nominated or approved by the board of directors of Holdings, or a
committee thereof, nor (ii) appointed by directors so nominated or approved; or
(d) the occurrence of any “change of control” (or similar event, however
denominated) under and as defined in any indenture or other agreement or
instrument evidencing, governing the rights of the holders of or otherwise
relating to any Material Indebtedness.

“Chapter 11 Cases” as defined in the recitals.

“Closing Date” means June 8, 2020.

“Closing Date Loan” as defined in Section 2.1(a).

“Closing Date Loan Account” means a Deposit Account of Borrower maintained at
Bank of America N.A. with the account number ending with the last four digits of
9257.

“Closing Date Loan Amount” means $225,000,000.

“Collateral” means any and all assets (including Equity Interests), whether
real, personal or mixed, tangible or intangible, on which Liens are purported to
be granted pursuant to the DIP Order and/or the Collateral Documents as security
for the Obligations, including, without limitation, (a) all real, personal and
mixed property of the Credit Parties and (b) the Closing Date Loan Account (and
the deposits therein) and the Final Loan Escrow Account (and the deposits
therein), in each case, other than Excluded Assets.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Final Loan
Escrow Account Control Agreement, the DIP Order and all other instruments,
documents and agreements delivered by or on behalf of any Credit Party pursuant
to this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.

“Commitment” means, for any Lender, the commitment of such Lender to make Loans
pursuant to Section 2.1, as set forth on Appendix A (under the headings “Closing
Date Loan Commitments” and “Final Loan Commitments”), as modified in any
applicable Assignment Agreement and subject to any adjustment or reduction
pursuant to the terms and conditions of this Agreement. The aggregate amount of
all Lenders’ Commitments on the Closing Date is $450,000,000 (the “Total
Commitment”).

“Commitment Premium” as defined in Section 2.11(a).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

-8-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit B.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.10.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Collateral Documents, the DIP
Order, the Fee Letter and any other documents, certificates, instruments or
agreements executed and delivered by or on behalf of a Credit Party for the
benefit of any Agent or any other Secured Party in connection herewith on or
after the Closing Date that specifically identifies itself as a “Credit
Document”.

“Credit Extension” means the making of a Loan.

“Credit Party” means Borrower and the Guarantors.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Right” as defined in, and interpreted in accordance with, 12 C.F.R. §§
252.81, 47.2 or 382.1, as applicable.

“Defaulting Lender” means subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which

 

-9-



--------------------------------------------------------------------------------

conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent, Collateral Agent or any Lender any other amount required
to be paid by it hereunder within two (2) Business Days of the date when due,
(b) has notified Borrower or Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lenders’ obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Administrative Agent or Borrower, to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) Administrative Agent has received
notification that such Lender is, or has a direct or indirect parent company
that is, (i) insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (ii) the subject of
a bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or
a receiver, trustee, conservator, intervenor or sequestrator or the like has
been appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) subject to a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Deposit Account” means any “deposit account”, within the meaning of Article 9
of the UCC, of any Credit Party.

“DIP Order” means an order of the Bankruptcy Court authorizing and approving on
a final basis, among other things, (a) the Term Facility and the transactions
contemplated by this Agreement (as the same may be amended, supplemented, or
modified from time to time after entry thereof with the consent of
Administrative Agent and Borrower) and (b) use of Cash Collateral as to which no
stay has been entered and, in each case, in form and substance satisfactory to
Administrative Agent; provided that the consent of the Prepetition ABL Agent and
Prepetition ABL Lenders shall not be required for the DIP Order to be deemed to
be in form and substance satisfactory to Administrative Agent.

“Disqualified Equity Interests” means any Equity Interest that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:

(a)    matures or is mandatorily payable (other than solely for Equity Interests
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests), whether pursuant to a sinking fund
obligation or otherwise, prior to the date that is ninety (90) days after the
Maturity Date (measured as of the time that such Equity Interest is issued);

(b)    is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests), prior to the date that is ninety (90) days
after the Maturity Date (measured as of the time that such Equity Interest is
issued); or

 

-10-



--------------------------------------------------------------------------------

(c)    is payable or is required to be paid (other than solely for Equity
Interests that do not constitute Disqualified Equity Interests and cash in lieu
of fractional shares of such Equity Interests) by Holdings or any of its
Affiliates, in whole or in part, at the option of the holder thereof, prior to
the date that is ninety (90) days after the Maturity Date (measured as of the
time that such Equity Interest is issued);

provided that clauses (a) and (c) hereto (other than the exclusions set forth
therein) shall not apply to any requirement of mandatory payment that is
contingent upon (i) an “asset sale” (or similar event, including condemnation or
casualty), the incurrence of Indebtedness or a “change of control” (or similar
event) if such mandatory payment can be avoided through payment of Loans or
through investments by Holdings or any of its Subsidiaries in assets to be used
in their businesses or if such mandatory payment is contingent upon prior
payment in full in cash of the Obligations and (ii) in addition to clause
(i) above, in the case of a convertible security or a mandatorily convertible
unit, a Fundamental Change; provided, further, that Equity Interests issued to
any employee benefit plan, or by any such plan to any employees of Holdings or
any of its Subsidiaries, shall not constitute Disqualified Equity Interests
solely because they may be required to be paid in order to satisfy applicable
statutory or regulatory obligations.

“Division” means, in reference to any Person that is a limited liability company
organized under the laws of the State of Delaware, the division of such Person
into two (2) or more separate Persons, with the dividing Person either
continuing or terminating its existence as part of such division, including as
contemplated under (i) Section 18-217 of the Delaware Limited Liability Company
Act, (ii) Section 17-220 of the Delaware Revised Uniform Limited Partnership
Act, or (iii) any analogous action taken pursuant to any other applicable law.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“Early Opt-in Election” means the occurrence of:

(1) a reasonable determination by Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in Section 2.18(f), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and

(2) the election by Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision by Administrative Agent of written
notice of such election to Borrower and the Lenders.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-11-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund or (ii) a commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided
that no Defaulting Lender, natural person, Credit Party or Affiliate of a Credit
Party shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates.

“Environment” means ambient air, surface water, groundwater, drinking water,
land surface, sediments, and subsurface strata & natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
legally enforceable directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
the presence, Release or threat of Release of any Hazardous Material or
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to natural resources, the Environment, or as
relates to exposure to Hazardous Materials, human health or safety.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the Environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of Holdings or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

 

-12-



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standard (as defined in Section 412 of the
Internal Revenue Code or Section 302 of ERISA) applicable to such Plan, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Internal Revenue
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Internal Revenue Code); (e) the incurrence by
Holdings or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (f) the receipt by Holdings or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans (other than a termination initiated
by Holdings or an ERISA Affiliate) or to appoint a trustee to administer any
Plan; (g) the incurrence by Holdings or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan or the withdrawal from a Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA); (h) the receipt by Holdings or any
ERISA Affiliate from any Multiemployer Plan of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, within the meaning of Title IV of ERISA or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Internal
Revenue Code or Section 406 of ERISA) with respect to any Employee Benefit Plan
and with respect to which Holdings or any ERISA Affiliate is a “disqualified
person” (within the meaning of Section 4975 of the Internal Revenue Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or could
otherwise be liable; (j) the imposition of a Lien upon the assets of Holdings or
any ERISA Affiliate pursuant to the Internal Revenue Code or ERISA with respect
to any Plan; or (k) the disqualification by the Internal Revenue Service of any
Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) under Section 401(a) of the
Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Asset” means: (a) any lease, license, contract or agreement to which
any Credit Party is a party (other than contracts between or among Holdings and
its Subsidiaries), and any of its rights or interests thereunder, if and to the
extent that a security interest is prohibited by or in violation of (i) any law,
rule or regulation applicable to such Credit Party or any asset or property of
any Credit Party (with no requirement to obtain the consent of any Governmental
Authority, including without limitation, no requirement to comply with the
Federal Assignment of Claims Act or any similar statute), or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code and the DIP Order) or principles of equity);
provided that the Collateral shall include (and such security interest shall
attach) immediately at such time as the contractual or legal prohibition shall
no longer

 

-13-



--------------------------------------------------------------------------------

be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in clauses (i) or (ii) above; provided, further, that the
exclusions referred to in this clause (a) shall not include any Proceeds (as
defined in the UCC) of any such lease, license, contract or agreement unless
such Proceeds (as defined in the UCC) also independently constitute Excluded
Assets; (b) any assets the pledge of or granting a security interest in which
would require a consent, approval, or other authorization of a landlord or other
third party to the extent such consent, approval or other authorization is not
excused, overridden or rendered ineffective by operation of the Bankruptcy Code,
the Bankruptcy Court, the DIP Order or applicable non-bankruptcy law; provided
that the exclusions referred to in this clause (b) shall not include (i) any
Proceeds (as defined in the UCC) of any lease, license, contract or agreement
unless such Proceeds (as defined in the UCC) also independently constitute
Excluded Assets or (ii) any assets constituting Collateral (as defined in the
Prepetition Term Loan Credit Agreement)); (c) Equity Interests owned by any
Credit Party in any Person (other than Subsidiaries wholly-owned by one or more
Credit Parties) to the extent prohibited by the terms of such Person’s
Organizational Documents as in existence on the Petition Date or the terms
governing any joint ventures to which such Credit Party is a party as in
existence on the Petition Date (so long as each such prohibition did not arise
as part of the acquisition or formation thereof or in anticipation of this
Agreement or the Chapter 11 Cases); provided that the exclusions referred to in
this clause (c) shall not include (i) any Proceeds (as defined in the UCC) of
any lease, license, contract or agreement unless such Proceeds (as defined in
the UCC) also independently constitute Excluded Assets or (ii) any Collateral
(as defined in the Prepetition Term Loan Credit Agreement)); (d) any assets of
any Credit Party to the extent a security interest in such assets could result
in material adverse tax consequences to such Credit Party (other than payment of
mortgage or mortgage recording tax, transfer tax or similar taxes related to
Real Estate Assets) as reasonably and mutually determined by Administrative
Agent and Borrower (it being understood and agreed that, for the avoidance of
doubt, the grant of a Lien in favor of Collateral Agent, for the benefit of the
Secured Parties, in 100% of the ownership interests of any Excluded Subsidiary
owned by any Credit Party could not result in material adverse tax consequences
to such Credit Party); (e) the Equity Interests in (and assets of) captive
insurance companies, in each case owned by any Grantor; (f) any assets subject
to a Lien securing Indebtedness to finance the acquisition, construction or
improvement of such assets, including capital lease obligations and any
Indebtedness assumed in connection with the acquisition of such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals, refinancings and replacements of any such Indebtedness, in
each case to the extent such Lien and such Indebtedness are permitted under the
Credit Documents and to the extent a security interest in favor of Collateral
Agent on such assets is prohibited by the documentation governing such
Indebtedness and such prohibition is not excused or rendered ineffective by
operation of the Bankruptcy Code, the DIP Order or applicable non-bankruptcy
law; (g) any “intent-to-use” application for registration of a trademark or
service mark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; (h) any interest of
a Credit Party in any “Bank Property” (as defined in the Synchrony Agreement);
(i) any Deposit Accounts specifically and exclusively used (1) for payroll,
payroll taxes, workers’ compensation or unemployment compensation, pension
benefits and other similar expenses to or for the benefit of any Credit Party’s
employees and accrued and unpaid employee compensation (including salaries,
wages, benefits and expense reimbursements), (2) for trust or fiduciary purposes
in the ordinary course of business and (3) for all taxes required to be
collected or withheld (including, without limitation, federal and state
withholding taxes (including the employer’s share thereof), taxes owing to any
governmental unit thereof, sales, use and excise taxes, customs duties, import
duties and independent customs brokers’ charges) for which any Credit Party may
become liable; or (j) (x) any Inventory (as defined in the UCC) held by a Credit
Party on a consignment basis and as to which the consignor has complied with all
applicable requirements of the UCC, which Inventory (as defined in the UCC) is
not owned by a Credit Party (and would not be reflected on a

 

-14-



--------------------------------------------------------------------------------

consolidated balance sheet of the Credit Parties and their respective
subsidiaries prepared in accordance with GAAP) (such Inventory, “Consignment
Inventory”), but any property right of the Credit Parties in such Consignment
Inventory shall not be an Excluded Asset, or (y) any Proceeds (as defined in the
UCC) from the sale of any Consignment Inventory that are not property of the
Debtors’ estates in accordance with applicable law and, in each case of this
definition, solely to the extent any such applicable absence of permission,
prohibition or restriction or violation is not excused, overridden or rendered
ineffective by operation of the Bankruptcy Code, the Bankruptcy Court, the DIP
Order or applicable non-bankruptcy law.

“Excluded Subsidiary” means any Subsidiary that is not a debtor or
debtor-in-possession in the Chapter 11 Cases.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any applicable
keepwell, support, or other agreement for the benefit of such Guarantor), at the
time the guarantee of (or grant of such security interest by, as applicable)
such Guarantor becomes or would become effective with respect to such Swap
Obligation or (ii) in the case of a Swap Obligation that is subject to a
clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.23) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(c), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Exit Facility” means the loans made pursuant to the Exit Facility Agreement on
or after the Exit Facility Conversion Date.

“Exit Facility Agreement” means the exit facility loan agreement to be entered
into in connection with the exercise of the Exit Facility Option by and among
the agents party thereto, the lenders party thereto and one or more of the
Credit Parties, which exit facility loan agreement shall be in form and
substance satisfactory to Administrative Agent and Borrower.

“Exit Facility Conversion Date” means the first date on which an Acceptable Plan
becomes effective, the Exit Facility Option has been exercised and the
conditions to the effectiveness of the Exit Facility as set forth in the Exit
Facility Documents are satisfied or waived in accordance with the terms and
conditions thereof.

 

-15-



--------------------------------------------------------------------------------

“Exit Facility Documents” means the Exit Facility Agreement and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
the Exit Facility Agreement for the benefit of any agent party thereto or any
lender party thereto in connection therewith on or after the Exit Facility
Conversion Date, which instruments, documents and agreements shall be in form
and substance satisfactory to Administrative Agent and Borrower.

“Exit Facility Option” as defined in Section 2.3.

“Expiring Letters of Credit” means the letters of credit existing and as in
effect on and as of Petition Date and set forth on Schedule 6.2.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) or any intergovernmental agreement
(and any related laws or legislation) implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions with members of the Federal
Reserve System, as determined in such manner as the NYFRB shall set forth on the
NYFRB’s Website, and published on the next succeeding Business Day by the NYFRB
as the federal funds effective rate (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).

“Fee Letter” means that certain Fee Letter, dated as of the Closing Date, by and
among Agents and Borrower, as amended, restated, supplemented or otherwise
modified from time to time.

“Final Loan” as defined in Section 2.1.

“Final Loan Availability Amount” means $225,000,000.

“Final Loan Availability Date” means the earlier of (a) July 8, 2020 and (b) the
date on which the Credit Parties shall have delivered the proposed final version
of the Business Plan to Administrative Agent (for distribution to the Lenders).

“Final Loan Escrow Account” means a Deposit Account with a financial institution
identified on the United States Trustee’s List of Authorized Depositories for
Bankruptcy Cases Filed in Region 7 (and in any event satisfactory to Borrower
and Administrative Agent) (the “Final Loan Escrow Account Depository”), with the
account number to be set forth in the Funding Notice for the Final Loan and in
the Final Loan Escrow Account Control Agreement, free and clear of all Liens
(other than the Liens permitted by Section 6.2(a)) and subject to the Final Loan
Escrow Account Control Agreement.

 

-16-



--------------------------------------------------------------------------------

“Final Loan Escrow Account Control Agreement” means that certain deposit account
control agreement with respect to the Final Loan Escrow Account, to be dated on
or prior to the Final Loan Availability Date, by and among the Final Loan Escrow
Account Depository, Borrower and Collateral Agent.

“Final Loan Escrow Account Depository” as defined in the definition of “Final
Loan Escrow Account”.

“Financial Officer” means the (a) chief financial officer or the treasurer of
Holdings or Borrower or (b) the chief restructuring officer of Holdings or
Borrower appointed during the pendency of the Chapter 11 Cases.

“First and Second Day Orders” means all First Day Orders and Second Day Orders.

“First Day Orders” means all interim (and final orders as a result of the
first-day hearing of the Bankruptcy Court, as applicable) of the Bankruptcy
Court relating to (i) critical vendors, (ii) foreign vendors, (iii) shippers,
warehousemen and lienholders, (iv) 503(b)(9) claimants, (v) customer programs,
(vi) insurance, (vii) tax claims, (viii) tax attributes, (ix) utilities,
(x) wages and employee benefits, (xi) cash management, (xii) case management
and/or cross-border protocols, (xiii) joint administration, (xiv) extension of
time to file schedules and statements of financial affairs, (xv) the Interim
Cash Collateral Order and (xvi) any other pleading the Credit Parties deem
necessary or advisable to file the Chapter 11 Cases, in each case, in form and
substance consistent with the Approved Budget and otherwise satisfactory to
Administrative Agent; provided that any such orders entered on a final basis on
May 16, 2020 shall be deemed to be satisfactory to Administrative Agent.

“Fiscal Month” means a fiscal month of any Fiscal Year.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Week” means a fiscal week of any Fiscal Year (which shall, for the
avoidance of doubt, commence on each Sunday and end on each Saturday in
accordance with the past practice of Holdings and its Subsidiaries).

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the Saturday closest to January 31 of each calendar year.

“Fitch” means Fitch, Inc.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fundamental Change” as defined in Section 6.8.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A or such
other form as shall be approved by Administrative Agent.

“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

 

-17-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Grantor” as defined in the Pledge and Security Agreement.

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
guarantee at any time shall be deemed to be (i) an amount equal to the stated or
determinable amount at such time of the related primary obligation, or portion
thereof, in respect of which such guarantee is made or (ii) if the amount of
such primary obligation is not stated or determinable at such time, the amount
of the guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof; provided that if the terms of such guarantee limit
the amount for which such guarantor may be liable thereunder to a maximum stated
or determinable amount, the amount of such guarantee shall not in any event
exceed such maximum stated or determinable amount.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of (i) Holdings and (ii) each Subsidiary other than any
Excluded Subsidiary.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means all explosive or radioactive materials, substances
or wastes and all hazardous or toxic materials, substances, wastes or other
pollutants, including petroleum or petroleum distillates or by-products,
asbestos or asbestos containing materials, polychlorinated biphenyls, per- and
polyfluoroalkyl substances, radon gas, infectious or medical wastes and all
other materials, substances or wastes of any nature regulated as hazardous,
toxic, a pollutant, a contaminant, or words of similar import pursuant to any
Environmental Law.

“Hazardous Materials Activity” means any past or current activity, event or
occurrence conducted by Holdings or any of its Subsidiaries involving any
Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

-18-



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Holdings” as defined in the preamble hereto.

“Impacted Interest Period” as defined in the definition of “Adjusted Eurodollar
Rate”.

“Increased-Cost Lender” as defined in Section 2.23.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business, (ii) any earn-out
obligation contingent upon performance of an acquired business, except to the
extent such obligation would be required to be reflected on a consolidated
balance sheet (without giving effect to the footnotes thereto) of Holdings
prepared in accordance with GAAP and (iii) accruals for payroll and other
liabilities accrued in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (provided that with respect to Indebtedness that is nonrecourse to
the credit of that Person, such Indebtedness shall be taken into account only to
the extent of the lesser of (x) the fair market value of the asset(s) subject to
such Lien and (y) the amount of Indebtedness secured), (f) all guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) all Off-Balance Sheet Liabilities and (k) Disqualified Equity
Interests. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, any preferred Equity Interests (other than
any Disqualified Equity Interests) of any Person that are convertible into
common Equity Interests (other than any Disqualified Equity Interests) of such
Person shall not constitute Indebtedness of such Person. For the avoidance of
doubt, obligations in respect of Swap Agreements shall not constitute
Indebtedness.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials), expenses and disbursements of any kind or nature
whatsoever (including the reasonable and documented out-of-pocket fees and
disbursements of Milbank LLP, Sullivan & Cromwell LLP, Arnold & Porter Kaye
Scholer LLP, Deutsche Bank Securities Inc., Houlihan Lokey Capital, Inc. and
Hilco Real Estate, LLC, and any reasonably necessary local legal counsel
(including Porter Hedges LLP and Gray Reed & McGraw LLP) in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred

 

-19-



--------------------------------------------------------------------------------

by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, any
amendments, waivers or consents with respect to any provision of this Agreement
or any of the other Credit Documents, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); or (ii) any
Environmental Claim, and Environmental Liabilities or any Hazardous Materials
Activity relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of Holdings or any of
its Subsidiaries.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3(a).

“Initial Approved Budget” as defined in Section 3.1(f).

“Initial Non-Voting Roll-Up Lender” means each Lender set forth on Schedule
10.6.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of each calendar month, commencing on the first such
date to occur after the first Credit Date, and the final maturity date of such
Loan; and (ii) any Loan that is a Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan and the final maturity date of such
Loan.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one month, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) the initial Interest Period with respect to each Loan shall be
a one month interest period commencing on the date such Loan is funded and
ending on the last day of the calendar month in which such Loan is funded; and
(c) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Interim Cash Collateral Order” as defined in the definition of “Cash Collateral
Order”.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time thereafter, and any successor statute.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by Administrative Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, at such time.

 

-20-



--------------------------------------------------------------------------------

“JC Penney Properties” means J. C. Penney Properties, LLC, a Delaware limited
liability company.

“JCP Real Estate Holdings” means JCP Real Estate Holdings, LLC, a Delaware
limited liability company.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Leasing Report” as defined in Section 5.1(n).

“Lender” means each financial institution listed on the signature pages to this
Agreement and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“LIBOR” as defined in the definition of “Adjusted Eurodollar Rate”.

“LIBO Screen Rate” as defined in the definition of “Adjusted Eurodollar Rate”.

“Lien” means with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loans” means, individually and collectively, the Closing Date Loan and the
Final Loan. For the avoidance of doubt, “Loans” shall include the Prepetition
Term Loan Obligations and, if applicable pursuant to Section 2.2(c), the
Prepetition Senior Secured Notes Obligations that were “rolled-up” as Loans
pursuant to Section 2.2.

“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the sum of (i) the outstanding principal amount of the Loans of
such Lender and (ii) the outstanding principal amount of such Lender’s unfunded
Commitment which has not expired or terminated in accordance with the terms of
this Agreement; provided that at any time prior to the making of any Loan, the
Loan Exposure of any Lender shall be equal to such Lender’s Commitment.

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or condition of Holdings and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Credit Parties to perform
their obligations under the Credit Documents or (c) a material impairment of the
rights of or benefits available to the Lenders, Administrative Agent or
Collateral Agent under any Credit Document (other than any such impairment of
rights or benefits that is primarily attributable to (i) action taken by one or
more Lenders, Administrative Agent or Collateral Agent (excluding any action
against one or more Lenders, Administrative Agent or Collateral Agent taken by
Holdings, Borrower, their respective Subsidiaries or their respective
Affiliates) or (ii) circumstances that are unrelated to Holdings, Borrower,
their respective Subsidiaries or their respective Affiliates); provided that
none of (i) the Chapter 11 Cases, the events and conditions leading up to the
Chapter 11 Cases, or their reasonably anticipated consequences, (ii) the actions
required to be taken pursuant to the Credit Documents, the RSA, the DIP Order or
the Cash Collateral Order or (iii) the occurrence of the COVID-19 pandemic or
the impacts thereof on the business, financial condition or results of Holdings
or its Subsidiaries shall constitute a “Material Adverse Effect” for any
purpose.

 

-21-



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans hereunder), or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings and its Subsidiaries in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Holdings or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.

“Material Real Estate Documents” as defined in Section 4.11.

“Maturity Date” means the earliest to occur of:

(a)    November 16, 2020;

(b)    June 8, 2020, if the DIP Order has not been entered by the Bankruptcy
Court on or prior to June 5, 2020;

(c)    the date of the substantial consummation (as defined in Section 1101(2)
of the Bankruptcy Code) of a Plan of Reorganization;

(d)    the date on which the Credit Parties consummate a sale of all or
substantially all of the assets of the Credit Parties pursuant to section 363 of
the Bankruptcy Code or otherwise;

(e)    without Administrative Agent’s prior written consent, the date of filing
or express written support by the Credit Parties of bidding procedures, 363 sale
processes or transactions (or such similar sale processes or transactions),
plans of liquidation or reorganization or related disclosure statements that are
not in accordance with the RSA, if applicable, and that are not otherwise
satisfactory to Administrative Agent;

(f)    the date on which the Loans shall become due and payable by acceleration
or otherwise in accordance with the terms of this Agreement or the DIP Order;

(g)    the date of any breach by the Credit Parties which has not been cured or
waived, or the termination of the RSA after the effectiveness thereof;

(h)    the date the Bankruptcy Court dismisses any of the Chapter 11 Cases or
converts any of the Chapter 11 Cases to a Chapter 7 case; or

(i)    the Credit Parties shall lose access to the use of cash collateral in
accordance with the Cash Collateral Order, subject to any applicable remedies
notice period.

“Milestones” as defined in Section 5.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA maintained, sponsored or contributed to by Holdings or any ERISA
Affiliate.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a

 

-22-



--------------------------------------------------------------------------------

note receivable or otherwise, but only as and when so received) received by
Holdings or any of its Subsidiaries from such Asset Sale, minus, to the extent
such Asset Sale is permitted hereunder, (ii) any bona fide direct and actual
out-of-pocket costs incurred or paid to a Person that is not an Affiliate of any
Credit Party in connection with such Asset Sale, including (a) transfer, sales,
or similar Taxes and the good faith estimate of income or gains Taxes payable by
the seller as a result of any gain recognized in connection with such Asset
Sale, (b) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than Indebtedness that is secured
by a Lien on any Collateral on a basis that is junior to the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale unless such
Indebtedness is assumed by the buyer or other applicable counterparty (a
“Counterparty”) in connection with such Asset Sale, (c) a reasonable reserve for
any indemnification payments (fixed or contingent) to the applicable
Counterparty attributable to the indemnities and representations and warranties
undertaken by Holdings or any of its Subsidiaries in connection with such Asset
Sale; provided that upon the release of the undrawn portion of any such reserve
to Holdings or any of its Subsidiaries, which shall occur no later than the
expiration of the applicable survival period relating to such indemnities,
representations or warranties (as applicable) under the agreements governing
such Asset Sale, the amount released shall be considered Net Asset Sale
Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder with
respect to an asset constituting Collateral or (b) as a result of the taking of
any assets of Holdings or any of its Subsidiaries constituting Collateral by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale or transfer
of such assets as referred to in clause (i)(b) of this definition, including
Taxes paid or payable in connection therewith.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Holdings or its Affiliates or their respective Securities.

“Non-US Lender” as defined in Section 2.20(c).

“Non-Voting Roll-Up Lender” means (a) each Initial Non-Voting Roll-Up Lender and
(b) any assignee, participant or transferee of an Initial Non-Voting Roll-Up
Lender (other than, in the case of this clause (b), any assignee, participant or
transferee that is a Lender (other than an Initial Non-Voting Roll-Up Lender) on
the Closing Date, an Affiliate of such Lender or a Related Fund of such Lender
or any assignee, participant or transferee of such Lender).

“Non-Voting Rolled-Up Loans” means any Rolled-Up Loans received by an Initial
Non-Voting Roll-Up Lender on the Closing Date or the Final Availability Date
pursuant to paragraph 115 of the DIP Order.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“NYFRB” means the Federal Reserve Bank of New York.

 

-23-



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Secured Parties or any of them,
in each case, under any Credit Document, whether for principal, interest,
premiums, fees, expenses, indemnification, reimbursement or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person or (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person. For the avoidance of
doubt, any preferred Equity Interests (other than any Disqualified Equity
Interests) of any Person that are convertible into common Equity Interests
(other than any Disqualified Equity Interests) of such Person shall not
constitute an Off-Balance Sheet Liability of such Person.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such Organizational Document shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar rate borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB’s Website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

-24-



--------------------------------------------------------------------------------

“Participant Register” as defined in Section 10.6(g)(i).

“PATRIOT Act” as defined in Section 3.1(n).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means, in each case to the extent incurred in the
ordinary course of business:

(a)    Liens imposed by law for Taxes, assessments or governmental charges or
levies that, in each case, (i) are not overdue by more than thirty (30) days,
(ii) are being contested in compliance with Section 5.3 or (iii) the nonpayment
of which is permitted or required by the Bankruptcy Code;

(b)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days (or, in the case of a landlords’ Lien, beyond any notice and cure
period under the applicable real property lease) or are being contested in
compliance with Section 5.3;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, employers’ health
taxes and other social security laws or regulations or similar legislation or to
secure letters of credit, bank guarantees or similar instruments supporting such
obligations;

(d)    pledges or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds or
obligations to insurance carriers and other obligations of a like nature, in
each case in the ordinary course of business or to secure letters of credit,
bank guarantees or similar instruments supporting such obligations;

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(g);

(f)    easements, restrictions (including zoning restrictions), rights-of-way
and other encumbrances, title defects and matters of record affecting real
property that do not materially detract from the value of the Collateral, taken
as a whole, or interfere with the ordinary conduct of business of Holdings and
its Subsidiaries, taken as a whole;

(g)    the special property interest of a consignor in respect of Consignment
Inventory;

(h)    Liens (i) in favor of banks, other financial institutions, securities or
commodities intermediaries or brokerage arising as a matter of law encumbering
deposits of cash, securities, commodities and other funds maintained with such
Persons (including rights of set off) and that are within the general parameters
customary in such Person’s industry, (ii) deemed to exist in connection with
investments in repurchase agreements described in clause (d) of the definition
of “Permitted Investments”, (iii) attaching to commodity trading accounts or
other brokerage accounts in the ordinary course of business securing obligations
owed to the institutions with which such accounts are maintained, (iv) that are
contractual rights of setoff (x) relating to the establishment of depository
relations with banks or other deposit-taking financial institutions in the
ordinary course of business and not given in connection with the issuance of
Indebtedness or (y) relating to pooled deposit or sweep accounts of Holdings or
any of its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business and (v) that are rights
of set-off (or holdbacks or reserves established by a credit card issuer or

 

-25-



--------------------------------------------------------------------------------

processor) against credit balances of Holdings or any of its Subsidiaries with
credit card issuers or credit card processors or amounts owing by such credit
card issuers or credit card processors to Holdings or any of its Subsidiaries,
or Liens on returned merchandise in favor of such issuers or processors, in each
case in the ordinary course of business, but not rights of set-off against any
other property or assets of Holdings or any of its Subsidiaries pursuant to
agreements with credit card issuers or credit card processors to secure the
obligations of Holdings or any of its Subsidiaries to credit card issuers or
credit card processors as a result of fees and chargebacks;

(i)    Liens of a collecting bank under Section 4-210 of the UCC in effect in
the relevant jurisdiction (or Section 4-208 in the case of the New York UCC) on
items in the course of collection;

(j)    Liens of sellers of goods to Holdings or a Subsidiary arising as a matter
of law under Article 2 of the UCC in effect in the relevant jurisdiction or
similar provisions of applicable law, in each case in the ordinary course of
business;

(k)    licenses of patents, trademarks and other intellectual property rights of
Holdings or any of its Subsidiaries, in each case in the ordinary course of
business and not materially interfering with the conduct of business by Holdings
and its Subsidiaries, taken as a whole;

(l)    Liens solely on any cash earnest money deposits made by Holdings or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement entered into by it;

(m)    Liens incurred in the ordinary course of business in connection with the
shipping of goods on the related goods and proceeds thereof in favor of the
shipper of such goods;

(n)    as to any Leasehold Property, any Lien encumbering the underlying fee
estate or master or primary lease in connection therewith so long as such fee
estate or landlord (or similar) interest is not held by a Person that is a
Credit Party or an Affiliate of any Credit Party; and

(o)    as to any fee-owned or ground-leased Real Estate Assets, any matters
affirmatively insured over or exceptions noted in the final title polices issued
in connection with the Mortgages (as defined in the Prepetition Term Loan Credit
Agreement);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Indebtedness” means, in each case to the extent incurred in the
ordinary course of business and, to the extent applicable, consistent with the
Approved Budget:

(a)    obligations incurred by Holdings or any Subsidiary arising from
agreements providing for customary indemnification, earnouts, adjustment of
purchase price, non-compete, consulting or other similar obligations, in each
case arising in connection with acquisitions or dispositions of any business,
assets or subsidiary of Holdings or such Subsidiary permitted under this
Agreement;

(b)    Indebtedness in respect of (i) the financing of insurance premiums or
(ii) take-or- pay or minimum buy obligations contained in supply agreements, in
each case incurred in the ordinary course of business;

(c)    obligations in respect of deferred compensation to employees of Holdings
and its Subsidiaries in the ordinary course of business;

 

-26-



--------------------------------------------------------------------------------

(d)    (i) obligations of Holdings or any Subsidiary incurred in the ordinary
course of business in respect of performance guarantees, completion guarantees,
performance bonds, bid bonds, appeal bonds, surety bonds, judgment bonds,
replevin bonds and similar bonds, self-insurance and other similar obligations
to the extent any such obligations constitute Indebtedness and (ii) obligations
in respect of letters of credit, bank guarantees or similar instruments
supporting any such obligations or obligations described in clauses (c) and (d)
of the definition of “Permitted Encumbrances”;

(e)    customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;
and

(f)    Indebtedness incurred in the ordinary course of business in respect of
cash management; netting services; automatic clearinghouse arrangements;
employee credit card, debit card, prepaid card, purchase card or other payment
card programs; overdraft protections and other bank products and similar
arrangements and Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument of Holdings or a
Subsidiary drawn against insufficient funds in the ordinary course of business
that is promptly repaid.

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof);

(b)    investments in commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
credit rating of at least A2 from S&P, P2 from Moody’s or F2 from Fitch;

(c)    investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, (i) any domestic or offshore office of any
commercial bank organized under the laws of the United States of America or any
State thereof, (ii) any office located within the United States of America or in
a foreign jurisdiction that has a tax treaty with the United States of America
of a commercial bank organized under the laws of another country or (iii) any
office located in London of any commercial bank organized under the laws of the
United States of America, any Asian country or any European country, in each
case which, at the time of acquisition, has a combined capital and surplus and
undivided profits of not less than $500,000,000; provided, however, that
investments with any bank that has a combined capital and surplus and undivided
profits of less than $500,000,000 are permitted if Borrower maintains a banking
relationship with such bank;

(d)    collateralized repurchase agreements with a term of not more than 365
days and entered into with a financial institution satisfying the criteria
described in clause (c) above or any Prepetition ABL Lender or any Affiliate of
any Prepetition ABL Lender (i) that has a combined capital and surplus and
undivided profits of not less than $500,000,000 or (ii) whose obligations under
any such agreements is guaranteed by an entity that has a combined capital and
surplus and undivided profits of not less than $500,000,000; and

(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 and (ii) have portfolio assets of at least $3,000,000,000; provided that
investments in any money market fund with portfolio assets of less than
$3,000,000,000 are permitted if such fund has received a rating of AAA from S&P
or Aaa from Moody’s.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

-27-



--------------------------------------------------------------------------------

“Permitted Supply Chain Financing” as defined in Section 6.1(j).

“Permitted Variance” means any variance permitted under Section 6.5.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Petition Date” as defined in the recitals.

“Plan” means any pension plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Internal Revenue Code or
Section 302 of ERISA that is maintained, sponsored or contributed to by Holdings
or any ERISA Affiliate.

“Plan of Reorganization” means a plan of reorganization with respect to the
Credit Parties and their respective Subsidiaries pursuant to the Chapter 11
Cases.

“Platform” as defined in Section 5.1.

“Pledge and Security Agreement” means the Debtor-In-Possession Pledge and
Security Agreement, dated as of the Closing Date, executed by Borrower, each
Guarantor and Collateral Agent, substantially in the form of Exhibit G, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“Prepetition ABL Agent” as defined in the definition of “Prepetition ABL Credit
Agreement”.

“Prepetition ABL Credit Agreement” means that certain Credit Agreement, dated as
of June 20, 2014, among Holdings, Borrower, Purchasing, the Prepetition ABL
Lenders, Wells Fargo Bank, National Association, as administrative agent and
collateral agent (the “Prepetition ABL Agent”), and certain other Persons party
thereto from time to time, as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time prior to the
Petition Date, and existing and as in effect on and as of the Petition Date.

“Prepetition ABL Lender” means the lenders from time to time party to the
Prepetition ABL Credit Agreement.

“Prepetition Indebtedness” means the Indebtedness of the Credit Parties under
(a) (1) the Prepetition ABL Credit Agreement, (2) the Prepetition Term Loan
Credit Agreement, (3) the Prepetition Senior Secured Notes, (4) Borrower’s
8.625% second lien secured notes due March 2025, (5) Holdings’ and Borrower’s
5.65% senior notes due 2020, (6) Holdings’ and Borrower’s 7.125 % debentures due
2023, (7) Holdings’ and Borrower’s 6.90% debentures due 2026, (8) Holdings’ and
Borrower’s 6.375% senior notes due 2036, (9) Holdings’ and Borrower’s 7.40%
debentures due 2037 and (10) Holdings’ and Borrower’s 7.625% debentures due
2097, in each case, as existing and as in effect on and as of the Petition Date
and (b) the Indebtedness set forth on Schedule 6.1 as existing and as in effect
on and as of the Petition Date.

“Prepetition Senior Secured Notes” means the 5.875% Senior Secured Notes due
2023 issued under the Prepetition Senior Secured Notes Indenture.

“Prepetition Senior Secured Notes Documents” means the “Notes Documents” as
defined in the Prepetition Senior Secured Notes Indenture.

 

-28-



--------------------------------------------------------------------------------

“Prepetition Senior Secured Notes Indenture” means that certain Indenture, dated
as of June 23, 2016, among Borrower, Wilmington Trust, National Association, as
trustee and certain other parties party thereto, and as in effect on and as of
the Petition Date.

“Prepetition Senior Secured Notes Obligations” means the “Notes Obligations” as
defined in the Prepetition Senior Secured Notes Indenture.

“Prepetition Senior Secured Notes Secured Parties” means the “Notes Secured
Parties” as defined in the Prepetition Senior Secured Notes Indenture.

“Prepetition Term Loan Credit Agreement” means that certain Amended and Restated
Credit and Guaranty Agreement, dated as of June 23, 2016, by and among Holdings,
Borrower, certain Subsidiaries of Borrower from time to time party thereto, GLAS
USA LLC, as administrative agent, and the other Prepetition Term Loan Secured
Parties party thereto from time to time, existing and as in effect on and as of
the Petition Date.

“Prepetition Term Loan Credit Documents” means the “Credit Documents” as defined
in the Prepetition Term Loan Credit Agreement.

“Prepetition Term Loan Obligations” means the “Obligations” as defined in the
Prepetition Term Loan Credit Agreement.

“Prepetition Term Loan Secured Parties” means the “Secured Parties” as defined
in the Prepetition Term Loan Credit Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by The Wall Street Journal as the “Prime Rate” in the United States (or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent)); each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Principal Office” means Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as Administrative Agent may from time to time designate in writing
to Borrower and each Lender.

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Loan of any Lender, the percentage obtained by dividing
(a) the Loan Exposure of that Lender by (b) the aggregate Loan Exposure of all
Lenders. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Loan Exposure of that Lender, by (B) an amount equal to the sum of the aggregate
Loan Exposure of all Lenders.

“Professional Fees” means, to the extent allowed at any time, whether by interim
or final compensation order, all unpaid fees and expenses incurred by persons or
firms retained by the Credit Parties pursuant to sections 327, 328, or 363 of
the Bankruptcy Code.

“Property Companies” means JC Penney Properties and JCP Real Estate Holdings,
and “Property Company” means either of them.

 

-29-



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Holdings, its Subsidiaries or their respective
Securities.

“Purchasing” means J. C. Penney Purchasing Corporation, a New York corporation.

“QFC” as defined in the term “qualified financial contract”, and interpreted in
accordance with, 12 U.S.C. 5390(c)(8)(D).

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Real Estate Monetization Report” as defined in Section 5.1(n).

“Recipient” means (a) Administrative Agent, (b) Collateral Agent and (c) any
Lender, as applicable.

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Related Fund” means (a) with respect to any Lender that is an investment fund,
any other investment fund that invests in commercial loans and that is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor or (b) with respect to any Lender and its Affiliates,
their respective accounts, funds and investment vehicles advised or managed by
such Lender or its Affiliates and entities who hold interests in the Prepetition
Term Loan Obligations or the Prepetition Senior Secured Notes Obligations,
directly or indirectly, on behalf of such Lender or its Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or any successor thereto.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the outdoor air, soil, surface water or groundwater.

 

-30-



--------------------------------------------------------------------------------

“Remedies Notice Requirement” as defined in Section 8.1.

“Repayment Premium” as defined in Section 2.11(c).

“Replacement Lender” as defined in Section 2.23.

“Requisite Lenders” means one or more Lenders having or holding Loan Exposure
and representing more than 50% of the aggregate Loan Exposure of all Lenders;
provided that, with respect to any Defaulting Lender or (solely with respect to
any Non-Voting Rolled-Up Loans) any Non-Voting Roll-Up Lender, Requisite Lenders
shall be determined by disregarding the Loan Exposure of such Defaulting Lender
or (solely with respect to any Non-Voting Rolled-Up Loans) such Non-Voting
Roll-Up Lender.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings or any Subsidiary, (c) any payment made in
connection with the conversion of any convertible Indebtedness into Equity
Interests in Holdings or any Subsidiary and that constitutes a “net settlement”
in respect of any such Equity Interests that would have been issuable upon such
conversion on account of the principal of such Indebtedness, or (d) any payment
made on account of a “call spread”, “capped call” or similar transaction
relating to an issuance of Indebtedness or preferred Equity Interests
convertible into, or by reference to, Equity Interests in Holdings or any
Subsidiary.

“RSA” means that certain Restructuring Support Agreement, dated as of May 15,
2020, executed and delivered by the Credit Parties and the other parties
thereto, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

“S&P” means S&P Global Ratings.

“Sale/Leaseback Transaction” as defined in Section 6.10.

“Second Day Orders” means all final orders of the Bankruptcy Court (other than
the DIP Order) relating to (i) critical vendors, (ii) foreign vendors,
(iii) shippers, warehousemen and lienholders, (iv) 503(b)(9) claimants,
(v) customer programs, (vi) insurance, (vii) tax claims, (viii) tax attributes,
(ix) utilities, (x) wages and employee benefits, (xi) cash management,
(xii) case management and/or cross-border protocols, (xiii) joint
administration, (xiv) extension of time to file schedules and statements of
financial affairs and (xv) any other pleading the Credit Parties deem necessary
or advisable to file the Chapter 11 Cases, in each case, in form and substance
consistent with the Approved Budget and otherwise reasonably satisfactory to
Administrative Agent.

“Secured Parties” means, collectively, Agents (and any delegate or sub-agent
thereof), the Lenders and the Indemnitees.

“Secured Supply Chain Obligations” means the due and punctual payment and
performance of all obligations of each Credit Party to a Prepetition ABL Lender
or an Affiliate of a Prepetition ABL Lender under any Permitted Supply Chain
Financing, to the extent the documentation for such obligations specifically
provides that such Prepetition ABL Lender or Affiliate of such Prepetition ABL
Lender is entitled to be secured under the “Collateral Agreement” (as defined in
the ABL Credit Agreement).

 

-31-



--------------------------------------------------------------------------------

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“SOFR” means the forward-looking term rate based on the Secured Overnight
Financing Rate that has been selected or recommended by the Relevant
Governmental Body.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned or held. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.

“Supermajority Lenders” means one or more Lenders having or holding Loan
Exposure and representing at least 66.7% of the aggregate Loan Exposure of all
Lenders; provided that, with respect to any Defaulting Lender or (solely with
respect to any Non-Voting Rolled-Up Loans) any Non-Voting Roll-Up Lender,
Supermajority Lenders shall be determined by disregarding the Loan Exposure of
such Defaulting Lender or (solely with respect to any Non-Voting Rolled-Up
Loans) such Non-Voting Roll-Up Lender.

“Superpriority” means, with respect to any Lien purported to be created in any
Collateral pursuant to the DIP Order, that such Lien is (a) a superpriority
priming Lien ranking senior in priority of security to any other Lien (other
than (x) the Prepetition ABL Liens (as defined in the DIP Order) and the ABL
Adequate Protection Liens (as defined in the DIP Order), in each case with
respect to the ABL Priority Collateral and (y) the Carve Out) and (b) the only
Lien to which such Collateral is subject (other than any Permitted Liens).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings or its
Subsidiaries shall be a Swap Agreement. For the avoidance of doubt, “Swap
Agreement” will include a swap transaction pursuant to which the obligations of
the applicable Credit Party to make scheduled payments thereunder are deferred
(including, without limitation, payment obligations that are deferred to the
scheduled termination date of such transaction so that such Credit Party makes a
single payment thereunder on such scheduled termination date).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

-32-



--------------------------------------------------------------------------------

“Synchrony Agreement” means that certain Amended and Restated Consumer Credit
Card Program Agreement by and between Borrower and Synchrony Bank, dated as of
October 5, 2018, as existing and as in effect on and as of the Petition Date.

“Tax” means any present or future tax, levy, impost, duty, deduction,
withholding (including backup withholding), assessment, fee or other charge
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminated Lender” as defined in Section 2.23.

“Toggle Event” means the occurrence of either (a) the failure of the
Supermajority Lenders to approve the Business Plan by July 15, 2020 or (b) the
failure by the Credit Parties to obtain binding commitments for third-party
financing (on terms and conditions satisfactory to Administrative Agent)
necessary to finance the Business Plan approved by the Supermajority Lenders by
August 15, 2020. Borrower shall promptly, and in any event within one
(1) Business Day of the occurrence of a Toggle Event, provide written notice to
Administrative Agent of the occurrence thereof.

“Total Commitment” as defined in the definition of “Commitment”.

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any security interest, the Uniform Commercial Code of such jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the Internal Revenue Code for the applicable plan
year.

“Updated Budget” as defined in Section 5.1(h).

“Upfront Premium” as defined in Section 2.11(b).

“U.S. Lender” as defined in Section 2.20(c).

“Variance Report” as defined in Section 5.1(i).

 

-33-



--------------------------------------------------------------------------------

“Variance Report Date” as defined in Section 5.1(i).

“Variance Testing Period” means the four Fiscal Week period up to and through
the Saturday prior to the applicable Variance Report Date (provided that (a) the
first Variance Testing Period (which for the avoidance of doubt, shall be
reported on June 12, 2020, the first Variance Report Date) shall be the two
Fiscal Week calendar period beginning May 24, 2020 through and including June 6,
2020 and (b) the second Variance Testing Period (which for the avoidance of
doubt, shall be reported on June 19, 2020, the second Variance Report Date)
shall be the three Fiscal Week calendar period beginning May 24, 2020 through
and including June 13, 2020).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
transfer or dilute shares issued by a UK Financial Institution, to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2.    Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that for purposes of determining
compliance with any provision of this Agreement, the determination of whether a
lease is to be treated as an operating lease or capital lease shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
after the Closing Date.

1.3.    Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. If any report, certificate or other information required to be
furnished by Borrower or any other Credit Party under this Agreement (other than
pursuant to Section 5.1(k) or Section 5.13 or the component definitions used in
such Sections) is due on any day that is not a Business Day, it shall be deemed
due on the next succeeding Business Day. Notwithstanding anything to the
contrary herein, except to the extent explicitly defined otherwise, any
reference to “consistent with the Approved Budget”, “in accordance with the
Approved Budget”, “permitted by the Approved Budget” or words of similar import
(each, a “Budget Consistency Requirement”) means that such applicable payment,
action or inaction would not result in an immediate Default or an Event of
Default as a result of a violation of Section 2.6 or Section 6.5 (other than,
for the avoidance of doubt, solely as a result of a Budget Consistency
Requirement).

 

-34-



--------------------------------------------------------------------------------

1.4.    Divisions. Any reference in any Credit Document to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a Division of or by any
Person, or an allocation of assets to a series of Persons (or the unwinding of
such a Division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale or transfer, or similar term, as
applicable, to, of or with a separate Person. Any Division of a Person shall
constitute a separate Person under the Credit Documents (and each Division of
any Person that is a Subsidiary, joint venture or any other like term shall also
constitute such a Person or entity) on the first date of its existence. In
connection with any Division, if any asset, right, obligation or liability of
any Person becomes the asset, right, obligation or liability of a different
Person, then such asset shall be deemed to have been transferred from the
original Person to the subsequent Person, and if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

1.5.    Closing Date Schedules. In the event any information in any Schedule to
this Agreement or any of the Schedules to the Pledge and Security Agreement
proves outdated, inaccurate, incomplete or misleading as of the Closing Date
(including due to clerical error), Borrower shall promptly deliver to
Administrative Agent a proposed update to such Schedule (a “Proposed Update”)
correcting all outdated, inaccurate, incomplete or misleading information (it
being understood and agreed that no update to such Schedules to reflect changes
in the information in such schedules due to the occurrence of events or
circumstances arising after the Petition Date shall be permitted to be made by
this Section 1.5). Each such Proposed Update shall be accompanied by a
certificate of an Authorized Officer certifying (a) that such Proposed Update
relates to information that was true, complete and correct as of the Petition
Date and (b) compliance with this Section 1.5; provided that the prior written
consent of Administrative Agent shall be required if any Lender would be
directly, materially and adversely affected by any such Proposed Update.
Thereafter, each such Proposed Update shall, for all purposes under the Credit
Documents, automatically be deemed to supplement and become a part of each
affected Schedule to this Agreement and/or the Pledge and Security Agreement as
if included therein as of the Closing Date, and notwithstanding anything to the
contrary herein, no Default or Event of Default shall arise (or be deemed to
have arisen) solely as a result of the omission from the affected Schedules on
the Closing Date of information contained in such Proposed Update so long as
such Proposed Update is delivered (and, if applicable, such prior written
consent is obtained) in accordance with this Section 1.5.

SECTION 2. LOANS

2.1.    Loans.

(a)    Commitments. Subject to the terms hereof, and upon the satisfaction (or
waiver by the Requisite Lenders or the Supermajority Lenders, as applicable, in
accordance with Section 10.5) of each of the applicable conditions set forth in
Section 3.1 or Section 3.2, as applicable, each Lender severally agrees to make
Loans to Borrower in two (2) Credit Extensions as follows: (i) first, on the
Closing Date (the Loan made on the Closing Date, the “Closing Date Loan”) and
(ii) second, on the Final Loan Availability Date (the Loan made on the Final
Loan Availability Date, the “Final Loan”), in each case, in an aggregate
principal amount not to exceed its applicable Commitment; provided that:

(i)    the Closing Date Loan shall be funded ratably by each Lender in
accordance with its Commitment as set forth under the heading “Closing Date Loan
Commitments” on Appendix A and in an aggregate amount equal to the Closing Date
Loan Amount; and

(ii)    the Final Loan shall be funded ratably by each Lender in accordance with
its Commitment as set forth under the heading “Final Loan Commitments” on
Appendix A and in an aggregate amount equal to the Final Loan Availability
Amount.

 

-35-



--------------------------------------------------------------------------------

(b)    The Commitments of the applicable Lenders shall be permanently reduced
dollar for dollar immediately after the funding of any Loans thereunder and any
unused Commitments shall terminate immediately and without further action,
(i) with respect to the Closing Date Loan Amount, upon funding of the Closing
Date Loan and (ii) with respect to the Final Loan Availability Amount, upon the
earlier of the (1) the funding of the Final Loan and (2) the Final Loan
Availability Date. Each Loan shall be of the same type made on the same day by
the applicable Lenders ratably according to their respective Commitments.
Amounts borrowed under Section 2.01(a) and subsequently repaid or prepaid may
not be reborrowed. All amounts owed hereunder with respect to the Loans and
Commitments shall be paid in full in cash no later than the Maturity Date.
Notwithstanding anything to the contrary herein, it is agreed and understood
that the Closing Date Loan and the Final Loan shall collectively constitute one
class of Loans for all purposes herein and under the other Credit Documents. For
the avoidance of doubt, (i) the Closing Date Loan permitted to be borrowed on
the Closing Date pending satisfaction of the conditions set forth in Section 3.1
shall be in an aggregate principal amount equal to $225,000,000 (and no lesser
amount may be drawn on the Closing Date) and (ii) the Final Loan permitted to be
borrowed on the Final Loan Availability Date pending satisfaction of the
conditions set forth in Section 3.2 shall be in an aggregate principal amount
equal to $225,000,000 (and no lesser amount may be drawn on the Final Loan
Availability Date).

(c)    Credit Extension Mechanics for Loans.

(i)    Borrower shall deliver to Administrative Agent a fully executed
irrevocable Funding Notice no later than (x) in the case of the Closing Date
Loan, one (1) Business Day prior to the Closing Date and (y) in the case of the
Final Loan, three (3) Business Days prior to the Final Loan Availability Date,
which Funding Notice shall include (x) with respect to the Closing Date Loan,
the wire instructions for the Closing Date Loan Account and (y) with respect to
the Final Loan, the wire instructions for the Final Loan Escrow Account;
provided that Borrower may condition the Credit Extension in the Funding Notice
for the Closing Date Loan on the entry of the DIP Order. If no election as to
the Type of Loan is specified in any such notice, then the requested Loan shall
be a Eurodollar Rate Loan. For the avoidance of doubt, with respect to any
Eurodollar Rate Loan, the Interest Period shall be one month’s duration.
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed Credit Extension.

(ii)    Each Lender shall make its Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the requested Credit Date (which
Credit Date shall, in the case of the Closing Date Loan, be one (1) Business Day
following the entry of the DIP Order), by wire transfer of same day funds in
Dollars, at the principal office designated by Administrative Agent. Upon
satisfaction (or waiver by the Requisite Lenders or the Supermajority Lenders,
as applicable, in accordance with Section 10.5) of the applicable conditions
precedent specified in this Agreement, Administrative Agent shall make the
proceeds of such Loans available to Borrower on the requested Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by Administrative Agent from Lenders to be wired to (x) with
respect to the Closing Date Loan, the Closing Date Loan Account and (y) with
respect to the Final Loan, the Final Loan Escrow Account; provided that, with
respect to the proceeds of the Closing Date Loan, such proceeds may be wired by
the Lenders directly to the Closing Date Loan Account.

(d)    Final Loan Escrow Account Mechanics.

(i)    So long as no Toggle Event shall have occurred and no Default or Event of
Default shall have occurred and be continuing (including, for the avoidance of
doubt, during the pendency of the application of the Remedies Notice
Requirement), Borrower may withdraw the proceeds of the Final Loan from the
Final Loan Escrow Account on a weekly basis commencing on Wednesday,

 

-36-



--------------------------------------------------------------------------------

July 15, 2020, for use in accordance with Sections 6.5 and 6.18 upon delivery of
a written notice on such date by Borrower to Agents (for distribution to the
Lenders) and the Final Loan Escrow Account Depository certifying that (x) such
proceeds will be required by Borrower during the Fiscal Week immediately
following such withdrawal in accordance with the Approved Budget (subject to the
maximum Permitted Variances (i.e., assuming the maximum excess with respect to
Actual Disbursements and the maximum shortfall with respect to Actual Receipts
which would not cause a breach of Section 6.5 on the next Variance Report Date)
and (y) no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to the applicable withdrawal;
provided that for purposes of this Section 2.1(d)(i), “required by Borrower”
shall mean that Borrower shall require funds to fund any funding need described
in the immediately preceding clause (x) while ensuring that short term
investments cash does not fall below $50,000,000 during such applicable period.

(ii)    Upon the occurrence of a Toggle Event and so long as no Default or Event
of Default shall have occurred and be continuing (including, for the avoidance
of doubt, during the pendency of the application of the Remedies Notice
Requirement), Borrower may withdraw up to an aggregate amount of $50,000,000 of
the proceeds of the Final Loan remaining in the Final Loan Escrow Account on a
weekly basis following such occurrence, commencing on the date of such Toggle
Event, for use in accordance with a budget in connection with a sale pursuant to
section 363 of the Bankruptcy Code, which budget shall be satisfactory to
Borrower, Administrative Agent and the Prepetition ABL Agent (which shall be
delivered and approved on the same terms and conditions as the Approved Budget
in accordance with Section 5.1(h)), upon delivery of a written notice on such
date by Borrower to Agents (for distribution to the Lenders) and the Final Loan
Escrow Account Depository certifying that (x) such proceeds will be required by
Borrower in accordance with such budget and (y) no Default or Event of Default
shall have occurred and be continuing prior to or after giving effect to each
such withdrawal. Notwithstanding anything in this Agreement to the contrary, it
is hereby understood and agreed that if the aggregate amount in the Final Loan
Escrow Account is less than $50,000,000 upon the occurrence of a Toggle Event,
then the Lenders shall have no obligation to fund any such deficit.

(iii)    Notwithstanding anything in this Agreement to the contrary, Borrower
shall not be permitted to disburse, transfer, wire or withdraw the proceeds of
the Final Loan to the Closing Date Loan Account or any other account except to
the extent withdrawn pursuant to Section 2.1(d)(i) or (ii) in accordance with
the Approved Budget and the DIP Order.

2.2.    Roll-Up.

(a)    Closing Date Roll-Up. Effective immediately upon the making of the
Closing Date Loan, and without any further action by any party to this Agreement
or the other Credit Documents, the Bankruptcy Court or any other Person, (i) an
aggregate principal amount of $225,000,000 of the Prepetition Term Loan
Obligations and, if applicable pursuant to Section 2.2(c), the Prepetition
Senior Secured Notes Obligations, held by each Lender (or its applicable
designee) shall be, on the Closing Date, automatically deemed to constitute
Loans under this Agreement (on a dollar-for-dollar basis) based upon each
Lender’s (or its applicable designee’s) Pro Rata Share of the Closing Date Loan
(such Loans, the “Closing Date Rolled-Up Loans”), which Closing Date Rolled-Up
Loans shall be due and payable in accordance with the terms and conditions set
forth in this Agreement as if originally funded hereunder on the Closing Date
and (ii) from and after the Closing Date, the outstanding aggregate principal
amount of the Prepetition Term Loan Obligations and, if applicable pursuant to
Section 2.2(c), the Prepetition Senior Secured Notes Obligations, held by such
Lender (or its applicable designee) shall be automatically and irrevocably
reduced by such like principal amount.

 

-37-



--------------------------------------------------------------------------------

(b)    Final Loan Availability Date Roll-Up. Effective immediately upon (and
subject to) the making of the Final Loan, and without any further action by any
party to this Agreement or the other Credit Documents, the Bankruptcy Court or
any other Person, (i) the Prepetition Term Loan Obligations and, if applicable
pursuant to Section 2.2(c), the Prepetition Senior Secured Notes Obligations,
held by each Lender (or its applicable designee) in an aggregate principal
amount equal to the Final Loan Availability Amount shall be, on the Final Loan
Availability Date (subject to the making of the Final Loan), automatically
deemed to constitute Loans under this Agreement (on a dollar-for-dollar basis)
based upon each Lender’s (or its applicable designee’s) Pro Rata Share of the
Final Loan (such Loans, the “Final Loan Availability Date Rolled-Up Loans” and,
together with the Closing Date Rolled-Up Loans, the “Rolled-Up Loans”), which
Final Loan Availability Date Rolled-Up Loans shall be due and payable in
accordance with the terms and conditions set forth in this Agreement as if
originally funded hereunder on the Final Loan Availability Date and (ii) from
and after the Final Loan Availability Date, the outstanding aggregate principal
amount of the Prepetition Term Loan Obligations and, if applicable pursuant to
Section 2.2(c), the Prepetition Senior Secured Notes Obligations, and the
interest, premiums, fees and all other amounts thereon or in respect thereof,
held by such Lender (or its applicable designee) shall be automatically and
irrevocably reduced by such like principal amount.

(c)    Roll-Up Allocation. Notwithstanding anything to the contrary in this
Section 2.2, in the event that any Lender (or its applicable designee) does not
hold sufficient Prepetition Term Loan Obligations to fully participate in the
“roll-up” contemplated by this Section 2.2 or it is otherwise necessary for such
Lender (or its applicable designee) to “roll-up” its Prepetition Senior Secured
Notes Obligations, such Lender (or its applicable designee) shall be permitted
to “roll-up” its Prepetition Senior Secured Notes Obligations to the extent
necessary to achieve the “roll-up” contemplated by this Section 2.2. Borrower
hereby agrees to use its commercially reasonable efforts to assist the Lenders
and Administrative Agent in effectuating the “roll-up” contemplated by this
Section 2.2.

(d)    Administrative Agent and Lenders. Administrative Agent shall, and is
hereby authorized, directed and instructed to, take any and all action as may be
reasonably necessary to ensure that the Prepetition Term Loan Obligations and,
if applicable pursuant to Section 2.2(c), the Prepetition Senior Secured Notes
Obligations, held by each Lender (or its applicable designee) are “rolled-up” in
accordance with this Section 2.2, including through appropriate recordation of
such “rolled-up” Prepetition Indebtedness in the Register as “Loans” and for
purposes of ensuring that each prepayment or repayment of such “rolled-up” Loans
is made on a pro rata basis with the Closing Date Loan (and, if applicable, the
Final Loan) in accordance with the terms and conditions of this Agreement. The
Lenders, or Deutsche Bank Securities Inc. and Houlihan Lokey Capital, Inc. on
their behalf, shall provide to Administrative Agent a schedule setting forth the
amount of the Prepetition Term Loan Obligations and, if applicable pursuant to
Section 2.2(c), the amount of the Prepetition Senior Secured Notes Obligations
to be “rolled-up” pursuant to this Section 2.2, including the “roll-up” amount
for each Lender.

2.3.    Exit Facility Option. Upon the consummation of an Acceptable Plan,
subject to the satisfaction or waiver of the conditions set forth in the Exit
Facility Documents, Administrative Agent may elect to cause the Loans and the
Commitments to be converted to an Exit Facility (the “Exit Facility Option”)
upon the effective date of such Acceptable Plan pursuant to the Exit Facility
Documents, subject to the following:

(a)    pursuant to such Acceptable Plan and upon the effective date thereof,
all, or substantially all, of the assets of the Credit Parties shall have vested
in the reorganized Credit Parties and their respective Subsidiaries in a manner
satisfactory to Administrative Agent;

(b)    upon (i) the execution and delivery by the Credit Parties, the Lenders
party thereto and the agents of the Exit Facility Documents and (ii) the
satisfaction (or waiver in accordance with the terms and

 

-38-



--------------------------------------------------------------------------------

conditions of the Exit Facility Documents and the Acceptable Plan) of the other
conditions precedent set forth in the Exit Facility Documents (and in accordance
with the Acceptable Plan), each of the Credit Parties and the Lenders shall have
assumed and/or acquired rights and obligations under the Exit Facility Documents
in place of the rights and obligations under this Agreement and the other Credit
Documents in a manner reasonably satisfactory to Administrative Agent and
Borrower;

(c)    (i) the terms and conditions of the Exit Facility Documents shall be
satisfactory to the applicable lenders thereunder and Borrower and
(ii) Administrative Agent shall be entitled to approve the terms and conditions
of the Exit Facility Documents; provided that the parties hereto hereby agree
that the Exit Facility Documents shall be consistent with the terms and
conditions in the RSA and shall, in any event, include the following: (i) loans
under the Exit Facility shall bear interest at a rate equal to, at Borrower’s
option, the Base Rate plus 10.00% per annum or the Adjusted Eurodollar Rate
(which shall include a 1.25% “floor”) plus 11.00% per annum, compounded monthly
and payable monthly in cash in arrears, (ii) a commitment premium payable in
cash equal to 2.00% of the actual binding commitments in respect of the Exit
Facility, which shall be due and payable in cash on the date that the Business
Plan is approved in accordance with Section 5.13, and (iii) an upfront premium
payable in cash equal to 3.00% of the commitments in respect of the Exit
Facility, which shall be earned, due and payable on (and conditioned upon the
occurrence of) the closing date of the Exit Facility.

2.4.    [Reserved].

2.5.    Pro Rata Shares; Availability of Funds.

(a)    Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Commitments, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder.

(b)    Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, but shall not be obligated to, make available
to Borrower a corresponding amount on such Credit Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three (3) Business Days and thereafter at the Base Rate. In the event
that (i) Administrative Agent declines to make a requested amount available to
Borrower until such time as all applicable Lenders have made payment to
Administrative Agent, (ii) a Lender fails to fund to Administrative Agent all or
any portion of the Loans required to be funded by such Lender hereunder prior to
the time specified in this Agreement and (iii) such Lender’s failure results in
Administrative Agent failing to make a corresponding amount available to
Borrower on the Credit Date, at Administrative Agent’s option, such Lender shall
not receive interest hereunder with respect to the requested amount of such
Lender’s Loans for the period commencing with the time specified in this
Agreement for receipt of payment by Borrower through and including the time of
Borrower’s receipt of the requested amount. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base

 

-39-



--------------------------------------------------------------------------------

Rate Loans. Nothing in this Section 2.5(b) shall be deemed to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that Borrower may have against any Lender as a result of any default by
such Lender hereunder.

2.6.    Use of Proceeds. Unless otherwise agreed by Administrative Agent, the
proceeds of the Loans will be used in accordance with the terms of the Approved
Budget (subject to Permitted Variances) and the terms of the Cash Collateral
Order, the DIP Order or any other order entered by the Bankruptcy Court that is
consistent with the Cash Collateral Order, the DIP Order and this Agreement:
(i) to pay amounts due to the Lenders and Agents hereunder and the reasonable
and documented professional fees and expenses (including legal, financial
advisor, appraisal and valuation-related fees and expenses) incurred by Lenders
and Agents, including those incurred in connection with the preparation,
negotiation, documentation and court approval of the transactions contemplated
hereby (including pursuant to such court approval), in each case, to the extent
required to be paid or reimbursed in accordance with the terms of this
Agreement, (ii) to pay Professional Fees, (iii) to make adequate protection
payments on the Prepetition ABL Obligations, the Prepetition Term Loan
Obligations and the Prepetition Senior Secured Notes Obligations, (iv) to fund
the Carve Out on a pro rata basis with the Prepetition ABL Lenders in accordance
with the DIP Order, (v) to pay administration costs of the Chapter 11 Cases and
claims or amounts approved by the Bankruptcy Court in the First and Second Day
Orders or as required under the Bankruptcy Code and (vi) for general corporate
purposes of the Credit Parties to the extent consistent with the Approved Budget
(if applicable); provided, however, that in no event shall the proceeds of the
Loans be used to pay any principal under the Prepetition ABL Credit Agreement
except to the extent set forth in the DIP Order.

2.7.    Evidence of Debt; Register; Lenders’ Books and Records.

(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans and Commitments made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Borrower, absent manifest error; provided that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitments or Borrower’s Obligations in respect of any
applicable Loans; provided, further, in the event of any inconsistency between
the Register and any Lender’s records, the recordations in the Register shall
govern.

(b)    Register. Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments of, and principal amounts
(and stated interest) of the Loans owing to, each Lender from time to time (the
“Register”). The Register shall be available for inspection by Borrower or any
Lender (with respect to (i) any entry relating to such Lender’s Loans and
Commitments and (ii) the identity of the other Lenders (but not any information
with respect to such other Lenders’ Loans or Commitments)) at any reasonable
time and from time to time upon reasonable prior notice. Administrative Agent
shall record, or shall cause to be recorded, in the Register the Commitments and
the Loans in accordance with the provisions of Section 10.6, and each repayment
or prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on Borrower and each Lender, absent
manifest error; provided, failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitments or Borrower’s
Obligations in respect of any Loan. Borrower hereby designates Administrative
Agent to serve as Borrower’s non-fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.7, and Borrower hereby
agrees that, to the extent Administrative Agent serves in such capacity,
Administrative Agent and its officers, directors, employees, agents, sub-agents
and Affiliates shall constitute “Indemnitees”.

 

-40-



--------------------------------------------------------------------------------

2.8.    Interest on Loans.

(a)    Except as otherwise set forth herein, each Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii)    if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

(b)    The basis for determining the rate of interest with respect to any Loan
shall be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be.

(c)    In connection with Eurodollar Rate Loans, there shall be no more than one
(1) Interest Period outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). The Interest Period for any Eurodollar Rate
Loan shall be an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.

(d)    Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan, the
last Interest Payment Date with respect to such Loan and, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan and, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

(e)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

 

-41-



--------------------------------------------------------------------------------

2.9.    Conversion/Continuation.

(a)    Subject to Section 2.18 and so long as no Default or Event of Default
shall have occurred and then be continuing, Borrower shall have the option:

(i)    to convert at any time all or any part of any Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless Borrower shall pay all amounts due under Section 2.18 in
connection with any such conversion; or

(ii)    upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

(b)    Subject to clause (c) below, Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 11:00 a.m.
(New York City time) at least one (1) Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three (3) Business Days in advance of the proposed conversion/continuation date
(in the case of a conversion to, or a continuation of, a Eurodollar Rate Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

(c)    In lieu of delivering a Conversion/Continuation Notice, Borrower may give
Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation; provided that each such notice shall be promptly
confirmed in writing by delivery of the Conversion/Continuation Notice to
Administrative Agent on or before the close of business on the date that the
telephonic notice is given. In the event of a discrepancy between the telephone
notice and the written Conversion/Continuation Notice, the written
Conversion/Continuation Notice shall govern. In the case of any
Conversion/Continuation Notice that is irrevocable once given, if Borrower
provides telephonic notice in lieu thereof, such telephone notice shall also be
irrevocable once given. Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

2.10.    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, all Obligations shall thereafter bear interest (including
post-petition interest in any proceeding under Debtor Relief Laws) payable on
demand at a rate that is 2.00% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans. The payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

2.11.    Premium; Fees.

(a)    Borrower agrees to pay to Administrative Agent for the ratable benefit of
each Lender (based on its Pro Rata Share) a commitment premium equal to 6.00% of
the Total Commitment (the

 

-42-



--------------------------------------------------------------------------------

“Commitment Premium”). The Commitment Premium shall be earned, due and payable
on the Petition Date. For the avoidance of doubt, each of the Lenders hereby
confirms that the Commitment Premium was paid in full on the Petition Date prior
to the commencement of the Chapter 11 Cases.

(b)    Borrower agrees to pay to Administrative Agent for the ratable benefit of
each Lender (based on its Pro Rata Share) an upfront premium equal to 4.00% of
the Total Commitment (the “Upfront Premium”). The Upfront Premium shall be
earned, due and payable on the Petition Date. For the avoidance of doubt, each
of the Lenders hereby confirms that the Upfront Premium was paid in full on the
Petition Date prior to the commencement of the Chapter 11 Cases.

(c)    In the event of (i) the prepayment or repayment of all or any portion of
the Loans (including the Rolled-Up Loans) (including any (x) repayment or
prepayment of any amount of the Final Loan that was funded to, but never
withdrawn by Borrower from, the Final Loan Escrow Account, (y) voluntary
prepayment, mandatory prepayment and (z) payment at maturity or upon
acceleration of the Obligations, including a payment made with the proceeds of
the Exit Facility) or (ii) all or any portion of the Commitments is terminated
or permanently reduced by Borrower, Borrower shall pay to Administrative Agent
for the ratable account of each Lender (based on its Pro Rata Share) a premium
equal to 3.00% of the aggregate amount of such Loans (including such Rolled-Up
Loans) so repaid or prepaid or the Commitments so terminated or permanently
reduced (the “Repayment Premium”). The Repayment Premium shall be due and
payable (i) in the case of any prepayment or repayment, on the date of such
repayment or prepayment, (ii) in the case of a permanent termination or
reduction of Commitments by Borrower, on the date of such termination or
reduction and (iii) in the case of Commitments which terminate on the Final Loan
Availability Date as a result of any failure to draw by Borrower in accordance
with the terms of Section 2.1, on the Maturity Date. It is hereby understood and
agreed that in the event all or any portion of the Loans are accelerated or
otherwise become due prior to the Maturity Date, the Repayment Premium
applicable at the time of such acceleration shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. The
Repayment Premium shall be presumed to be the liquidated damages sustained by
each Lender as the result of the early termination of the Term Facility, and the
Credit Parties agree that it is reasonable under the circumstances currently
existing. The Repayment Premium shall also be payable in the event that the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means. EACH CREDIT PARTY EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE REPAYMENT PREMIUM IN CONNECTION
WITH SUCH REPAYMENT PREMIUM OR ACCELERATION. The Credit Parties expressly agree
(to the fullest extent that each may lawfully do so) that: (A) the Repayment
Premium is reasonable and is the product of an arm’s-length transaction between
sophisticated business people, ably represented by counsel; (B) the Repayment
Premium shall be payable notwithstanding the then-prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Credit Parties giving specific consideration in this transaction for
such agreement to pay the Repayment Premium; and (D) the Credit Parties shall be
estopped hereafter from claiming differently than as agreed to in this
paragraph. The Credit Parties expressly acknowledge that their agreement to pay
the Repayment Premium to the Lenders as herein described is a material
inducement to the Lenders to provide the Commitments and make the Loans.

(d)    Borrower agrees to pay to each Agent, for its own account, the fees set
forth in the Fee Letter.

2.12.    Repayment at Maturity.

 

-43-



--------------------------------------------------------------------------------

(a)    To the extent not previously paid, all outstanding Loans shall be due and
payable on the Maturity Date.

(b)    On the Maturity Date, Agents and the Lenders shall be entitled to
immediate payment of all Obligations in accordance with the DIP Order without
further application to (or order of) the Bankruptcy Court.

2.13.    Voluntary Prepayments; Commitment Terminations.

(a)    Borrower may prepay the Loans on any Business Day in whole (but not in
part). Such prepayment shall be made upon not less than three (3) Business Days’
prior written or telephonic notice given to Administrative Agent by 12:00 p.m.
(New York City time) on the date required and, if given by telephone, promptly
confirmed by delivery of written notice thereof to Administrative Agent (and
Administrative Agent will promptly transmit such original notice by e-mail or
telephone to each Lender). Upon the giving of any such notice, which notice
shall be irrevocable, the aggregate principal amount of the Loans shall become
due and payable on the prepayment date specified in such notice. Such voluntary
prepayment shall be applied as specified in Section 2.15(a) and shall be
accompanied by the Repayment Premium.

(b)    Borrower may terminate the Final Loan Availability Amount of the Total
Commitments on any Business Day in whole (but not in part). Such termination
shall be made upon not less than three (3) Business Days’ prior written or
telephonic notice given to Administrative Agent by 12:00 p.m. (New York City
time) on the date required and, if given by telephone, promptly confirmed by
delivery of written notice thereof to Administrative Agent (and Administrative
Agent will promptly transmit such original notice by e-mail or telephone to each
Lender). Upon the giving of any such notice, which notice shall be irrevocable,
the aggregate principal amount of the Final Loan Availability Amount of the
Total Commitments shall be terminated on the termination date specified in such
notice. Upon such termination of the Final Loan Availability Amount of the Total
Commitments, the Final Loan Availability Amount of the Total Commitments shall
be reduced to zero and Borrower shall pay the Repayment Premium.

2.14.    Mandatory Prepayments.

(a)    Asset Sales. Subject to the priority of Liens and application of funds
set forth in the DIP Order with respect to the Collateral that is sold pursuant
to any Asset Sale (other than dispositions made pursuant to Section 6.7(l), (m)
or (o)) and the payment of the Repayment Premium, no later than three
(3) Business Days following the date of receipt by Holdings or any of its
Subsidiaries of any Net Asset Sale Proceeds, Borrower shall prepay or cause to
be prepaid the Loans as set forth in Section 2.15(b) in an aggregate amount
equal to 100% of such Net Asset Sale Proceeds.

(b)    Insurance/Condemnation Proceeds. Subject to the priority of Liens and
application of funds set forth in the DIP Order and the payment of the Repayment
Premium, no later than three (3) Business Days following the date of receipt by
Holdings or any of its Subsidiaries, or Administrative Agent as additional
insured, loss payee, lender loss payee or mortgagee, of any Net
Insurance/Condemnation Proceeds (other than, prior to the repayment in full of
the Obligations under and as defined in the Prepetition ABL Credit Agreement,
the Net Insurance/Condemnation Proceeds of any ABL Priority Collateral),
Borrower shall prepay the Loans as set forth in Section 2.15(b) in an aggregate
amount equal to 100% of such Net Insurance/Condemnation Proceeds.

(c)    Issuance of Indebtedness. Subject to the priority of Liens and
application of funds set forth in the DIP Order and the payment of the Repayment
Premium, no later than one Business Day following the date of receipt by
Holdings or any of its Subsidiaries of any net cash proceeds from the issuance
or sale

 

-44-



--------------------------------------------------------------------------------

by Holdings or any of its Subsidiaries of any Indebtedness not permitted to be
incurred pursuant to this Agreement, Borrower shall prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to 100% of such net cash
proceeds.

(d)    Toggle Event. No later than two (2) Business Days following the date of
the occurrence of a Toggle Event pursuant to clause (b) of the definition
thereof (it being agreed that no withdrawal from the Final Loan Escrow Account
shall be permitted during such two (2) Business Day period to the extent the
aggregate amount of the proceeds of the Final Loan remaining in the Final Loan
Escrow Account immediately following such withdrawal would be less than
$50,000,000), Borrower shall prepay the Loans in accordance with Section 2.15(b)
in an aggregate amount equal to the excess (if any) of the aggregate amount of
the proceeds of the Final Loan then remaining in the Final Loan Escrow Account
minus $50,000,000.

(e)    Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(c), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the Net Asset Sale Proceeds, the Net
Insurance/Condemnation Proceeds or the net cash proceeds, as applicable. In the
event that Borrower shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, Borrower shall promptly make
an additional prepayment of the Loans in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

2.15.    Application of Prepayments and Commitment Terminations.

(a)    Application of Voluntary Prepayments and Commitment Terminations. Any
prepayment of any Loan or any termination of any Commitment pursuant to
Section 2.13 shall, subject to the application of funds set forth in the DIP
Order and the payment of the Repayment Premium, be applied to prepay the Loans
or terminate the Commitments, as applicable, on a pro rata basis (in accordance
with the respective outstanding principal amounts thereof).

(b)    Application of Mandatory Prepayments. Any amount required to be prepaid
pursuant to Sections 2.14(a) through 2.14(d) shall, subject to the application
of funds set forth in the DIP Order and the payment of the Repayment Premium, be
applied to prepay the Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof).

(c)    Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Any prepayment of Loans shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by Borrower pursuant to Section 2.18(c).

2.16.    General Provisions Regarding Payments.

(a)    All payments by Borrower of principal, interest, premiums, fees and other
Obligations shall be made in Dollars in same day funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and,
subject to Section 2.14(d), delivered to Administrative Agent not later than
2:00 p.m. (New York City time) on the date due at the Principal Office of
Administrative Agent for the account of Lenders; provided that, for purposes of
computing interest, premiums and fees, funds received by Administrative Agent
after that time on such due date shall be deemed to have been paid by Borrower
on the next succeeding Business Day.

 

-45-



--------------------------------------------------------------------------------

(b)    All payments in respect of the principal amount of any Loan (including
pursuant to Section 2.14(d)) shall be accompanied by payment of accrued
interest, premiums, fees and any amounts due under Section 2.18(c) in respect of
the principal amount being repaid or prepaid, and all such payments (and, in any
event, any payments in respect of any Loan on a date when interest is due and
payable with respect to such Loan) shall be applied to the payment of interest
then due and payable before application to principal.

(c)    Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s Pro Rata Share of all payments and prepayments of
principal and interest due hereunder, together with all other amounts due
thereto, including all premium and fees payable with respect thereto, to the
extent received by Administrative Agent.

(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e)    Whenever any payment to be made hereunder with respect to any Loan shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day.

(f)    Administrative Agent shall have the right to deem any payment by or on
behalf of Borrower hereunder that is not made in same day funds prior to 2:00
p.m. (New York City time) to be a non-conforming payment. Any such payment so
deemed to be non-conforming shall not be deemed to have been received by
Administrative Agent until the later of (i) the time such funds become available
funds, and (ii) the applicable next Business Day. Administrative Agent shall
give prompt telephonic notice to Borrower and each applicable Lender (confirmed
in writing) if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 8.1(a). Interest shall continue to accrue on any principal as to
which a non-conforming payment is made until such funds become available funds
(but in no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to
Section 2.10 from the date such amount was due and payable until the date such
amount is paid in full in cash.

(g)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral in connection with any
exercise of remedies permitted hereunder, in connection with any proceeding
under any Debtor Relief Law, under applicable Law or under the other Credit
Documents, all payments or proceeds received by Agents in respect of any of the
Obligations, shall be applied in accordance with the application arrangements
described in the DIP Order.

(h)    If at any time insufficient funds are received by and available to
Administrative Agent to pay fully all amounts of principal, interest, premiums
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest, premiums and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest, premiums
and fees then due to such parties and (ii) second towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

2.17.    Ratable Sharing. Lenders hereby agree among themselves that if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross

 

-46-



--------------------------------------------------------------------------------

action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, premiums, fees and other amounts then
due and owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender in the Chapter 11 Cases or upon any other bankruptcy
or reorganization of Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.17 shall not be construed to apply to (a) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (b) any payment obtained by any Lender as consideration
for the assignment or sale of a participation in any of its Loans or other
Obligations owed to it.

2.18.    Making or Maintaining Eurodollar Rate Loans.

(a)    Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Adjusted Eurodollar Rate”,
Administrative Agent shall on such date give notice (by e-mail or by telephone
confirmed in writing) to Borrower and each Lender of such determination,
whereupon (i) no Loans may be made as, or converted to, Eurodollar Rate Loans
until such time as Administrative Agent notifies Borrower and Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by Borrower with respect to the
Loans in respect of which such determination was made shall be deemed to be
rescinded by Borrower.

(b)    Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date (i) any Lender shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto absent manifest
error) that the making, maintaining, converting to or continuation of its
Eurodollar Rate Loans has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) Administrative Agent
is advised by the Requisite Lenders (which determination shall be final and
conclusive and binding upon all parties hereto) that the making, maintaining,
converting to or continuation of its Eurodollar Rate Loans has become
impracticable, as a result of contingencies occurring after the Closing Date
which materially and adversely affect the London interbank market or the
position of the Lenders in that market, then, and in any such event, such
Lenders (or in the case of the preceding clause (i), such Lender) shall be an
“Affected Lender” and such Affected Lender shall on that day give notice (by
e-mail or by telephone confirmed in writing) to Borrower and

 

-47-



--------------------------------------------------------------------------------

Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from the Lenders constituting the Requisite Lenders pursuant to
clause (ii) of the preceding sentence, then (1) the obligation of the Lenders
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans
shall be suspended until such notice shall be withdrawn by each Affected Lender,
(2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Lenders (or in the case of any
notice pursuant to clause (i) of the preceding sentence, such Lender) shall make
such Loan as (or continue such Loan as or convert such Loan to, as the case may
be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

(c)    Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a Credit Extension of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Funding
Notice or a telephonic request for a Credit Extension, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice or a telephonic request for
conversion or continuation; (ii) if any prepayment or other principal payment
of, or any conversion of, any of its Eurodollar Rate Loans occurs on a date
prior to the last day of an Interest Period applicable to that Loan; or (iii) if
any prepayment of any of its Eurodollar Rate Loans is not made on any date
specified in a notice of prepayment given by Borrower. With respect to any
Lender’s claim for compensation under this Section 2.18(c), Borrower shall not
be required to compensate such Lender for any amount incurred more than one
hundred and eighty (180) calendar days prior to the date that such Lender
notifies Borrower of the event that gives rise to such claim.

(d)    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e)    Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.18 and under Section 2.19
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

 

-48-



--------------------------------------------------------------------------------

(f)    Effect of Benchmark Transition Event.

(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in the other Credit Documents, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, Administrative Agent, the
Requisite Lenders and Borrower may amend this Agreement to replace LIBOR with a
Benchmark Replacement; provided, that such amendment shall meet the standards
set forth in Proposed United States Treasury Regulation Section 1.1001-6 or any
final version thereof so as not to be treated as a “modification” (and therefore
an exchange) for purpose of United States Treasury Regulation Section 1.1001-3.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. (New York City time) on the fifth (5th) Business Day
after Administrative Agent has posted such proposed amendment to all Lenders and
Borrower so long as Administrative Agent has not received, by such time, written
notice of objection to such amendment from Borrower or Lenders comprising the
Requisite Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Borrower and Lenders comprising the
Requisite Lenders have delivered to Administrative Agent written notice that
such Requisite Lenders accept such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 2.18(f) will occur prior to the
applicable Benchmark Transition Start Date.

(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement (effected in accordance with
Section 2.18(f)(i)), Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time in consultation with Borrower
and, notwithstanding anything to the contrary herein or in the other Credit
Documents, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(iii)    Notices; Standards for Decisions and Determinations. Administrative
Agent will promptly notify Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Administrative Agent or Lenders pursuant to this
Section 2.18(f), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.18(f).

(iv)    Benchmark Unavailability Period. Upon Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, Borrower may revoke any
request for a Credit Extension of, conversion to or continuation of Eurodollar
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, Borrower will be deemed to have
converted any such request into a request for a Credit Extension of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of the Base Rate based upon LIBOR will not be used in any
determination of the Base Rate.

 

-49-



--------------------------------------------------------------------------------

2.19.    Increased Costs; Capital Adequacy.

(a)    Compensation For Increased Costs and Taxes. If any Change in Law
(i) subjects a Lender (or its applicable lending office) or any company
controlling such Lender to any additional Tax (other than Indemnified Taxes,
Connection Income Taxes and Taxes described in clauses (b)-(d) of the definition
of “Excluded Taxes”) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, premiums,
fees or any other amount payable hereunder; (ii) imposes, modifies or holds
applicable any reserve (including any marginal, emergency, supplemental, special
or other reserve), special deposit, liquidity, compulsory loan, FDIC insurance
or similar requirement against assets held by, or deposits or other liabilities
in or for the account of, or advances or loans by, or other credit extended by,
or any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of “Adjusted Eurodollar Rate”) or any company
controlling such Lender; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or any company controlling such Lender or such Lender’s obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or in a lump sum or otherwise as such Lender may determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a) which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b)    Capital Adequacy Adjustment. In the event that any Lender shall have
determined that any Change in Law, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on the capital of
such Lender or any company controlling such Lender as a consequence of, or with
reference to, such Lender’s Loans or Commitments, or participations therein or
other obligations hereunder with respect to the Loans to a level below that
which such Lender or such controlling company could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling company with
regard to capital adequacy), then from time to time, within ten (10) Business
Days after receipt by Borrower from such Lender of the statement referred to in
the next sentence, Borrower shall pay or cause to be paid to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company on an after-tax basis for such reduction. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.19 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that Borrower shall not be required
to compensate a Lender pursuant to this Section 2.19 for any increased costs
incurred or reductions suffered more than 9 months prior to the date that such
Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 9-month period referred to above shall be
extended to include the period of retroactive effect thereof). Notwithstanding
the foregoing, no Lender may demand compensation pursuant to this Section 2.19
unless it is then the general policy of such Lender to pursue similar
compensation in similar circumstances under comparable provisions of other
credit agreements.

 

-50-



--------------------------------------------------------------------------------

2.20.    Taxes; Withholding, Etc.

(a)    Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of any Tax except as required by applicable law.

(b)    Withholding of Taxes. If any Credit Party or any other Person (acting as
a withholding agent) is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any Indemnified Tax from any sum paid or payable by any Credit Party to
Administrative Agent or any Lender under any of the Credit Documents:
(i) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Borrower becomes aware of it;
(ii) Borrower shall pay, or cause to be paid, any such Indemnified Tax before
the date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on Administrative Agent or such Lender, as the case may be)
on behalf of and in the name of Administrative Agent or such Lender;
(iii) unless otherwise provided in this Section 2.20, the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within thirty (30) days after the due date of payment of any
Indemnified Tax which it is required by clause (ii) above to pay, Borrower shall
deliver to Administrative Agent evidence satisfactory to the affected parties of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority.

(c)    Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall, to the extent such Lender is legally able to do so, deliver to
Administrative Agent and Borrower, on or prior to the Closing Date or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, W-8ECI, W-8EXP and/or W-8IMY (or, in each case,
any successor forms), as applicable, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code or United States Treasury Regulations and reasonably requested by Borrower
or Administrative Agent to establish that such Lender is not subject to (or is
subject to a reduced rate of) deduction or withholding of United States federal
tax with respect to any payments to such Lender of principal, interest,
premiums, fees or other amounts payable under any of the Credit Documents, or
(ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code, a Certificate re Non-Bank Status
together with two copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or
any successor form), properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code or United
States Treasury Regulations and reasonably requested by Borrower or
Administrative Agent to establish that such Lender is not subject to (or is
subject to a reduced rate of) deduction or withholding of United States federal
tax with respect to any payments to such Lender of interest payable under any of
the Credit Documents. Each Non-US Lender shall, to the extent it is legally able
to do so, deliver to Borrower and Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-US Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of

 

-51-



--------------------------------------------------------------------------------

Borrower or Administrative Agent), copies of executed versions of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Administrative Agent to determine the withholding or deduction
required to be made. Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a “U.S. Lender”) shall deliver to Administrative
Agent and Borrower on or prior to the Closing Date (or, if later, on or prior to
the date on which such Lender becomes a party to this Agreement) two copies of
Internal Revenue Service Form W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove
that it is entitled to an exemption. If a payment made to a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to
Borrower and Administrative Agent at the time or times prescribed by law and at
such time or times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. On or before the date on which GLAS USA LLC (and any successor or
replacement Administrative Agent) becomes Administrative Agent hereunder (and
from time to time thereafter upon the reasonable request of Borrower), it shall
deliver to Borrower two executed copies of, as applicable: (i) Internal Revenue
Service Form W-9, or (ii) Internal Revenue Service Form W-8ECI (with respect to
any payments to be received on its own behalf) and Internal Revenue Service Form
W-8IMY (for all other payments), in each case, establishing that Borrower can
make payments to Administrative Agent without deduction or withholding of any
Taxes imposed by the United States, including Taxes imposed under FATCA. Solely
for purposes of this Section 2.20(c), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement. Each Recipient required to deliver
any forms, certificates or other evidence with respect to United States federal
tax withholding matters pursuant to this Section 2.20(c) hereby agrees to the
extent such Recipient is legally able, from time to time after the initial
delivery by such Recipient of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Recipient shall promptly deliver to Administrative Agent and Borrower
two new copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, W-8ECI,
W-8EXP, W-8IMY and/or W-9 (or, in each case, any successor form), as applicable,
or a Certificate re Non-Bank Status and two copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor form), as the case may be, properly
completed and duly executed by such Recipient, and such other documentation
required under the Internal Revenue Code or United States Treasury Regulations
and reasonably requested by Borrower or Administrative Agent to confirm or
establish that such Recipient is not subject to (or is subject to a reduced rate
of) deduction or withholding of United States federal income tax with respect to
payments to such Recipient under the Credit Documents, or notify Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence.

(d)    Without limiting the provisions of Section 2.20(b) and without
duplication of any obligation under Section 2.20(b), Borrower shall timely pay
all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law. Borrower shall deliver to Administrative Agent official receipts
or other evidence of such payment reasonably satisfactory to Administrative
Agent in respect of any Other Taxes payable hereunder promptly after payment of
such Other Taxes.

 

-52-



--------------------------------------------------------------------------------

(e)    Without duplication of any obligation under Section 2.20(b) or
Section 2.20(d), Borrower shall indemnify Administrative Agent and any Lender
for the full amount of Indemnified Taxes for which additional amounts are
required to be paid pursuant to Section 2.20(b) arising in connection with
payments made under this Agreement or any other Credit Document and Other Taxes
(including any such Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) paid by Administrative
Agent or Lender or any of their respective Affiliates and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to such Credit Party shall be conclusive absent
manifest error. Such payment shall be due within ten (10) Business Days of such
Credit Party’s receipt of such certificate.

(f)    If any party determines that it has received a refund of any Taxes as to
which it has been indemnified pursuant to this Section 2.20 (including
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.20 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(g)    Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Credit
Document.

(h)    Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that Borrower has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
Section 2.20(h).

(i)    Roll-Up. Borrower and Administrative Agent shall cooperate in good faith
to determine the “issue price” (within the meaning of Section 1273 of the
Internal Revenue Code) of the Loans and shall not take any Tax reporting
position inconsistent with such determination, except as otherwise required by a
Change in Law or pursuant to the good faith resolution of a Tax contest.

 

-53-



--------------------------------------------------------------------------------

2.21.    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender, the making, funding or maintaining
of such Commitments or Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Commitments or Loans or the interests of such Lender; provided, such Lender
will not be obligated to utilize such other office pursuant to this Section 2.21
unless Borrower agrees to pay all incremental expenses incurred by such Lender
as a result of utilizing such other office as described above. A certificate as
to the amount of any such expenses payable by Borrower pursuant to this
Section 2.21 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to Borrower (with a copy to Administrative
Agent) shall be conclusive absent manifest error.

2.22.    Defaulting Lenders.

(a)    Defaulting Lender Waterfall. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law, any payment of principal, interest, premiums, fees
or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; third, as Borrower may request (so long as no
Default or Event of Default shall have occurred and be continuing), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fourth, if so determined by Administrative Agent and
Borrower, to be held in a Deposit Account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fifth, so long as no Event of Default
shall have occurred and be continuing, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 3.2 were satisfied and waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the applicable Pro Rata Shares. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

-54-



--------------------------------------------------------------------------------

(b)    Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to premium or fees accrued or payments made by or on
behalf of Borrower while that Lender was a Defaulting Lender; provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

2.23.    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within three (3) Business Days after Borrower’s request for such withdrawal or
(b) any Lender shall become and continues to be a Defaulting Lender whose
consent is required shall not have been obtained; then, with respect to each
such Increased-Cost Lender or Defaulting Lender (each, a “Terminated Lender”),
Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Commitments, if any, in full to the other existing
Lenders based on their Pro Rata Share (each, a “Replacement Lender”) in
accordance with the provisions of Section 10.6 and Borrower shall pay the fees,
if any, payable thereunder in connection with any such assignment from an
Increased-Cost Lender or a Defaulting Lender; provided that (1) on the date of
such assignment, the Replacement Lender shall pay to such Terminated Lender an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of such Terminated Lender (but not any premium, including the Repayment
Premium) and, in the case of any such Terminated Lender that is a Defaulting
Lender, net of any Commitment Premium and Upfront Premium previously paid to
such Terminated Lender and (2) on the date of such assignment, Borrower shall
pay any amounts payable to such Terminated Lender pursuant to Section 2.11,
2.18, 2.19 or 2.20 (but not any premium, including the Repayment Premium). Upon
the prepayment of all amounts owing to any Terminated Lender, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, further, that any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender. Each Lender agrees that if
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.6. In the event that a Lender does
not comply with the requirements of the immediately preceding sentence within
one Business Day after receipt of such notice, each Lender hereby authorizes and
directs Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Terminated Lender and any such documentation so executed by
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section  10.6.

SECTION 3. CONDITIONS PRECEDENT

3.1.    Conditions to the Closing Date Loan. The obligation of each Lender to
make the Closing Date Loan on the Closing Date is subject only to the
satisfaction (or waiver by the Requisite Lenders or the Supermajority Lenders,
as applicable, in accordance with Section 10.5) of the following conditions
precedent:

(a)    RSA. The execution and delivery by each Credit Party and the Lenders of
the RSA, which shall have been filed with the Bankruptcy Court and shall be in
full force and effect.

 

-55-



--------------------------------------------------------------------------------

(b)    Credit Documents. The execution and delivery by each Credit Party and
Agent of the Credit Documents to which they are expressed to be a party on the
Closing Date and the execution and delivery by each Lender of this Agreement.

(c)    Organizational Documents; Incumbency. Administrative Agent and the
Lenders shall have received, in respect of each Credit Party, (i) copies of each
Organizational Document of such Credit Party, and, to the extent applicable,
certified as of the Closing Date or a recent date prior thereto by the
appropriate Governmental Authority; (ii) signature and incumbency certificates
of the officers of such Credit Party; (iii) resolutions of the Board of
Directors or similar governing body of such Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of such Credit Party’s jurisdiction of incorporation,
organization or formation, each dated the Closing Date or a recent date prior
thereto; and (v) signature and incumbency certificates of one or more officers
of Borrower who are authorized to execute Funding Notices delivered under this
Agreement.

(d)    DIP Order. No later than June 5, 2020, the Bankruptcy Court shall have
entered the DIP Order, in form and substance satisfactory to Administrative
Agent, authorizing and approving the Closing Date Loan, the Final Loan, the
Credit Documents and the transactions contemplated hereby and thereby, including
adequate protection as required under the Cash Collateral Order and the DIP
Order, and the DIP Order shall be in full force and effect and shall not have
been vacated, reversed, modified, amended or stayed without the prior written
consent of Administrative Agent.

(e)    Premiums; Fees. Borrower shall have paid (or caused to be paid) to Agents
and Lenders the premiums, fees and documented out-of-pocket expenses (including
fees and expenses of counsel and financial advisors to Agents and Lenders) then
earned, due and payable under the Credit Documents and, with respect to such
documented out-of-pocket expenses, to the extent invoiced at least one
(1) Business Day prior to the Closing Date.

(f)    Budgets. Agents and the Lenders shall have received the Approved Budget
in form and substance reasonably satisfactory to Administrative Agent. Such
Approved Budget and all updates thereto (in accordance with Section 5.1) shall
include the same line item detail as provided in AlixPartners’ 13-week cash flow
provided to the Lenders on May 13, 2020, and will forecast, on a weekly basis,
the period commencing May 17, 2020 through the end of the Fiscal Month following
the last week of such 13-week period (each such period of 13 weeks for the
Initial Approved Budget and any Updated Budget, as extended through the end of
the first Fiscal Month ending on or after the last day of such 13-week period, a
“Budget Period”), and on a monthly basis for each Fiscal Month thereafter
through the Maturity Date (the “Initial Approved Budget”).

(g)    Cash Collateral. The Credit Parties shall have obtained requisite
consents from the Prepetition ABL Agent and the Prepetition ABL Lenders to the
use of cash collateral in the Chapter 11 Cases in an amount and on terms
satisfactory to the Prepetition ABL Agent, the Prepetition ABL Lenders and the
Lenders, or the Bankruptcy Court shall have entered the Cash Collateral Order
and such Cash Collateral Order shall be satisfactory to Administrative Agent.
For the avoidance of doubt, Administrative Agent may not determine the Cash
Collateral Order is not satisfactory solely on account of the Prepetition ABL
Agent and the Prepetition ABL Lenders not consensually consenting to the use of
such Cash Collateral.

(h)    Insurance; Endorsements. Administrative Agent shall have received
endorsements naming Collateral Agent as additional insured, loss payee, lender
loss payee and mortgagee under all insurance

 

-56-



--------------------------------------------------------------------------------

policies to be maintained with respect to the properties of the Credit Parties
constituting part of the Collateral in accordance with Section 5.5; provided
that, to the extent such endorsements shall not have been received by
Administrative Agent on or prior to the Closing Date, such endorsements shall be
permitted to be received by Administrative Agent no later than thirty (30) days
after the Closing Date (or such later date as Administrative Agent may
reasonably agree).

(i)    Superpriority Security Interest. Collateral Agent, for the benefit of
itself and the Secured Parties, shall have a legal, valid and enforceable
perfected Superpriority security interest in the Collateral in accordance with,
and pursuant to, the Collateral Documents.

(j)    No Litigation. Since January 31, 2020, there shall not exist any action,
suit, investigation, litigation or proceeding pending (other than the Chapter 11
Cases) or threatened in any court or before any arbitrator or Governmental
Authority that, in the opinion of Administrative Agent, affects any of the
transactions contemplated hereby, or that has or could be reasonably likely to
have a Material Adverse Effect.

(k)    No Default. As of the Closing Date, no Default or Event of Default shall
have occurred and be continuing or would immediately result from the funding of
the Closing Date Loan.

(l)    Representations and Warranties. As of the Closing Date, the
representations and warranties contained in this Agreement and in the other
Credit Documents shall be true and correct in all material respects on and as of
the Closing Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof.

(m)    No Violation. The making of the Closing Date Loan shall not violate any
requirement of law and shall not be enjoined, temporarily, preliminarily or
permanently.

(n)    PATRIOT Act. Agents and Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and Anti-Money Laundering Laws, rules and regulations,
including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (Title III of 2001, Pub. L.
107-56 (signed into law October 26, 2001), as amended by the USA PATRIOT
Improvement and Reauthorization Act, Pub. L. 109-177 (signed into law March 9,
2006) (as amended from time to time) (the “PATRIOT Act”), and a customary
Beneficial Ownership Certification, in each case to the extent that such
information was requested by any Agents or any Lenders prior to the Closing
Date.

(o)    Financial Advisors. No later than five (5) Business Days after the
Petition Date, Borrower shall have filed a motion seeking retention of
AlixPartners LLP as Borrower’s restructuring financial advisors and Lazard
Financial Advisory as Borrower’s investment banker.

 

-57-



--------------------------------------------------------------------------------

(p)    First Day Orders. The Chapter 11 Cases shall have been commenced in the
Bankruptcy Court and all of the First Day Orders shall have been entered by the
Bankruptcy Court and such orders shall be in form and substance reasonably
satisfactory to Administrative Agent.

(q)    Vendor Agreements. The Credit Parties shall not have entered into, or
made any payment in respect of, any critical vendor agreements or otherwise
entered into any agreement to pay, or made on a post-petition basis any payment
in respect of, any prepetition trade obligations except with the prior written
consent of Administrative Agent pursuant to an order of the Bankruptcy Court.

(r)    No Trustee. No order shall have been entered appointing a trustee,
examiner or receiver with respect to the Credit Parties’ business, properties or
assets.

(s)    Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice at least one (1) Business Day prior to the Closing
Date.

(t)    No Material Adverse Effect. Since January 31, 2020, there has not
occurred any event, circumstance or change that has resulted in or could
reasonably be expected to result in a Material Adverse Effect.

3.2.    Conditions to the Final Loan. The obligation of each Lender to make the
Final Loan on the Final Loan Availability Date is subject only to the
satisfaction (or waiver by the Requisite Lenders or the Supermajority Lenders,
as applicable, in accordance with Section 10.5) of the following conditions
precedent:

(a)    RSA. The RSA shall be in full force and effect.

(b)    DIP Order. The DIP Order shall be in full force and effect and shall not
have been vacated, reversed, modified, amended or stayed without the prior
written consent of Administrative Agent.

(c)    Premiums; Fees. Borrower shall have paid (or caused to be paid) to Agents
and Lenders the premiums, fees and documented out-of-pocket expenses (including
fees and expenses of counsel and financial advisors to Agents and Lenders) then
earned, due and payable under the Credit Documents and, with respect to such
documented out-of-pocket expenses, to the extent invoiced at least one
(1) Business Day prior to the Final Loan Availability Date.

(d)    Superpriority Security Interest. Collateral Agent, for the benefit of
itself and the Secured Parties, shall have a legal, valid and enforceable
perfected Superpriority security interest in the Collateral in accordance with,
and pursuant to, the Collateral Documents.

(e)    No Litigation. Since January 31, 2020, there shall not exist any action,
suit, investigation, litigation or proceeding pending (other than the Chapter 11
Cases) or threatened in any court or before any arbitrator or Governmental
Authority that, in the opinion of Administrative Agent, affects any of the
transactions contemplated hereby, or that has or could be reasonably likely to
have a Material Adverse Effect.

(f)    No Default. As of the Final Loan Availability Date, no Default or Event
of Default shall have occurred and be continuing or would immediately result
from the funding of the Final Loan.

(g)    Representations and Warranties. As of the Final Loan Availability Date,
the representations and warranties contained in this Agreement and in the other
Credit Documents shall be true and correct in all material respects on and as of
the Final Loan Availability Date to the same extent as though made on

 

-58-



--------------------------------------------------------------------------------

and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof;

(h)    No Violation. The making of the Final Loan shall not violate any
requirement of law and shall not be enjoined, temporarily, preliminarily or
permanently.

(i)    PATRIOT Act. Agents and Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and Anti-Money Laundering Laws, rules and regulations,
including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (Title III of 2001, Pub. L.
107-56 (signed into law October 26, 2001), as amended by the USA PATRIOT
Improvement and Reauthorization Act, Pub. L. 109-177 (signed into law March 9,
2006) (as amended from time to time) (the “PATRIOT Act”), and a customary
Beneficial Ownership Certification, in each case to the extent that such
information was requested by any Agents or any Lenders prior to the Final Loan
Availability Date.

(j)    Vendor Agreements. The Credit Parties shall not have entered into, or
made any payment in respect of, any critical vendor agreements or otherwise
entered into any agreement to pay, or made on a post-petition basis any payment
in respect of, any prepetition trade obligations except with the prior written
consent of Administrative Agent pursuant to an order of the Bankruptcy Court
(which order of the Bankruptcy Court may be a First Day Order or Second Day
Order).

(k)    No Trustee. No order shall have been entered appointing a trustee,
examiner or receiver with respect to the Credit Parties’ business, properties or
assets.

(l)    Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice at least three (3) Business Days prior to the Final
Loan Availability Date.

(m)    No Material Adverse Effect. Since January 31, 2020, there has not
occurred any event, circumstance or change that has resulted in or could
reasonably be expected to result in a Material Adverse Effect.

(n)    Milestones. The Credit Parties shall be in compliance with the terms and
conditions of the Credit Documents and the Milestones (other than the Milestones
set forth in Section 5.13(e), (f), (g) and (h) or the Milestones for which the
applicable completion deadline is after the Final Loan Availability Date (other
than the receipt of the Business Plan and the Business Plan Parameters in
accordance with the Milestones)).

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce each Agent and Lender to enter into this Agreement and the
other Credit Documents and to induce each Lender to make each Credit Extension
to be made thereby, each Credit Party represents and warrants to each Agent and
Lender, on the Closing Date and on each Credit Date, that the following
statements are true, complete and correct:

4.1.    Organization; Requisite Power and Authority; Qualification. Each of the
Credit Parties is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has, subject to all applicable
orders entered into by the Bankruptcy Court, all requisite power and authority
to carry on its business as now conducted and is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except, in each case, where the failure to do so, individually or in
the aggregate, would not result in a Material Adverse Effect.

 

-59-



--------------------------------------------------------------------------------

4.2.    Equity Interests and Ownership. The Equity Interests of each of the
Subsidiaries have been duly authorized and validly issued and are fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the Closing Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which any Subsidiary is a party requiring, and there is no membership
interest or other Equity Interests of any Subsidiary outstanding which upon
conversion or exchange would require, the issuance by any Subsidiary of any
additional membership interests or other Equity Interests of any Subsidiary or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
any Subsidiary. Schedule 4.2 correctly sets forth the ownership interest of the
Subsidiaries as of the Closing Date.

4.3.    Governmental Consents; No Conflict. Other than the entry of, or pursuant
to the terms of, the DIP Order, the execution and delivery of, and the
performance under, this Agreement and the other Credit Documents (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect or as to which the failure to be made or
obtained and to be in full force and effect would not result in a Material
Adverse Effect, (ii) filings necessary to perfect Liens created under the Pledge
and Security Agreement and (iii) filings of periodic reports with the Securities
and Exchange Commission, (b) (i) will not violate any law or regulation or the
charter, by-laws or other Organizational Documents of Holdings or any Subsidiary
or (ii) any material order of any Governmental Authority applicable to such
Person except, in the case of this clause (ii), as would not reasonably be
expected to have a Material Adverse Effect, (c) will not violate or result in a
default under any material provision of any post-petition indenture, agreement
or other instrument binding upon Holdings or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
Holdings or any Subsidiary, (d) will not result in the creation or imposition
of, or the requirement to impose, any Lien on any asset of Holdings or any of
its Subsidiaries, except Liens created under the Collateral Documents or the DIP
Order, and (e) do not require any approval of stockholders, members or partners
or any approval or consent of any Person under any Contractual Obligation of
Holdings or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Closing Date and disclosed in writing to
Lenders and except for any such approvals or consents the failure of which to
obtain will not have a Material Adverse Effect.

4.4.    Financial Statements. The consolidated and consolidating financial
statements of Holdings delivered pursuant to Sections 5.1(a) and 5.1(b) have
been prepared in conformity with GAAP applied consistently throughout the
relevant periods (except as otherwise approved and disclosed therein) and fairly
present, in all material respects, the consolidated and consolidating financial
position of Holdings, as at the respective dates thereof and the consolidated
results of operations and cash flows of Holdings described therein for each of
the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments and
the absence of footnote disclosure.

4.5.    Binding Obligation. Subject to the entry and the terms of the DIP Order,
the execution and delivery of, and the performance of its obligations under,
this Agreement and the other Credit Documents by each Credit Party are within
such Credit Party’s organizational powers and have been duly authorized by all
necessary organizational and, if required, stockholder action. Subject to the
entry and the terms of the DIP Order, this Agreement and each other Credit
Document has been duly executed and delivered by each Credit Party party thereto
and constitutes a legal, valid and binding obligation of such Credit Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
implied covenants of good faith and fair dealing, and any foreign laws, rules
and regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries.

 

-60-



--------------------------------------------------------------------------------

4.6.    Collateral Documents. Subject to the entry and provisions of the DIP
Order, the Collateral Documents are effective to create in favor of Collateral
Agent (for the benefit of the Secured Parties) legal, valid, enforceable and
perfected Superpriority Liens on the Collateral as described in the DIP Order.
Except for the entry of the DIP Order, no filing or other action will be
necessary to perfect such Liens. Notwithstanding anything herein (including this
Section 4.6) or in any other Credit Document to the contrary, neither Borrower
nor any other Credit Party (i) makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or enforceability of any
pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, in each case, under foreign law, or as to the rights and remedies of
Agents or any Secured Party with respect thereto, under foreign law or
(ii) shall be required to take any action to perfect any Lien in any
intellectual property registered (or where an application for registration has
been filed) in any jurisdiction other than the United States of America.

4.7.    Insurance. Holdings and each of its Subsidiaries maintain the insurance
required to be maintained by it pursuant to Section 5.5 and such insurance is in
full force and effect and all premiums then due thereon have been paid. No
notice has been received by Holdings or any Subsidiary threatening to cancel any
insurance policy of Holdings or any Subsidiary within the last two years.
Neither the execution of the Credit Documents, nor the performance of the Credit
Parties’ respective obligations thereunder, will result in any insurance policy
of Holdings or any of its Subsidiaries being cancelled.

4.8.    No Material Adverse Effect. Since January 31, 2020, there has not
occurred any event, circumstance or change that has resulted in or could
reasonably be expected to result in a Material Adverse Effect.

4.9.    Litigation. Other than the Chapter 11 Cases, there are no actions, suits
or proceedings by or before any Governmental Authority enjoining the financing
contemplated by this Agreement.

4.10.    Payment of Taxes. Each of Holdings and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes shown to be due and payable on
such returns, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings or such Subsidiary, as
applicable, has set aside on its books adequate reserves, (b) to the extent that
the failure to do so would not result in a Material Adverse Effect or (c) Taxes
the nonpayment of which is permitted or required by the Bankruptcy Code.

4.11.    Properties.

(a)    Title. Each of Holdings and its Subsidiaries has good title to, or valid
leasehold or other property interests in, all its real and personal property
material to the business of Holdings and its Subsidiaries (taken as a whole),
except for Liens permitted under Section 6.2 and minor defects in title and
leases being contested, in each case, that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b)    Intellectual Property. Each of Holdings and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
Intellectual Property material to its business, and the use thereof by Holdings
and its Subsidiaries does not infringe upon the rights of any other Person,
except for any defects in ownership or licenses or any such infringements that,
individually or in the aggregate, would not result in a Material Adverse Effect.

(c)    Real Estate.

 

-61-



--------------------------------------------------------------------------------

(i)    As of the Closing Date, Schedule 4.11 sets forth a true, accurate and
complete list of (i) the address of each of the Real Estate Assets, (ii) the
type/use of such Real Estate Assets, (iii) the Credit Party that owns interests
in such Real Estate Assets and (iv) the real estate interests held by such
Credit Party in such Real Estate Assets.

(ii)    With respect to (a) as to any Leasehold Property, the ground lease or
other lease pursuant to which any Credit Party owns any interest therein (each,
a “Lease”), (b) as to any Real Estate Asset subject to a condominium or
cooperative regime, each condominium or cooperative declaration or similar
governing document (each, a “Declaration”) pursuant to which any Credit Party
owns an interest in such Real Estate Asset and (c) to the knowledge of each of
the Credit Parties, as to each Real Estate Asset, any reciprocal easement
agreement affecting any such Real Estate Asset to which any applicable Credit
Party is a party (each, an “REA” and, together with each Declaration and each
Lease, collectively, the “Material Real Estate Documents”), any Material Real
Estate Document is in full force and effect and is not subject to any material
dispute, no Credit Party has knowledge of any default that has occurred and is
continuing thereunder, and each such Material Real Estate Document constitutes
the legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles, in each case, except to the extent that any failure of any
of the foregoing, individually or in the aggregate, would not result in a
Material Adverse Effect.

4.12.    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, would not result in a Material Adverse Effect,
neither Holdings nor any of its Subsidiaries (i) is in violation of any
Environmental Law or has failed to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

4.13.    Compliance with Laws and Agreements; No Defaults. Subject to the DIP
Order and other orders entered by the Bankruptcy Court, each of Holdings and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all material
agreements and other material instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
result in a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing. No Credit Party or any Subsidiary of any Credit Party, or any
director, officer or, to the knowledge of any Credit Party, agent, employee or
Affiliate of any Credit Party or any Subsidiary of any Credit Party, is a Person
that is (i) the subject of any sanctions administered or enforced by The Office
of Foreign Assets Control of the United States Treasury Department, the U.S.
Department of State, or other relevant sanctions authority (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions; and no Credit Party
will directly or indirectly use the proceeds of the Loans or the availability of
the Commitments or lend, contribute or otherwise make available such proceeds or
availability to any subsidiary, joint venture partner or other Person, (A) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans or the Commitments, whether as underwriter, advisor, investor, or
otherwise). No part of the proceeds of the Loans or the availability of the
Commitments made hereunder will be used by any Credit Party or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

-62-



--------------------------------------------------------------------------------

4.14.    Governmental Regulation. No Credit Party is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

4.15.    Federal Reserve Regulations; Exchange Act.

(a)    None of Holdings or any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

(b)    No portion of the proceeds of any Loan shall be used in any manner,
whether directly or indirectly, that causes or could reasonably be expected to
cause, such Loan or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

4.16.    Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of the
Credit Parties, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the knowledge of the Credit Parties, threatened
against any of them, (b) no strike or work stoppage in existence or, to the
knowledge of the Credit Parties, threatened involving Holdings or any of its
Subsidiaries, and (c) to the best knowledge of the Credit Parties, no union
organization activity that is taking place with respect to the employees of
Holdings or any of its Subsidiaries, except (with respect to any matter
specified in clause (a), (b) or (c)  above) such as is not reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.

4.17.    Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would result in a Material
Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, as of the most recent
valuation for any Plan, no Plan had any Unfunded Pension Liability, and to the
best knowledge of the Credit Parties, there has been no change in the funding
status of any Plan since the valuation date of such recent valuation that would
reasonably be expected to have a Material Adverse Effect.

4.18.    Approved Budget. The Approved Budget has been prepared in good faith on
the basis of the assumptions stated therein, which assumptions were believed by
the Credit Parties to the best of their knowledge to be reasonable on the date
such Approved Budget was delivered, which may or may not be prove to be correct.
From and after the delivery of any Variance Report in accordance with this
Agreement, such Variance Report shall be true, complete and correct in all
respects and fairly represent in all respects the results of operations of
Holdings and its Subsidiaries for the period covered thereby and in the detail
to be covered thereby.

4.19.    Disclosure. None of the factual information and data hereof nor any of
the reports, certificates or other written information (other than projections
(the “projections”) and other forward looking information and information of a
general economic or industry nature) (collectively, the “information”) furnished
by or on behalf of any Credit Party to any Agent or Lender in connection with
the negotiation of this Agreement or any other Credit Document or delivered
hereunder (as modified or supplemented by other information so furnished and
taken as a whole with all such other information), when furnished or modified or
supplemented, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading. The
projections furnished by or on behalf of any Credit Party to any Agent or Lender
in connection with the negotiation of this Agreement or delivered hereunder

 

-63-



--------------------------------------------------------------------------------

(as modified or supplemented by other information so furnished and taken as a
whole with all other information), have been or will be prepared in good faith
based upon assumptions that are reasonable at the time made and at the time the
projections are made available to any Agent or Lender by any Credit Party (it
being understood that such projections are forward looking statements which by
their nature are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Credit Parties, and that actual results may
differ, and such differences may be material, from those expressed or implied in
such projections, and no assurance can be given that the projections will be
realized).

4.20.    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

4.21.    PATRIOT Act and Anti-Money Laundering Laws. To the extent applicable,
each Credit Party is in compliance, (i) in all respects, with the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto
and (ii) in all material respects, with the PATRIOT Act and Anti-Money
Laundering Laws. The information included in the Beneficial Ownership
Certification delivered by any Credit Party with respect to any “beneficial
owner” (as defined in the Beneficial Ownership Regulation) of such Credit Party
is true, complete and correct in all respects as of the date delivered.

4.22.    Purpose of Loans and Commitments. The proceeds of the Loans and the
Commitments will be used in accordance with Section 2.6.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full in cash of all Obligations (other than
unasserted contingent obligations), each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

5.1.    Financial Statements and Other Reports. Holdings and Borrower will
deliver to Administrative Agent for distribution to each Lender (except as
otherwise expressly required below):

(a)    Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal
Year, its consolidated balance sheets and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of the Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(b)    Monthly Financial Statements. As soon as available, and in any event
within fifteen (15) Business Days after the end of each Fiscal Month, (i) its
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Month and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
one of the Financial Officers and (ii) each store-level Facility’s statements of
operations (which, for the avoidance of doubt, shall include a “profit and loss”
statement and “four-wall EBITDA”) as of the end of and for such Fiscal Month and
the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous Fiscal Year, all certified by one of the Financial Officers;

 

-64-



--------------------------------------------------------------------------------

(c)    Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), a duly executed and completed Compliance Certificate of a Financial
Officer of Holdings or Borrower (i) certifying as to whether a Default or Event
of Default has occurred and is continuing on the date thereof and, if a Default
or Event of Default has occurred and is continuing on such date, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the Closing Date;

(d)    Prepetition ABL Lender Reports. All financial, operating and other
reporting provided to the Prepetition ABL Lenders from and after the Closing
Date and during the Chapter 11 Cases, including pursuant to the Cash Collateral
Order, as and when so provided;

(e)    Notice of Default or Event of Default. Promptly upon any Financial
Officer or other executive officer obtaining knowledge (i) of the occurrence of
any Default or any Event of Default, or (ii) of any other development that
results in, or would reasonably be expected to result in, a Material Adverse
Effect, a certificate of a Financial Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto;

(f)    Notice of Litigation. Promptly upon any Financial Officer or other
executive officer obtaining knowledge of the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
(other than in connection with the Chapter 11 Cases) against or affecting
Holdings or any Subsidiary thereof that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect, a certificate of
a Financial Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto;

(g)    ERISA. Promptly upon any Financial Officer or other executive officer
obtaining knowledge of the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect, a certificate of a Financial Officer
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto;

(h)    Approved Budget. No later than 12:00 p.m. (New York City time) on
June 12, 2020 and within five (5) Business Days of the end of each Fiscal Month
thereafter, an updated budget (an “Updated Budget”) covering the applicable
Budget Period that commences with the beginning of the week in which an Updated
Budget is required to be delivered, consistent with the form, level of detail
and line-items set forth in the Initial Approved Budget. Each Updated Budget
shall be required to be in form and substance reasonably satisfactory to
Administrative Agent; provided that such Updated Budget shall, once delivered,
be automatically deemed satisfactory and shall become the Approved Budget if
such Updated Budget has not been objected to by Administrative Agent in writing
by 12:00 p.m. (New York City time) on the third calendar day after the delivery
of such Updated Budget; provided, further, that until such time (or, in the
event Administrative Agent has delivered an objection before such deadline,
until such time as Borrower and Administrative Agent have agreed upon a revised
Updated Budget), the then-current Approved Budget shall remain in effect;

(i)    Variance Report. By no later than 12:00 p.m. (New York City time) on June
12, 2020 and on the Friday of each full calendar week thereafter (each such
Friday, a “Variance Report Date”), a line-item by line-item variance report
(each, a “Variance Report”) setting forth, in reasonable detail: (x) any
differences between actual amounts for each line item included in the then
applicable Approved Budget for the most recently ended Variance Testing Period
versus the corresponding budgeted amounts set forth in the applicable Approved
Budget on a cumulative basis for such Variance Testing Period (for the avoidance
of doubt, to be prepared by comparing the sum of the four (4) budgeted figures
for each relevant component

 

-65-



--------------------------------------------------------------------------------

week for each line item in the relevant Approved Budget that was in effect in
respect of each component week against the sum of the four (4) actual figures
for each relevant component week for each such corresponding line item);
provided that any individual line item with a positive or negative variance of
5.0% or more (on a cumulative basis) as compared to the Approved Budget shall be
accompanied by management commentary (unless the dollar amount corresponding to
such percentage variance is less than $1,000,000, in which case no management
commentary shall be required), (y) the computations necessary to determine
compliance with Section 6.5 together with a statement from a Financial Officer
certifying the information contained in the Variance Report (including
certifications as to the accuracy of the information contained therein and that
there has been no recategorization between collections and disbursements) and
(z) the actual receipts received and disbursements (including any professional
fees) made during the prior week then-ended;

(j)    Information Regarding Collateral. Borrower will furnish to Administrative
Agent and Collateral Agent prompt written notice of any change (i) in the legal
name of any Credit Party, (ii) in the identity or type of organization or
corporate structure of any Credit Party, (iii) in the Federal Taxpayer
Identification Number or other identification number of any Credit Party, or
(iv) in the jurisdiction of organization of any Credit Party; provided that the
Credit Parties agree not to effect or permit any of the foregoing changes
described in this sentence unless all filings have been made under the UCC or
otherwise that are required in order for Collateral Agent to continue at all
times following such change to have a valid, legal and perfected Superpriority
security interest in the Collateral;

(k)    Filings, Orders and Pleadings.

(i)    As soon as reasonably practicable in advance of, but no later than the
earlier of (x) five (5) days prior to any filing with the Bankruptcy Court or
(y) contemporaneous delivery to any statutory committee appointed in the Chapter
11 Cases or the United States Trustee for Southern District of Texas, as the
case may be, all proposed orders and pleadings related to the Loans, the
Commitments and the Credit Documents, any sale or other disposition of
Collateral outside the ordinary course, cash management, adequate protection,
any Plan of Reorganization and/or any disclosure statement related thereto
(except that, with respect to any emergency pleading or document for which,
despite the Credit Parties’ best efforts, such advance notice is impracticable,
the Credit Parties shall be required to furnish such documents as soon as
reasonably practicable and in no event later than substantially concurrently
with such filings or deliveries thereof, as applicable), including any monthly
reporting by the Credit Parties to the Bankruptcy Court and/or the United States
Trustee for Southern District of Texas;

(ii)    By the earlier of (x) three (3) Business Days prior to being filed (and
if impracticable, then as soon as possible and in no event later than as
promptly practicable before being filed) on behalf of any of the Credit Parties
with the Bankruptcy Court or (y) at the same time as such documents are provided
by any of the Credit Parties to any statutory committee appointed in the Chapter
11 Cases or the United States Trustee for Southern District of Texas, all other
notices, filings, motions, pleadings or other information concerning the
financial condition of the Credit Parties or any request to approve any
compromise and settlement of claims or for relief under Section 365, 1113 or
1114 of the Bankruptcy Code or Bankruptcy Rule 9019 or any other request for
relief (to the extent not covered by clause (i) above), including any monthly
reporting by the Credit Parties to the Bankruptcy Court and/or the United States
Trustee for Southern District of Texas;

(l)    Other Information. (A) Promptly upon their becoming publicly available,
copies (or email notice) of all periodic reports and all registration, proxy
statements and prospectuses, if any, filed by any Credit Party with the
Securities and Exchange Commission, or any Governmental Authority succeeding to

 

-66-



--------------------------------------------------------------------------------

any or all of the functions of said Commission , (B) promptly following any
request therefor, such other information regarding the operations, business
affairs and financial condition of Holdings or any Subsidiary as Administrative
Agent, any Lender or any advisor to any Lender may reasonably request in writing
and (C) promptly following any written request therefor, such information and
documentation reasonably required by the Lenders or Agents for purposes of
complying with any applicable “know your customer” regulations under the PATRIOT
Act or other applicable Anti-Money Laundering Laws; provided that none of
Holdings or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (x) constitutes non-financial trade
secrets or non- financial proprietary information, (y) in respect of which
disclosure to Agents or any Lender (or their respective representatives or
contractors) is prohibited by law or any bona fide binding agreement or (z) is
subject to attorney-client or similar privilege or constitutes attorney work
product;

(m)    Book Cash Report. Simultaneously with the delivery of each Variance
Report, a report of consolidated book cash of Holdings and its Subsidiaries,
which consolidated book cash shall be comprised of all cash and cash equivalents
held by Holdings and its Subsidiaries (including, for the avoidance of doubt,
all store cash, in-transit cash, short term investments cash and any cash held
in the Final Loan Escrow Account, but excluding cash and cash equivalents
(i) held in the Segregated Cash Collateral Account (as defined in the Cash
Collateral Order), (ii) restricted as cash collateral to secure letters of
credit, sureties and other similar obligations and (iii) subject to any Liens
(other than (x) Liens in favor of Collateral Agent for the benefit of the
Secured Parties and (y) Liens in favor of the Prepetition ABL Agent (other than
Liens described in the immediately preceding clauses (i) or (ii))), as of the
end of the preceding Fiscal Week (as reported in such Variance Report), which
consolidated book cash shall not be less than $50,000,000, together with a
statement from a Financial Officer certifying the information contained therein;

(n)    Real Estate Reports.

(i)    (A) By no later than 12:00 p.m. (New York City time) on June 1, 2020, a
reasonably detailed written report, prepared by Borrower and B. Riley Real
Estate and Cushman & Wakefield, acting as Borrower’s real estate advisors
(together with any updates thereto pursuant to this paragraph, a “Leasing
Report”), describing, on a lease-by-lease basis, the then-current status of
renegotiations with the applicable landlords of all Real Estate Assets leased to
the Credit Parties, including, without limitation, agreed upon reductions and/or
modifications of rent, reductions of space, and the modification of other
material terms of such leased Real Estate Assets, and attaching copies of any
term sheets delivered or received by or on behalf of the Credit Parties with
respect to such renegotiations following the approval of such term sheet by the
real estate committee’s real estate team for further negotiation or
consideration (but prior to any such term sheet being provided to counsel to
commence work on definitive documentation or the entry into any binding
commitment by the Credit Parties) and (B) simultaneously with the delivery of
each Variance Report, an updated Leasing Report providing any updates to the
most recently-delivered Leasing Report and including any such term sheets
delivered or received by or on behalf of the Credit Parties since such prior
Leasing Report following the approval of such term sheet by the real estate
committee’s real estate team for further negotiation or consideration (but prior
to any such term sheet being provided to counsel to commence work on definitive
documentation or the entry into any binding commitment by the Credit Parties),
all certified by one of the Financial Officers;

(ii)    (A) By no later than 12:00 p.m. (New York City time) on July 1, 2020, a
reasonably detailed written report setting forth, on a property-by-property
basis, Borrower’s planned or proposed monetization strategies (whether pursuant
to a sale, a sale-leaseback or other disposition) for the Credit Parties’
fee-owned and ground-leased Real Estate Assets, including, without limitation,
the terms and conditions of all offers and indications of value received by the
Credit

 

-67-



--------------------------------------------------------------------------------

Parties with respect to such Real Estate Assets, in each case during the
preceding twelve (12) month period (together with any updates thereto pursuant
to this paragraph, a “Real Estate Monetization Report”) and (B) on the required
date of delivery of (x) the second Variance Report required to be delivered
after July 1, 2020 and (y) thereafter on a bi-weekly basis, every other Variance
Report (commencing with the second Variance Report required to be delivered two
weeks after the Variance Report described in the foregoing clause (x)), an
updated Real Estate Monetization Report providing updates to the most
recently-delivered Real Estate Monetization Report with respect to any offers
and indications of value received by the Credit Parties with respect to such
Real Estate Assets and other information required to be included in a Real
Estate Assets Monetization Report pursuant to the foregoing provisions of this
clause (ii), all certified by one of the Financial Officers;

(o)    Allocation of Disbursements Report. By no later than 8:00 p.m. (New York
City time) on June 15, 2020, Borrower and Administrative Agent shall mutually
and reasonably agree upon a process and construct to report the allocation of
disbursements by the Credit Parties on a monthly basis in a manner both
practical and reasonably satisfactory to Borrower and Administrative Agent,
which process and construct shall be implemented as promptly as practicable
after such mutual agreement and which report shall be delivered to
Administrative Agent as soon as available and in any event within thirty
(30) days after the end of each month thereafter. Each such report shall be
certified by one of the Financial Officers.

(p)    Professional Fee Monitoring. Administrative Agent shall receive a report
detailing the Initial Funded Reserve Amount and the Bi-Weekly Funded Reserve
Amount (each as defined in the DIP Order) and shall receive the Fee Statements
(as defined in the DIP Order), in each case as set forth in the DIP Order. The
professionals shall also be subject to a customary interim compensation order
reasonably satisfactory to Administrative Agent and Borrower. Additionally, by
no later than 8:00 p.m. (New York City time) on June 15, 2020, Borrower and
Administrative Agent shall mutually and reasonably agree upon a reasonable and
practical process and construct for allocating Professional Fees to be set forth
in an amended interim compensation order, which allocation shall be applied with
respect to monthly fee statements filed by the professionals subsequent to entry
of such amended interim compensation order and all interim and final fee
applications contemplated by such interim compensation order. Each such report
shall be certified by one of the Financial Officers.

(q)    Holdings, Borrower and each Lender acknowledge that certain of the
Lenders may be Public Lenders and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through IntraLinks, SyndTrak or another relevant website or other information
platform (the “Platform”), any document or notice that Holdings or Borrower has
indicated contains Non-Public Information shall not be posted on that portion of
the Platform designated for such Public Lenders. Each of Holdings and Borrower
agrees to use commercially reasonable efforts to clearly designate all
information provided to Administrative Agent by or on behalf of Holdings or
Borrower which is suitable to make available to Public Lenders; provided that
the documents and notices required to be delivered pursuant to Section 5.1(a),
(b) and (c) shall be posted on that portion of the Platform designated for
Public Lenders. If Holdings or Borrower has not indicated whether a document or
notice delivered pursuant to this Section 5.1 contains Non-Public Information
(other than the documents and notices required to be delivered pursuant to
Section 5.1(a), (b) and (c)), Administrative Agent reserves the right to post
such document or notice solely on that portion of the Platform designated for
Lenders who wish to receive material Non-Public Information with respect to
Holdings, its Subsidiaries and their respective Securities.

Documents required to be delivered pursuant to Section 5.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earliest of the date (i) on which Holdings posts such documents, or provides
a link thereto on Holdings’ website; (ii) on which such documents are posted to
the Securities and Exchange Commission’s (or any Governmental Authority
succeeding to any or all of the functions of said Commission’s) website
(including as part of any 10-K or 10-Q filing) or (iii) on which

 

-68-



--------------------------------------------------------------------------------

such documents are posted on Holdings’ behalf on any Platform to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent); provided that Holdings
shall have notified Administrative Agent of the posting of such documents.
Administrative Agent shall have no obligation to request the delivery of or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Holdings with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

5.2.    Existence. Each Credit Party will, and will cause each of its
Subsidiaries to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and (b) except as
would not reasonably be expected to have a Material Adverse Effect, take all
reasonable action to preserve, renew and keep in full force and effect its
rights, licenses, permits, privileges and franchises; provided that the
foregoing clauses (a) and (b) shall not prohibit any merger, consolidation,
liquidation, transfer of assets or dissolution permitted under Section 6.8 and,
in the case of an asset transfer, Section  6.7.

5.3.    Payment of Taxes. Each Credit Party will, and will cause each of its
Subsidiaries to, pay its Tax liabilities, that, if not paid, would result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where either (i) (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Credit Party has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest would not result in a
Material Adverse Effect or (ii) non-payment thereof is permitted or required
under the Bankruptcy Code or order of the Bankruptcy Court.

5.4.    Maintenance of Properties. Subject to orders entered by the Bankruptcy
Court that are reasonably acceptable to Administrative Agent (to the extent such
orders are applicable), each Credit Party will, and will cause each of its
Subsidiaries to, keep and maintain all property material to the conduct of the
business of Holdings and its Subsidiaries (taken as a whole) in good working
order and condition, ordinary wear and tear, condemnation and casualty loss
excepted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
the disposition of any property otherwise permitted by this Agreement; provided,
further, that nothing in this Section shall prevent Holdings or any Subsidiary
from electing, upon prior written notice to Administrative Agent, to discontinue
the operations or maintenance of any of its Real Estate Assets or to terminate
any Leases of any of its Real Estate Assets, in each case no longer deemed by
Holdings or the applicable Subsidiary to be useful in the conduct of its
business; provided, further, that, in each case, (a) such Real Estate Assets are
not material real estate assets (as approved in writing by Administrative Agent
following consultation with Borrower) and (b) the applicable discontinuance or
termination does not violate the terms or conditions of any applicable Material
Real Estate Document.

5.5.    Insurance. Each of Holdings and Borrower will, and will cause each of
its Subsidiaries to, maintain, (1) with financially sound and reputable
insurance companies or (2) with association or captive insurance companies or
pursuant to self-insurance, insurance in such amounts (with no greater risk
retention) and against such risks (including physical loss or damage to the
Collateral (including all inventory constituting Collateral)) as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. Each of the Credit
Parties shall use commercially reasonable efforts to ensure that each such
policy of insurance shall name Collateral Agent, for the benefit of the Secured
Parties, as an additional insured thereunder as its interests may appear, and
policies maintained with respect to any Collateral shall be endorsed or
otherwise amended to include a lenders’ loss payable clause in favor of
Collateral Agent and providing for losses thereunder (other than, prior to the
repayment in full of the Obligations under and as defined in the Prepetition ABL
Credit Agreement, losses in respect of the ABL Priority Collateral) to be
payable to Collateral Agent or its

 

-69-



--------------------------------------------------------------------------------

designee, provided that, unless an Event of Default shall have occurred and be
continuing, (A) Collateral Agent shall turn over to Borrower any amounts
received by it as lender loss payee or loss payee under any such policies and
(B) Holdings, Borrower and/or the applicable Subsidiary shall have the sole
right to make, settle and adjust claims in respect of such insurance. Each of
the Credit Parties shall use commercially reasonable efforts to ensure that each
such policy referred to in this paragraph shall be evidenced by a certificate
pursuant to which the relevant insurance broker will endeavor to provide
Collateral Agent (A) at least ten (10) days’ prior written notice of any
cancelation, modification or nonrenewal of any such policy by reason of
nonpayment of premium (giving Collateral Agent the right to cure defaults in the
payment of premium and fees) and (B) at least thirty (30) days’ prior written
notice of any cancelation, modification or nonrenewal of any such policy for any
reason other than nonpayment of premium.

5.6.    Books and Records; Inspections. Each of Holdings and Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in accordance with GAAP. Each of Holdings and Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by Administrative
Agent, upon reasonable prior notice and without disruption of the normal and
ordinary conduct of the business of Holdings, Borrower or any such Subsidiary,
to visit and inspect its properties, to examine and make extracts from its books
and records (but Administrative Agent may not have more than one such visit per
any twelve month period except during the continuance of an Event of Default),
and to discuss its affairs, finances and condition with its officers and, if an
executive officer or a Financial Officer of Borrower has been afforded an
opportunity to be present, independent accountants (subject to such accountants’
customary policies and procedures), all at such reasonable times during normal
business hours and as often as reasonably requested. Notwithstanding anything to
the contrary in this Section 5.6, (i) none of Holdings, Borrower nor any
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) in respect of which disclosure to Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any bona fide binding agreement or (b) is subject to attorney-client or
similar privilege or constitutes attorney work product; provided that each of
Holdings and Borrower will, and will cause each of its Subsidiaries to, make
available redacted versions of requested documents or, if unable to do so
consistent with the preservation of such privilege, shall endeavor in good faith
otherwise to disclose information responsive to the requests of Administrative
Agent, any Lender or any of their respective related parties, in a manner that
will protect such privilege, (ii) no such inspection of any Real Estate Asset
(or any portion thereof) shall be permitted if the same would, or could
reasonably be expected to, materially interfere with the use and/or operation of
such Real Estate Asset and unless a Credit Party or its representatives is given
the opportunity to be present and (iii) Administrative Agent shall not have the
right to perform any Phase I Environmental Site Assessment or any invasive
analysis or sampling of any environmental medium, including any Phase II
Environmental Site Investigation or Assessment, without the written
authorization of Borrower absent an Event of Default.

5.7.    Lender Calls. The Credit Parties (including the Financial Officers and
one or more other senior members of management), their advisors and/or their
counsel, as applicable, shall, at reasonable times to be mutually and reasonably
agreed from time to time (and no less frequently, to the extent so requested,
than weekly in the case of clause (a) below or bi-weekly in the case of clause
(b) below, in each case, solely to the extent requested by Administrative Agent)
by Borrower and Administrative Agent, host the following telephonic conference
calls with Administrative Agent, the Lenders, their advisors and/or their
counsel, as applicable,

(a)    promptly following the delivery of each Variance Report, a call to
discuss the contents of such Variance Report and contemplated material filings,
the Approved Budget and budget-related initiatives, recent performance, cash and
liquidity management, operational activities, current business and market
conditions and material performance changes, which call shall only be held for
Lenders who do wish to receive Non-Public Information and have agreed to be
subject to a non-disclosure agreement and cleansing mechanism to be mutually
agreed among Borrower and such Lenders; and

 

-70-



--------------------------------------------------------------------------------

(b)    a call to discuss cash and liquidity management, operational activities,
current business and market conditions and material performance changes, which
call be held, and shall not contain, discuss, disclose or include any Non-Public
Information, for Lenders who do not wish to receive Non-Public Information.

5.8.    Compliance with Laws. Each of Holdings and Borrower will, and will cause
each of its Subsidiaries to, comply with (i) all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not result
in a Material Adverse Effect and (ii) the DIP Order in all respects.

5.9.    Environmental.

(a)    Environmental Disclosure. Holdings will deliver to Administrative Agent
(for distribution to the Lenders) and Collateral Agent:

(i)    as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to environmental matters at any Facility or with respect to any
Environmental Claims or Environmental Liabilities, if such environmental
matters, Environmental Claims or Environmental Liabilities are reasonably
expected to result in a Material Adverse Effect;

(ii)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws that is reasonably expected to
result in a Material Adverse Effect, (2) any remedial action taken by Holdings
or any other Person in response to any Hazardous Materials Activities the
existence of which has a reasonable possibility of resulting in one or more
Environmental Claims or Environmental Liabilities having, individually or in the
aggregate, a Material Adverse Effect, (3) any Environmental Claims or
Environmental Liabilities that, individually or in the aggregate, are reasonably
expected to result in a Material Adverse Effect, and (4) Holdings or Borrower’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Real Estate Asset that could cause such Real Estate Asset or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;

(iii)    as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any material written
communications with respect to (1) any Environmental Claims or Environmental
Liabilities that, individually or in the aggregate, are reasonably expected to
give rise to a Material Adverse Effect, (2) any Release required to be reported
to any Governmental Authority that is reasonably expected to result in a
Material Adverse Effect, and (3) any request for information from any
Governmental Authority that suggests such Governmental Authority is
investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity if such investigation is
reasonably expected to give rise to a Material Adverse Effect; and

(iv)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent or Collateral
Agent in relation to any matters disclosed pursuant to this Section 5.9(a).

 

-71-



--------------------------------------------------------------------------------

(b)    Hazardous Materials, Etc. Each Credit Party shall promptly take, and
shall cause each of its Subsidiaries promptly to take, any and all commercially
reasonable actions to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim or Environmental Liabilities
against such Credit Party or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

5.10.    Subsidiaries. If any Subsidiary other than any Excluded Subsidiary is
formed or acquired, or if any Excluded Subsidiary ceases to be an Excluded
Subsidiary, after the Closing Date, then Holdings and Borrower shall, within
fifteen (15) Business Days after the date such Subsidiary (other than any
Excluded Subsidiary) is formed or acquired or ceases to be an Excluded
Subsidiary, notify Administrative Agent and the Lenders thereof and promptly
(i) cause such Subsidiary to become a Guarantor hereunder and a Grantor under
the Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Agent a Counterpart Agreement and (ii) obtain all consents
and approvals required to be obtained by it in connection with the execution and
delivery of the Collateral Documents and the performance of its obligations
thereunder and the granting by it of the Liens thereunder. With respect to each
such Subsidiary required to become a Guarantor pursuant to this Section 5.10,
Borrower shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary, and (ii) all of the data required to be set forth in Schedule 4.2
with respect to all Subsidiaries of Borrower; and such written notice shall be
deemed to supplement Schedule 4.2 for all purposes hereof. In the event that any
Person becomes an Excluded Subsidiary, and the ownership interests of such
Excluded Subsidiary are owned by Borrower or by any other Credit Party, Borrower
shall, or shall cause such other Credit Party to, take all of the actions
necessary to grant a Lien in favor of Collateral Agent, for the benefit of the
Secured Parties, in 100% of such ownership interests.

5.11.    Final Loan Escrow Account Control Agreement. Prior to any funding of
the Final Loan on the Final Loan Availability Date, Borrower shall enter into
the Final Loan Escrow Account Control Agreement in form and substance reasonably
satisfactory to Administrative Agent; provided that the Final Loan Escrow
Account Control Agreement shall only permit Collateral Agent to take control of
the Final Loan Escrow Account after written notice by Collateral Agent of the
occurrence and continuance of an Event of Default or a Toggle Event delivered to
the Final Loan Escrow Account Depository; provided, further, that Collateral
Agent shall only exercise control over the Final Loan Escrow Account during the
continuance of an Event of Default or Toggle Event, and any such exercise shall
be subject to the Remedies Notice Requirement.

5.12.    Further Assurances. Each Credit Party will execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions, which may be required under any applicable law, or which
Administrative Agent may reasonably request, to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
of the Credit Parties and all of the outstanding Equity Interests of each
Guarantor Subsidiary (subject to limitations contained in Section 5.10 and in
the Credit Documents), all at the expense of the Credit Parties. Holdings and
Borrower also agree to provide to Administrative Agent from time to time upon
reasonable request, evidence reasonably satisfactory to Administrative Agent as
to the perfection and priority of the Liens created or intended to be created by
the Collateral Documents; provided, that no Mortgages shall be required by
Administrative Agent or Collateral Agent in connection with the foregoing.

5.13.    Milestones. The Credit Parties shall achieve the following milestones
unless waived or extended with the prior written consent of Administrative Agent
(collectively, the “Milestones”):

 

-72-



--------------------------------------------------------------------------------

(a)    on the Petition Date, the Credit Parties shall have filed a motion with
the Bankruptcy Court seeking approval of the Term Facility;

(b)    no later than 14 Business Days following the Petition Date, the Credit
Parties shall have filed a motion with the Bankruptcy Court to retain Brokers
(as defined in the RSA) satisfactory to Administrative Agent;

(c)    no later than June 5, 2020, the Bankruptcy Court shall have entered the
DIP Order;

(d)    no later than June 15, 2020, the Credit Parties shall have delivered to
Administrative Agent (for distribution to the Lenders in accordance with
Section 5.1(q)) a Lease Optimization Plan (as defined in the RSA) and an Owned
Real Estate Optimization Plan (as defined in the RSA), each in form and
substance satisfactory to Administrative Agent;

(e)    no later than June 15, 2020, the Credit Parties shall have delivered to
Administrative Agent (for distribution to the Lenders) proposed processes and
parameters related to the proposed business plan (the “Business Plan”) including
those related to vendor agreements, lessor agreements, and go-forward
self-funding capability (the “Business Plan Parameters”);

(f)    no later than June 20, 2020, the Credit Parties and Administrative Agent
shall have agreed upon satisfactory Business Plan Parameters;

(g)    no later than July 8, 2020, the Credit Parties shall have delivered the
Business Plan (consistent with the agreed upon satisfactory Business Plan
Parameters) to Administrative Agent (for distribution to the Lenders in
accordance with Section 5.1(q));

(h)    no later than July 14, 2020, the Credit Parties and Administrative Agent
shall have agreed upon a satisfactory Business Plan;

(i)    no later than 90 days after the Petition Date, the Credit Parties will
(unless otherwise provided for in the RSA) have filed either (A) a motion
seeking approval of a disclosure statement with respect to an Acceptable Plan
with the Bankruptcy Court or (B) a motion seeking approval of bidding procedures
and a sale in form and substance satisfactory to Administrative Agent with the
Bankruptcy Court;

(j)    no later than 130 days after the Petition Date, the Bankruptcy Court
shall have entered an order in form and substance satisfactory to Administrative
Agent either approving (A) a satisfactory disclosure statement or
(B) satisfactory bidding procedures;

(k)    no later than 160 days after the Petition Date, the Bankruptcy Court
shall have entered one or more orders in form and substance satisfactory to
Administrative Agent either (A) confirming an Acceptable Plan or (B) approving a
satisfactory sale or sales; and

(l)    no later than November 16, 2020, the Plan Effective Date (as defined in
the RSA) shall have occurred.

5.14.    Toggle Event. Upon the occurrence of a Toggle Event, the Credit Parties
shall immediately cease pursuing a Plan of Reorganization and instead pursue the
consummation of a sale of all or substantially all of the assets of the Credit
Parties pursuant to section 363 of the Bankruptcy Code and shall immediately
seek approval of any relief required from the Bankruptcy Court in order to
undertake such sale on an expedited basis.

 

-73-



--------------------------------------------------------------------------------

5.15.    Certain Bankruptcy Matters. The Credit Parties shall:

(a)    cause all proposed (i) First and Second Day Orders, (ii) orders related
to or affecting the Loans, the Commitments, the other Obligations, the
Prepetition Term Loan Obligations, the Prepetition Senior Secured Notes
Obligations, any other financing, any sale or other disposition of Collateral
outside the ordinary course, cash management, adequate protection, any Plan of
Reorganization and/or any disclosure statement related thereto, (iii) orders
concerning the financial condition of Holdings or any of its Subsidiaries or
other Indebtedness of the Credit Parties or seeking relief under section 363,
365, 1113 or 1114 of the Bankruptcy Code or section 9019 of the Federal Rules of
Bankruptcy Procedure, and (iv) orders establishing procedures for administration
of the Chapter 11 Cases or approving significant transactions submitted to the
Bankruptcy Court, in each case, proposed by the Credit Parties to be in
accordance with and permitted by the terms of this Agreement and satisfactory to
Administrative Agent;

(b)    comply in all material respects with each order entered by the Bankruptcy
Court in connection with the Chapter 11 Cases;

(c)    comply in a timely manner with their obligations and responsibilities as
debtors in possession under the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure, the Cash Collateral Order, the DIP Order and any other order of the
Bankruptcy Court; and

(d)    except as otherwise permitted by an Acceptable Plan or this Agreement,
provide prior written notice as soon as reasonably practicable to Administrative
Agent prior to any assumption or rejection of any Credit Party’s or any
Subsidiary’s material contracts or material non-residential real property leases
pursuant to Section 365 of the Bankruptcy Code.

5.16.    No Discharge. Unless in accordance with an Acceptable Plan, each of the
Credit Parties agrees that prior to payment in full in cash of the Obligations
and termination of the Commitments in accordance herewith, (a) its obligations
under the Credit Documents shall not be discharged by the entry of an order
confirming a Plan of Reorganization (and each of the Credit Parties, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(b) the superiority claims granted to Agents and the Lenders pursuant to the DIP
Order and the Liens granted to Agents and the Lenders pursuant to the DIP Order
shall not be affected in any manner by the entry of an order confirming a Plan
of Reorganization.

5.17.    Liens. Subject to the provisions of Section 4.6:

(a)    Each of the Credit Parties hereby acknowledges, agrees, confirms and
covenants that upon the entry of, and subject to the provisions of, the DIP
Order and subject to the Carve Out, the Obligations shall at all times be
secured by a valid, binding, continuing, enforceable perfected Superpriority
security interest in the Collateral.

(b)    In accordance with the DIP Order, all of the Liens described in the DIP
Order shall be effective and automatically perfected upon entry of the DIP
Order, without the necessity of the execution, recordation of filings by the
Credit Parties of security agreements, control agreements, pledge agreements,
financing statements or other similar documents, or the possession or control by
any Agent of, or over, any Collateral.

(c)    Each Credit Party hereby acknowledges, agrees, confirms and covenants
that pursuant to the DIP Order, the Liens in favor of Collateral Agent on behalf
of and for the benefit of the Secured Parties in all of the Collateral, now
existing or hereafter acquired, shall be created and perfected without the
recordation or filing in any land records or filing offices of any mortgage,
assignment or similar instrument.

 

-74-



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full in cash of all Obligations (other than
unasserted contingent obligations), such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

6.1.    Indebtedness. No Credit Party will, nor will it permit any Subsidiary
to, create, incur, assume or guarantee, or otherwise be liable in respect of any
Indebtedness, except, in each case permitted under the Approved Budget (subject
to Permitted Variances):

(a)    the Obligations;

(b)    the Carve Out;

(c)    Prepetition Indebtedness;

(d)    Indebtedness of Holdings or Borrower to any Subsidiary and of any
Subsidiary to Holdings, Borrower or any other Subsidiary, in each case existing
and as in effect on and as of the Petition Date; provided that any such
Indebtedness owing by any Subsidiary that is not a Credit Party to any Credit
Party shall be incurred in compliance with Section 6.6; provided, further, that
(i) all such Indebtedness (other than non-funded intercompany Indebtedness
evidencing intercompany balances among the Credit Parties) owing by a non-Credit
Party to a Credit Party shall be evidenced by an intercompany note that is in
form and substance reasonably acceptable to Administrative Agent and shall be
subject to Superpriority Liens in accordance with, and pursuant to, the
Collateral Documents, (ii) all such Indebtedness owed by a Credit Party to a
non-Credit Party shall be unsecured and subordinated in right of payment to the
payment in full in cash of the Obligations in a manner satisfactory to
Administrative Agent, (iii) any payment by any such Subsidiary that is a
Guarantor Subsidiary under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Borrower or to any of the other Subsidiaries for whose benefit such payment is
made and (iv) in the case of any such Indebtedness owed by a Credit Party to an
Excluded Subsidiary, such Indebtedness shall be unsecured, non-cash pay,
non-amortizing, and without covenants or defaults other than nonpayment at
maturity;

(e)    guarantees by Holdings or any of its Subsidiaries of Indebtedness of
(i) so long as such Subsidiary also guarantees the Obligations on a pari passu
basis, any Credit Party or (ii) any other Subsidiary, in each case existing and
as in effect on and as of the Petition Date; provided that such guarantees of
Indebtedness of Subsidiaries that are not Credit Parties are incurred in
compliance with Section 6.6; provided, further, that no Subsidiary (other than
Borrower) may guarantee any Indebtedness except to the extent such guarantee was
existing on and as in effect on and as of the Petition Date and permitted to be
guaranteed under the Prepetition Term Loan Credit Agreement;

(f)    Permitted Indebtedness;

(g)    Indebtedness of Holdings or any of its Subsidiaries supported by (i) a
letter of credit issued pursuant to the Prepetition ABL Credit Agreement or
(ii) an Expiring Letter of Credit or, to the extent such Expiring Letter of
Credit is cancelled, expired, terminated or otherwise not outstanding, a letter
of credit issued in replacement of such Expiring Letter of Credit (or such
replacement letter of credit), in each case in a principal amount not in excess
of the stated amount of such letter of credit or Expiring Letter of Credit or
replacement letter of credit;

(h)    Indebtedness pursuant to Sale/Leaseback Transactions consummated pursuant
to Section 6.10;

 

-75-



--------------------------------------------------------------------------------

(i)    unsecured reimbursement obligations in respect of standby letters of
credit issued in the ordinary course of business for the account of Holdings,
Borrower, or any other direct or indirect Subsidiary of Holdings so long as only
Borrower and Holdings are obligated to reimburse the issuer thereof in the case
of any drawing;

(j)    Indebtedness consisting of letters of credit, guarantees or other credit
support provided in respect of trade payables of Borrower or any Subsidiary, in
each case issued for the benefit of any bank, financial institution or other
Person that has acquired such trade payables pursuant to “supply chain” or other
similar financing for vendors and suppliers of Borrower or any of its
Subsidiaries, so long as (i) other than in the case of Secured Supply Chain
Obligations, such Indebtedness is unsecured, (ii) the terms of such trade
payables shall not have been extended in connection with the Permitted Supply
Chain Financing and (iii) such Indebtedness represents amounts not in excess of
those which Borrower or any of its Subsidiaries would otherwise have been
obligated to pay to its vendor or supplier in respect of the applicable trade
payables (“Permitted Supply Chain Financing”), in each case, in the ordinary
course of business and not materially interfering with the conduct of business
of Holdings and its Subsidiaries, taken as a whole; and

(k)    other Indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding (other than in respect of any intercompany
Indebtedness incurred among Credit Parties permitted by this Agreement, but
including intercompany Indebtedness among Credit Parties and their Subsidiaries
that are not Credit Parties); provided that any funded Indebtedness shall be
subordinated to the Obligations in a manner reasonably satisfactory to
Administrative Agent; provided, further, that the aggregate amount of any
Indebtedness permitted to be made pursuant to this clause (k) shall be reduced
by, without duplication, the aggregate amount of any investment made pursuant to
Section 6.6(l)(ii) (other than in respect of any intercompany investments made
among Credit Parties or their Subsidiaries in reliance on Section 6.6(l)(ii) in
the form of Indebtedness incurred in reliance on this Section 6.1(k) (and which
Indebtedness reduced capacity hereunder)) and the aggregate amount of any Liens
incurred pursuant to Section 6.2(o) (other than in respect of any intercompany
Liens incurred among Credit Parties or their Subsidiaries in reliance on
Section 6.2(o) securing Indebtedness incurred in reliance on this Section 6.1(k)
(and which Indebtedness reduced capacity hereunder)).

Notwithstanding the foregoing, no Subsidiary (other than Borrower) may
guarantee, or otherwise become liable (whether direct or indirect) with respect
to, any Indebtedness of any other Credit Party or Subsidiary except to the
extent such guarantee was existing on and as in effect on and as of the Petition
Date and permitted to be guaranteed under the Prepetition Term Loan Credit
Agreement.

6.2.    Liens. No Credit Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except, in
each case permitted under the Approved Budget (subject to Permitted Variances):

(a)    Liens in favor of Collateral Agent to secure the Obligations;

(b)    the Carve Out;

(c)    Liens granted as adequate protection on account of certain Prepetition
Indebtedness pursuant to the DIP Order;

(d)    Permitted Encumbrances;

(e)    (i) Liens existing and as in effect on and as of the Petition Date
securing the Indebtedness of the Credit Parties under (1) the Prepetition ABL
Credit Agreement, (2) the Prepetition Term Loan Credit

 

-76-



--------------------------------------------------------------------------------

Agreement, (3) the Prepetition Senior Secured Notes and (4) Borrower’s 8.625%
second lien secured notes due March 2025 and (ii) any Lien on any property or
asset of Holdings or any Subsidiary existing and as in effect on and as of the
Petition Date and set forth on Schedule 6.2; provided that, in each case,
(i) such Lien shall not apply to any other property or asset of Holdings or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secured on and as of the Petition Date;

(f)    Cash Collateral and other deposits securing (i) obligations arising after
the Petition Date required or imposed by the Bankruptcy Code or pursuant to the
Cash Collateral Order or the DIP Order or (ii) letters of credit described in
Section 6.1(g)(ii);

(g)    Liens in respect of leases, subleases, licenses and any other occupancy
rights or agreements granted to other Persons (i) with respect to any asset that
is not a Real Estate Asset, in the ordinary course of business and not
materially interfering with the conduct of business of Holdings and its
Subsidiaries, taken as a whole; provided that the foregoing shall apply solely
to renewals of leases, subleases, licenses and any other occupancy rights or
agreements and, for the avoidance of doubt, shall not apply to any of the
foregoing entered into after the Petition Date or (ii) subject to Section 5.4,
with respect to any Real Estate Asset no longer deemed by Holdings or any
applicable Subsidiary to be useful in the conduct of the business of Holdings
and its Subsidiaries, taken as a whole, and reasonably satisfactory to
Administrative Agent;

(h)    with respect to any Consignment Inventory, Liens arising out of
conditional sale, title retention, consignment (including “sale or return”
arrangements) or similar arrangements for the sale of such Consignment Inventory
entered into by Borrower or any of its Subsidiaries in the ordinary course of
business, provided that the aggregate amount of such goods shall not exceed
$100,000,000 at any one time;

(i)    Liens in favor of customs and revenue authorities arising as a matter of
law securing payment of customs duties in connection with the importation of
goods;

(j)    to the extent constituting a Lien, the sale or discount, in the ordinary
course of business, of accounts receivable in connection with the compromise or
collection thereof and not in connection with any financing or factoring
arrangement;

(k)    Liens on insurance policies and the proceeds thereof and unearned
premiums securing the financing of premiums with respect thereto as provided
under clause (b) of the definition of “Permitted Indebtedness”;

(l)    to the extent constituting a Lien, sales or assignments of any right to
receive rental payments permitted under Section 6.7;

(m)    Liens on property subject to Sale/Leaseback Transactions permitted by
Section 6.10 and general intangibles related thereto;

(n)    to the extent incurred in the ordinary course of business, Liens on
specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances or trade letters of
credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods; and

(o)     other Liens securing obligations in an aggregate amount not to exceed
$5,000,000 outstanding at any time (other than in respect of any intercompany
Liens incurred by Subsidiaries that are not Credit Parties in favor of Credit
Parties, but including Liens incurred by Credit Parties in favor of Subsidiaries
that are not Credit Parties; provided that any Lien securing any funded
Indebtedness (including to the extent incurred under Section 6.1(k)) shall be
subordinated to the Obligations in a manner reasonably

 

-77-



--------------------------------------------------------------------------------

satisfactory to Administrative Agent; provided, further, that the aggregate
amount of any Liens permitted to be incurred pursuant to this clause (o) shall
be reduced, without limitation, by the aggregate amount of any investment made
pursuant to Section 6.6(l)(ii) (other than in respect of any intercompany
investments made among Credit Parties or their Subsidiaries in reliance on
Section 6.6(l)(ii) secured by Liens incurred in reliance on this Section 6.2(o)
(and which Lien reduced capacity hereunder)) and the aggregate amount of any
Indebtedness incurred pursuant to Section 6.1(k) (other than in respect of any
intercompany Indebtedness incurred among Credit Parties or their Subsidiaries in
reliance on Section 6.1(k) secured by a Lien incurred in reliance on this
Section 6.2(o) (and which Lien reduced capacity hereunder)).

6.3.    Restrictive Agreements. No Credit Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (1) the ability of Holdings or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations (or any Indebtedness incurred to refinance or replace the
Obligations) or (2) the ability of any Credit Party (other than Holdings) to pay
dividends or other distributions with respect to its Equity Interests or the
ability of any Credit Party to make or repay loans or advances to a Credit Party
or to guarantee the Obligations (or any Indebtedness incurred to refinance or
replace any of the Obligations); provided that (a) the foregoing shall not apply
to any prohibitions, restrictions or conditions imposed (i) by law, rule,
regulation or judicial order or any order of the Bankruptcy Court in the Chapter
11 Cases, or required by any regulatory authority having jurisdiction over
Holdings or any Subsidiary or any of their respective businesses, (ii) by any
Credit Document or any related documents or agreements or (iii) the Prepetition
Indebtedness, (b) the foregoing shall not apply to any prohibitions,
restrictions or conditions existing and as in effect on and as of the Petition
Date and identified on Schedule 6.3, (c) the foregoing shall not apply to
prohibitions, restrictions or conditions contained in agreements relating to the
direct or indirect disposition of Equity Interests of any Person, property or
assets, imposing restrictions with respect to such Person, Equity Interests,
property or assets pending the closing of such disposition, (d) [reserved], (e)
the foregoing shall not apply to restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business, (f) clause (1) of the foregoing shall not apply to the restrictions
set forth in the Synchrony Agreement with respect to pledging a security
interest in any interest of a Credit Party in any “Bank Property” (as defined in
the Synchrony Agreement) and (g) clause (1) of the foregoing shall not apply to,
in each case to the extent in the ordinary course of business, (i) the foregoing
clause (1) shall not apply to customary provisions in leases and other contracts
or agreements restricting the transfer, assignment, pledge or mortgage thereof,
or the subletting, assignment or transfer of any property or asset subject
thereto, so long as such restrictions relate to the assets subject thereto,
(ii) any reciprocal easement agreements containing customary provisions
restricting dispositions of real property interests, and (iii) Capital Lease
Obligations, tax retention and other synthetic lease obligations and purchase
money obligations that impose restrictions with respect to the property or
assets so acquired, in each case, existing and as in effect on and as of the
Petition Date and solely to the extent not excused, overridden or rendered
ineffective by operation of the Bankruptcy Code, the DIP Order, any other order
entered by the Bankruptcy Court or applicable non-bankruptcy law.

6.4.    Restricted Payments. No Credit Party will, nor will it permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
except, in each case permitted under the Approved Budget (subject to Permitted
Variances), if applicable:

(a)    any wholly-owned Subsidiary may distribute any cash, property or assets
to Holdings, Borrower or any other Subsidiary that is its direct or indirect
parent; provided that the Property Companies may not distribute real property,
fixtures or equipment owned or leased by such Property Companies to the extent
constituting Collateral;

 

-78-



--------------------------------------------------------------------------------

(b)    to the extent constituting Restricted Payments, the Subsidiaries may
enter into and consummate transactions permitted by Section 6.8; and

(c)    repurchases of Equity Interests of Holdings deemed to occur on the
exercise of stock options or warrants or similar rights if such Equity Interests
represent the delivery of a portion of the Equity Interests subject to such
options or warrants or similar rights in satisfaction of the exercise price of
such stock options, warrants or similar rights (and do not involve cash
consideration).

6.5.    Approved Budget.

(a)    No Credit Party will permit, as of any Variance Report Date and for the
applicable Variance Reporting Period tested on such Variance Report Date,
(i) the Actual Disbursements of the Credit Parties to exceed 112.5% of the
Budgeted Disbursements for such period set forth in the Approved Budget,
(ii) the Actual Receipts to be less than 85% of the Budgeted Receipts for such
period set forth in the Approved Budget or (iii) the Actual Disbursements to
merchandise vendors (domestic and foreign) to exceed more than 110% of the
Budgeted Disbursements for such period set forth in the Approved Budget;
provided that Administrative Agent hereby agrees to modify the levels set forth
in clauses (i) and (iii) of this Section 6.5(a) in a manner to be mutually and
reasonably agreed (but in any event in an amount not to exceed 2.5% for each
such clause) in the event that the Credit Parties open store locations on dates
earlier than the dates set forth in the initial Approved Budget.

(b)    No Credit Party will, nor will it permit any Subsidiary to, except as
otherwise provided herein or approved by Administrative Agent, directly or
indirectly (i) use any cash or the proceeds of any Loans in a manner or for a
purpose other than those consistent with this Agreement, the DIP Order and the
Approved Budget (subject to Permitted Variances) or (ii) make any payment (as
adequate protection or otherwise), or application for authority to pay, on
account of any claim or Indebtedness arising prior to the Petition Date other
than payments consistent with the Approved Budget (subject to Permitted
Variances), the DIP Order, the Cash Collateral Order and otherwise to the extent
approved by the Bankruptcy Court.

6.6.    Investments, Loans, Advances, Guarantees and Acquisitions. No Credit
Party will, nor will they permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Equity Interests, evidences of Indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or hold any loans or advances to, guarantee any
obligations of, or make or hold any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(each referred to for purposes of this Section 6.6 as an “investment”), except,
in each case to the extent permitted under the Approved Budget (subject to
Permitted Variances), if applicable:

(a)    Permitted Investments;

(b)    investments existing and in effect on and as of the Petition Date set
forth on Schedule 6.6;

(c)    investments by Holdings and its Subsidiaries in Equity Interests in their
respective Subsidiaries as of the Petition Date;

(d)    loans or advances made by Holdings to any Subsidiary and made by any
Subsidiary to Holdings or any other Subsidiary; provided, further that (i) all
such loans or advances owed by a non-Credit Party to a Credit Party shall be
evidenced by an intercompany note that is in form and substance reasonably
satisfactory to Administrative Agent and subject to a perfected Superpriority
security interest in the Collateral, (ii) all such loans or advances owing by a
Credit Party to a non-Credit Party shall be unsecured

 

-79-



--------------------------------------------------------------------------------

and subordinated in right of payment to the payment in full in cash of the
Obligations, (iii) any payment by any such Subsidiary that is a Guarantor
Subsidiary under any guaranty of the Obligations shall result in a pro tanto
reduction of the amount of any loans or advances owed by such Subsidiary to
Borrower or to any of its Subsidiaries for whose benefit such payment is made
and (iv) after the Closing Date, a Credit Party shall not be permitted to make a
loan or advance to a non-Credit Party (except as permitted pursuant to
Section 6.6(k) or (l));

(e)    guarantees, subject to the limitations of Section 6.1 in the case of
Indebtedness;

(f)    investments received in connection with the bankruptcy or reorganization
of, or settlement or satisfaction or partial satisfaction of delinquent accounts
and disputes with, customers, suppliers and other account debtors, in each case
in the ordinary course of business, or upon the foreclosure with respect to any
such secured investment;

(g)    extensions of trade credit in the ordinary course of business;

(h)    investments under Swap Agreements entered into in the ordinary course and
not for speculative purposes, or entered into in connection with an issuance of
Indebtedness or preferred Equity Interests convertible into, or by reference to,
Equity Interests of Holdings or any Subsidiary (or any mandatorily convertible
units of Equity Interests and Indebtedness);

(i)    investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers;

(j)    to the extent constituting investments, Restricted Payments permitted by
Section 6.4 or any purchase, repurchase or other acquisition of Indebtedness
permitted by Section 6.14;

(k)    investments made in any Permitted Supply Chain Financing (as existing and
as in effect on and as of the Petition Date);

(l)    other investments in an aggregate amount not to exceed (i) solely to the
extent set forth in the Approved Budget, $1,000,000 per Fiscal Month plus (ii)
$5,000,000 in the aggregate at any time outstanding, determined as of the date
of such investment (other than any intercompany investments among Credit Parties
permitted by this Agreement, but including intercompany investments among Credit
Parties and their Subsidiaries that are not Credit Parties); provided, that the
aggregate amount of any investment permitted to be made pursuant this clause
(l)(ii) shall be reduced, without duplication, by the aggregate amount of any
Indebtedness incurred pursuant to Section 6.1(k) (other than in respect of any
intercompany Indebtedness incurred among Credit Parties or their Subsidiaries in
reliance on Section 6.1(k) in the form of intercompany investments made in
reliance on this Section 6.6(l)(ii) (and which investment reduced capacity
hereunder)) and the aggregate amount of any Liens incurred pursuant to
Section 6.2(o) (other than in respect of any intercompany Liens incurred among
Credit Parties or their Subsidiaries in reliance on Section 6.2(o) securing
intercompany investments made in reliance on this Section 6.6(l)(ii) (and which
investment reduced capacity hereunder)).

For purposes of this Section 6.6, the amount of any investment made or
outstanding at any time shall be the original cost of such investment, reduced
(at Borrower’s option) by any dividend, distribution, return of capital or
principal repayment or received in respect of such investment.

6.7.    Asset Sales. No Credit Party will, nor will it permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of any asset, including by way of a
Sale/Leaseback Transaction, voluntary lease termination or sale, lease
modification, assignment or securitization of a right to receive rental payments

 

-80-



--------------------------------------------------------------------------------

and including any Equity Interest owned by it, nor will any Credit Party permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than directors’ qualifying shares or to the extent required by applicable law)
(each referred to for purposes of this section as a “disposition”), except:

(a)    sales of inventory, used or surplus equipment and Permitted Investments,
in each case in the ordinary course of business;

(b)    disposals of inventory pursuant to promotional or similar activities in
the ordinary course of business;

(c)    dispositions in the ordinary course of business of property no longer
used or useful in the conduct of the business of Holdings and its Subsidiaries
(other than real estate and fixtures constituting Collateral or required to
become Collateral hereunder);

(d)    dispositions by Holdings or any of its Subsidiaries to any Credit Party
in the ordinary course of business or as otherwise permitted under the Credit
Documents; provided that that the Property Companies may not sell, transfer,
assign or distribute real property, fixtures or equipment owned or leased by
such Property Companies to Borrower, Holdings or, unless Administrative Agent
agrees otherwise, any other Subsidiary of Holdings, to the extent such property
constitutes Collateral;

(e)    the sale or discount (with or without recourse, and on customary or
commercially reasonable terms) in the ordinary course of business of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable in the
ordinary course of business;

(f)    the lapse or abandonment or other disposition of non-material patents,
trademarks or other intellectual property that are, in the reasonable judgment
of Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of Holdings and the other Subsidiaries taken as a whole;

(g)    any disposition arising from condemnation or similar action with respect
to any property to the extent such condemnation does not result in a Material
Adverse Effect;

(h)    leases, subleases, lease, modifications, licenses or sublicenses
(including the provision of software under an open source license, but excluding
any of the foregoing with respect to material real estate assets (as approved in
writing by Administrative Agent following consultation with Borrower)), (A) in
the ordinary course of business and which do not materially interfere with the
business of Holdings and the Subsidiaries, taken as a whole, or (B) subject to
Section 5.4, in connection with the discontinuance of the operations of any
Facility (excluding, for the avoidance of doubt, any material real estate asset
(as approved in writing by Administrative Agent following consultation with
Borrower)) no longer deemed by Holdings or the applicable Subsidiary to be
useful in the conduct of the business of Holdings and its Subsidiaries, taken as
a whole;

(i)    the unwinding of Swap Agreements;

(j)    dispositions of accounts receivable in connection with the collection or
compromise thereof and not in connection with any financing or factoring
arrangement;

(k)    (i) any dividend or other Restricted Payment permitted pursuant to
Section 6.4 (other than clause (b) thereof), (ii) any investment permitted
pursuant to Section 6.6 and (iii) any Lien permitted by Section 6.2;

 

-81-



--------------------------------------------------------------------------------

(l)    other dispositions in an aggregate amount not to exceed $5,000,000;

(m)    prior to the repayment in full of the Obligations under and as defined in
the Prepetition ABL Credit Agreement, dispositions solely of ABL Priority
Collateral;

(n)    other sales, transfers or dispositions pursuant to an order of the
Bankruptcy Court, which sales, transfers and dispositions are consistent with
the Approved Budget (subject to Permitted Variances);

(o)    sales or sale leasebacks of distribution centers in accordance with the
RSA and with the prior written consent of Administrative Agent; provided that
the Net Asset Sale Proceeds of such sales or sale leasebacks shall be deposited
in the Final Loan Escrow Account for withdrawal and application in accordance
with Section 2.6 and 6.5 (and not, for the avoidance, in connection with any
liquidation) and

(p)    in connection with the sale of any ABL Priority Collateral, any sales of
related or co-located fixtures or equipment.

provided that, subject to orders entered by the Bankruptcy Court, (A) all sales,
transfers, leases and other dispositions permitted hereby shall be made for fair
market value, (B) except for fixtures permitted to be disposed of pursuant to
Section 6.7(l), (n) or (p), no disposition of real property, fixtures or
equipment owned or leased (including ground leases) shall be made without the
prior written consent of Administrative Agent, (C) for the avoidance of doubt,
references in this Section 6.7 to actions taken in the “ordinary course of
business” shall not include any liquidation, store closing or
going-out-of-business disposition, sale, transfer or license, (D) any Asset Sale
permitted by this Section 6.7 (other than dispositions made pursuant to
Section 6.7(l), (m) or (o)) shall be applied to prepay the Loans pursuant to
Section 2.14(a) and (E) no sale, transfer or license of any Intellectual
Property shall be made that would result in (i) any material Intellectual
Property, including but not limited to the JCPenney name or any trademark, trade
name or brand name needed for or used in the disposition of any inventory, being
owned by an unrelated third party or otherwise no longer constituting Collateral
or (ii) would materially prevent, delay, hinder or increase the cost of
Collateral Agent’s exercise of its rights under the license to Intellectual
Property granted under Section 9.5 of the Pledge and Security Agreement (it
being understood that this clause (E) is not intended to prevent the grant of
any license or Lien on Intellectual Property so long as all rights necessary to
enable Collateral Agent to exercise its rights in respect of the Collateral are
reserved).

6.8.    Fundamental Changes. No Credit Party will, nor will it permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of Borrower and its Subsidiaries, taken as a
whole, or liquidate or dissolve (a “Fundamental Change”), except that, so long
as no approval of the Bankruptcy Court is required (or such approval is required
and shall have been received), if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
non-Credit Party may merge with or into or consolidate with any other non-Credit
Party to the extent the applicable Equity Interests of the surviving non-Credit
Party remain pledged to Collateral Agent (if such Equity Interests were pledged
to Collateral Agent prior to such Fundamental Change), (ii) any Person may merge
with or into or consolidate with Borrower or any Subsidiary of Borrower in a
transaction in which the surviving entity is Borrower or (in the case of a
transaction not involving Borrower) becomes a Subsidiary and (if any party to
such merger or consolidation is or becomes a Credit Party) is a Credit Party;
provided that any such merger or consolidation involving a Person that is not a
wholly owned Subsidiary immediately prior to or after giving effect to such
merger or consolidation shall comply with Sections 6.6 and 6.7, as applicable,
(iii) any Subsidiary (other than Borrower or any Property Company) may liquidate
or dissolve or change its legal form if Borrower determines in good faith that
such liquidation or dissolution or change in legal form is in the best interests
of Borrower and its subsidiaries and is not materially disadvantageous to the
Lenders; provided that, in the

 

-82-



--------------------------------------------------------------------------------

case of a liquidation or dissolution of a Subsidiary of Borrower that is a
Credit Party, the Person into which such Credit Party is liquidated or dissolved
shall be Borrower or a Credit Party; provided, further, that, in the case of a
liquidation or dissolution of a Subsidiary of Borrower that is a non-Credit
Party, the applicable Equity Interests of the surviving Person shall remain
pledged to Collateral Agent (to the extent such Equity Interests were pledged to
Collateral Agent prior to such Fundamental Change); (iv) any merger the sole
purpose and effect of which is to reincorporate or reorganize a Person in
another jurisdiction in the United States shall be permitted; provided, further,
that, if such Person is a Credit Party, the surviving entity is a Credit Party
(and, if not a Credit Party before such merger, shall assume all obligations of
such Credit Party under the Credit Documents in a manner reasonably satisfactory
to Administrative Agent), and (v) a merger, dissolution, liquidation,
consolidation, sale, transfer or other disposition (other than by or of any
Property Company) the purpose and effect of which is to effect a transaction
permitted pursuant to Section 6.7. Notwithstanding anything in this Section 6.8
to the contrary, no Property Company shall be permitted to (i) merge into or
consolidate with any other Person (other than the other Property Company), or
permit any other Person (other than the other Property Company) to merge into or
consolidate with it, (ii) sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets or (iii) liquidate or dissolve.

6.9.    Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.7, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.

6.10.    Sale and Leaseback Transactions. No Credit Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property (real or personal) used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred
(each such transaction, a “Sale/Leaseback Transaction”), except to the extent
permitted by Section 6.7(o).

6.11.    Transactions with Affiliates. No Credit Party will, nor will it permit
any Subsidiary to, sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except, in each
case consistent with the Approved Budget (subject to Permitted Variances) (if
applicable), (a) transactions that are at prices and on terms and conditions not
less favorable in any material respect to the applicable Credit Party than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Credit Parties not involving any other
Affiliate, (c) transactions between or among Subsidiaries that are not Credit
Parties not involving any other Affiliates, (d) any Restricted Payment permitted
by Section 6.4, (e) investment transactions with captive insurance companies and
retirement plans in the ordinary course of business, (f) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of Holdings or such Subsidiary entered in the ordinary course of
business, (g) any loans, advances, guarantees and other investments permitted by
Section 6.6, (h) any Indebtedness permitted under Section 6.1, (i) any
disposition permitted by Section 6.7 and (j) as permitted by any cash management
order entered by the Bankruptcy Court.

6.12.    Conduct of Business. Holdings will not, and will not permit any of its
Subsidiaries to, engage to any extent material to Holdings and its Subsidiaries
(taken as a whole) in any business other than the businesses of the type
conducted by Holdings and its Subsidiaries on the Petition Date and businesses
reasonably related, ancillary or complementary to the business or businesses of
Holdings or any Subsidiary or any reasonable extension, development or expansion
thereof.

 

-83-



--------------------------------------------------------------------------------

6.13.    Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness and obligations under this Agreement and
the other Credit Documents and Indebtedness permitted under Sections 6.1; (b)
create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired, leased or licensed by it other than the Liens created under
the Collateral Documents to which it is a party or permitted pursuant to
Section 6.2; (c) engage in any business or activity or own any assets other than
(i) holding 100% of the Equity Interests of Borrower, (ii) performing its
obligations and activities incidental thereto under the Credit Documents and any
Indebtedness permitted under Section 6.1 and (iii) making Restricted Payments
and investments to the extent permitted by this Agreement; (d) consolidate with
or merge with or into, or convey, transfer, lease or license all or
substantially all its assets to, any Person; (e) sell or otherwise dispose of
any Equity Interests of any of its direct Subsidiaries; (f) create or acquire
any direct Subsidiary or make or own any investment in any Person other than
Borrower; or (g) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

6.14.    Certain Payments of Indebtedness. No Credit Party will, nor will it
permit any Subsidiary to, pay or make, directly or indirectly, any voluntary
payment or other voluntary distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on (x) any Indebtedness,
(y) any intercompany Indebtedness (other than non-funded intercompany
Indebtedness evidencing intercompany balances among the Credit Parties) owed to
a non-Credit Party, or any voluntary payment or other voluntary distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any such Indebtedness or (z) any
Prepetition Indebtedness (other than to the extent contemplated by Section 2.2),
except to the extent provided for in the Cash Collateral Order or the DIP Order.

6.15.    Amendments of Organizational Documents. No Credit Party will, nor will
it permit any Subsidiary to, amend, modify or waive any of its rights under its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other Organizational Documents to the extent any such amendment,
modification or waiver would be adverse to the Lenders; provided that immaterial
amendments of an administrative, ministerial or technical nature may be made so
long as written notice thereof is provided to Administrative Agent promptly
after giving effect to any such amendment or modification.

6.16.    Net Settlement of Convertible Indebtedness. No Credit Party will, nor
will it permit any Subsidiary to, directly or indirectly, create, incur, assume,
issue or permit to exist any Indebtedness or any security convertible into
Equity Interests in Holdings or any Subsidiary that provides for a “net
settlement” (other than a “net settlement” at the sole discretion of the issuer
of such Indebtedness or security) in respect of the Equity Interests that would
have been issuable upon the conversion of such Indebtedness or security on
account of the principal of such Indebtedness or security.

6.17.    Chapter 11 Modifications. No Credit Party will, nor will it permit any
Subsidiary to, without the prior written consent of Administrative Agent:
(a) make or permit to be made any change, amendment or modification, to the DIP
Order in a manner adverse to the Lenders or Agents or (b) incur, create, assume
or suffer to exist or permit any Claim or Lien against any Credit Party ranking
pari passu with or senior to the claims and Liens of Agents and the other
Secured Parties hereunder, except as permitted under the DIP Order approved by
the Bankruptcy Court (including the Carve Out) or as otherwise agreed in writing
by Administrative Agent.

6.18.    Use of Proceeds. No part of the proceeds of the Loans or any Collateral
will be used, whether directly or indirectly, in violation of Section 2.6,
Section 4.13 or Section 6.5 or:

 

-84-



--------------------------------------------------------------------------------

(a)    in any manner that causes such Loan or the applications of such proceeds
to violate the Regulations of the Board of Governors, including Regulation T,
Regulation U and Regulation X, or any other regulation thereof, or to violate
the Securities Exchange Act;

(b)    for any purpose that is prohibited under the Bankruptcy Code or the DIP
Order;

(c)    to pay principal, interest, premiums, fees or other amounts in respect of
Prepetition Indebtedness, prepetition trade payables or other prepetition claims
of any kind or nature, except payments in accordance with the DIP Order, the
First and Second Day Orders, the Approved Budget (subject to Permitted
Variances) and the Acceptable Plan;

(d)    other than as permitted by the DIP Order, to investigate, commence,
prosecute or finance any adjudication, proceeding or objection with respect to
or related to the claims, Liens or security interest of Agents, the Lenders, the
Prepetition Term Loan Secured Parties or the Prepetition Senior Secured Notes
Secured Parties or their respective rights and remedies under this Agreement,
the other Credit Documents, the DIP Order, the Cash Collateral Order, the
Prepetition Term Loan Credit Documents or the Prepetition Senior Secured Notes
Documents, as the case may be, including to commence or prosecute or join in any
action against any or all of Agents, the Lenders, the Prepetition Term Loan
Secured Parties or the Prepetition Senior Secured Notes Secured Parties seeking
(x) to avoid, subordinate or recharacterize the Obligations, the Prepetition
Term Loan Obligations, the Prepetition Senior Secured Notes Obligations or any
of the Liens securing the Obligations, the Prepetition Term Loan Obligations or
the Prepetition Senior Secured Notes Obligations, (y) any monetary, injunctive
or other affirmative relief against any or all of Agents, the Lenders, the
Prepetition Term Loan Secured Parties or the Prepetition Senior Secured Notes
Secured Parties or the Liens and collateral under the Prepetition Term Loan
Credit Documents or the Prepetition Senior Secured Notes Documents, or (z) to
prevent or restrict the exercise by any or all of Agents, the Lenders, the
Prepetition Term Loan Secured Parties or the Prepetition Senior Secured Notes
Secured Parties of any of their respective rights or remedies under the Credit
Documents, the Prepetition Term Loan Credit Documents or the Prepetition Senior
Secured Notes Documents, as applicable; provided, however, that nothing in this
Agreement shall prohibit Borrower or any other Credit Party from prosecuting or
defending any adversary action, suit, proceeding, application, motion, contested
matter or other litigation for breach of or to otherwise enforce the terms of
the Credit Documents, the DIP Order, the Prepetition Term Loan Credit Documents
or the Prepetition Senior Secured Notes Documents; or

(e)    other than as permitted by the DIP Order and subject to clause (d) above
(including the proviso therein) and Sections 6.19(c) and 6.19(d) below, to
finance any adversary action, suit, arbitration, proceeding, application,
motion, contested matter or other litigation of any type adverse to the
interests of any or all of Agents, the Lenders, the Prepetition Term Loan
Secured Parties or the Prepetition Senior Secured Notes Secured Parties or their
respective rights and remedies under the Credit Documents, the DIP Order, the
Cash Collateral Order, the Prepetition Term Loan Credit Documents or the
Prepetition Senior Secured Notes Documents, as applicable.

Nothing herein shall in any way prejudice or prevent Administrative Agent,
Collateral Agent or the Lenders from objecting, for any reason, to any requests,
motions or applications made in the Bankruptcy Court, including any application
of interim or final allowances of compensation for services rendered or
reimbursement of expenses incurred under Sections 105(a), 330 or 331 of the
Bankruptcy Code, by any party in interest (and each such order shall preserve
Administrative Agent’s, Collateral Agent’s and the Lenders’ right to review and
object to any such requests, motions or applications).

6.19.    Additional Bankruptcy Matters. No Credit Party will, nor will it permit
any Subsidiary to, do any of the following other than as permitted by the DIP
Order:

 

-85-



--------------------------------------------------------------------------------

(a)    enter into any agreement to return any of its inventory to any of its
creditors for application against any Prepetition Indebtedness, prepetition
trade payables or other prepetition claims under Section 546(c) of the
Bankruptcy Code or agree that any creditor may take any set-off or recoupment
against any of its Prepetition Indebtedness, prepetition trade payables or other
prepetition claims based upon any such return pursuant to Section 553(b)(1) of
the Bankruptcy Code or otherwise;

(b)    seek, consent to, or permit to exist, without the prior written consent
of Administrative Agent any order granting authority to take any action that is
prohibited by the terms of this Agreement, the DIP Order or the other Credit
Documents or refrain from taking any action that is expressly required to be
taken by the terms of this Agreement, the DIP Order or any of the Credit
Documents;

(c)    assert, join, investigate, support or prosecute any claim or cause of
action against any of the Secured Parties (in their capacities as such), unless
such claim or cause of action is in connection with the enforcement of the
Credit Documents against any of the Secured Parties; provided that nothing
contained in this clause 6.20(c) shall prohibit the Credit Parties from
responding to or complying with discovery requests made by any party in interest
in the Chapter 11 Cases, in whatever form, made in connection with an
investigation against any of the Secured Parties or the payment from proceeds of
the Loans of professional fees related thereto;

(d)    subject to the terms of the DIP Order and subject to Article VIII, object
to, contest, prevent or interfere with in any material manner the exercise of
rights and remedies by Agents, the Lenders or other Secured Parties with respect
to the Collateral following the occurrence of an Event of Default, including,
without limitation, a motion or petition by any Secured Party filed in
accordance with the terms set forth in the DIP Order to lift an applicable stay
of proceedings to do the foregoing (provided that any Credit Party may contest
or dispute whether an Event of Default has occurred in accordance with the terms
of the DIP Order);

(e)    hold any proceeds of the Closing Date Loan in any account other than the
Closing Date Loan Account or hold any proceeds of the Final Loan in any account
other than the Final Loan Escrow Account, in each case pending application
thereof in accordance with this Agreement;

(f)    without the consent of Administrative Agent, move to assume or reject any
material lease, license or other material contract of any Credit Party pursuant
to Section 365 of the Bankruptcy Code;

(g)    except as expressly provided or permitted hereunder (including, without
limitation, to the extent pursuant to any First and Second Day Orders) or as
otherwise contemplated in the then Approved Budget (subject to Permitted
Variances), make any payment or distribution to any non-Subsidiary Affiliate or
insider of any debtor outside of the ordinary course of business; or

(h)    assert any right of subrogation or contribution against any other Credit
Party.

SECTION 7. GUARANTY

7.1.    Guaranty of the Obligations. Subject to the provisions of Section 7.2
and the DIP Order, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent, for the ratable benefit of the
Beneficiaries, the due and punctual payment in full in cash of all Obligations
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), which shall not
include any Excluded Swap Obligations (collectively, the “Guaranteed
Obligations”).

 

-86-



--------------------------------------------------------------------------------

7.2.    Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3.    Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4.    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety, in each case other than payment in
full in cash of the Obligations (other than unasserted indemnification, tax
gross-up, expense reimbursement or yield protection obligations). In furtherance
of the foregoing and without limiting the generality thereof, each Guarantor
agrees, to the fullest extent permitted by applicable law, as follows:

 

-87-



--------------------------------------------------------------------------------

(a)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

(b)    [reserved];

(c)    the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Credit Party or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents; and

(f)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
in cash of the Guaranteed Obligations (other than any unasserted
indemnification, tax gross-up, expense reimbursement or yield protection
obligations)), including the occurrence of any of the following, whether or not
any Guarantor shall have had notice or knowledge of any of them: (i) any failure
or omission to assert or enforce or agreement or election not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents, at law, in equity
or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto,

 

-88-



--------------------------------------------------------------------------------

or with respect to any other guaranty of or security for the payment of the
Guaranteed Obligations; (ii) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Credit
Documents or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document or any
agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
Credit Documents or from the proceeds of any Collateral or security for the
Guaranteed Obligations except to the extent such Collateral also serves as
collateral for the loans under the Prepetition ABL Credit Agreement and is
subject to a security interest in favor of the Prepetition ABL Lenders with
respect to the ABL Priority Collateral) to the payment of indebtedness other
than the Guaranteed Obligations, even though any Beneficiary might have elected
to apply such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holdings or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

7.5.    Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of any Credit Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower or any other Guarantor from any cause
other than payment in full in cash of the Guaranteed Obligations (other than any
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations); (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to willful
misconduct or bad faith; (e) (i) any principles or provisions of law, statutory
or otherwise, which are or might be in conflict with the terms hereof and any
legal or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

-89-



--------------------------------------------------------------------------------

7.6.    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations (other than any unasserted indemnification, tax gross-up,
expense reimbursement or yield protection obligations) shall have been
indefeasibly paid in full in cash and the Commitments shall have terminated,
each Guarantor hereby waives, to the fullest extent permitted by applicable law,
any claim, right or remedy, direct or indirect, that such Guarantor now has or
may hereafter have against Borrower or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full in
cash (other than any unasserted indemnification, tax gross-up, expense
reimbursement or yield protection obligations) and the Commitments shall have
terminated, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full in cash (other than any unasserted
indemnification, tax gross-up, expense reimbursement or yield protection
obligations), such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries and credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

7.7.    Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries and credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8.    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than any
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) shall have been paid in full in cash and the Commitments
shall have terminated. Each Guarantor hereby irrevocably waives any right to
revoke this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

7.9.    Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

-90-



--------------------------------------------------------------------------------

7.10.    Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time without notice to or authorization from
any Guarantor regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. No Beneficiary shall have any obligation
to disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.

7.11.    Bankruptcy, Etc. In the event that all or any portion of the Guaranteed
Obligations are paid by Borrower, the obligations of Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in respect of all or any part of such payment(s) that are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

7.12.    Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

SECTION 8. EVENTS OF DEFAULT

8.1.    Events of Default. If any one or more of the following conditions or
events shall occur:

(a)    Failure to Make Payments When Due. Failure by any Credit Party to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any interest or premium on any Loan or
any fee hereunder; or (iii) when due any other amount hereunder and such failure
continues unremedied for a period of three (3) Business Days; or

(b)    Default in Other Agreements. Except as a result of commencement of the
Chapter 11 Cases or entry into this Agreement, unless the payment, acceleration
and/or the exercise of remedies with respect to any such Indebtedness is stayed
by the Bankruptcy Court or unless any of the following results from obligations
with respect to which the Bankruptcy Court prohibits or does not permit any
Credit Party from applicable compliance, (i) failure of any Credit Party or any
of their respective Subsidiaries to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable (after giving effect to any
applicable grace periods); or (ii) any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (after giving effect to any applicable grace periods) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or (B) Indebtedness in respect
of which the holders thereof have the unconditional right to require the issuer
thereof to effect a redemption of such Indebtedness prior to the stated maturity
of such Indebtedness, solely as a result of the exercise by such holders of such
right; or

 

-91-



--------------------------------------------------------------------------------

(c)    Breach of Certain Covenants. Failure of any Credit Party to observe or
perform or to cause any of their respective Subsidiaries to observe or perform
any covenant, condition or agreement contained in Section 2.6, Section 5.1,
Section 5.2 (with respect to the existence of any Credit Party), Section 5.7,
Section 5.11, Section 5.12, Section 5.13, Section 5.14, Section 5.15,
Section 5.16, Section 5.17, Section 6 or in any provision of the DIP Order; or

(d)    Breach of Representations, Etc. Any representation or warranty made or
deemed made by or on behalf of any Credit Party in or pursuant to any Credit
Document or any amendment or modification thereof or waiver thereunder, or any
material representation or warranty in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any
Credit Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made; or

(e)    Other Defaults Under Credit Documents. Any Credit Party shall fail to
observe or perform or to cause any of its Subsidiaries to observe or perform any
covenant, condition or agreement contained in any Credit Document (other than
those specified in clauses (a) or (c) of this Section 8.1), and such failure
shall continue unremedied for a period of seven (7) Business Days after written
notice thereof from Administrative Agent to Borrower (any such notice to be
identified as a “notice of default” and to refer specifically to this
Section 8.1(e)); or

(f)    Critical Vendors; Prepetition Obligations. Any Credit Party shall enter
into, or make any payment in respect of, any critical vendor agreements or
otherwise enter into any agreement to pay, or make any payment in respect of,
any prepetition trade obligations except with the prior written consent of
Administrative Agent; or

(g)    Judgments and Attachments. Except for any order fixing the amount of any
Claim in the Chapter 11 Cases, one or more judgments for the payment of money in
an aggregate amount in excess of $5,000,000 (to the extent not covered by
independent third party insurance as to which the insurer does not deny
coverage) shall be rendered against Holdings, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of Holdings or any Subsidiary to enforce any such judgment; or

(h)    Employee Benefit Plans. An ERISA Event shall have occurred that, when
taken together with all other ERISA Events that have occurred, would result in a
Material Adverse Effect; or

(i)    Environmental Liabilities. An Environmental Liability shall have arisen
that, when taken together with all other Environmental Liabilities that have
arisen or are in existence, would result in a Material Adverse Effect; or

(j)    Change of Control. A Change of Control shall occur; or

(k)    Guaranties, Collateral Documents and other Credit Documents. At any time,
(i) any Guarantor’s Guaranty hereunder shall cease to be in full force and
effect (other than in accordance with the terms of this Agreement, including
satisfaction in full in cash of the Obligations in accordance with the terms
hereof) or shall be declared to be null and void or any Guarantor shall
repudiate its obligations under its Guaranty hereunder, (ii) this Agreement
ceases to be in full force and effect (other than by reason of the satisfaction
in full in cash of the Obligations in accordance with the terms hereof) or shall
be declared null

 

-92-



--------------------------------------------------------------------------------

and void, or any Lien purported to be created under any Collateral Document
shall cease to be, or shall be asserted by any Credit Party not to be, a valid
and perfected Lien on any Collateral having an aggregate fair market value of
$5,000,000 or more, with priority required by this Agreement, or (iii) any
Credit Party shall contest the validity or enforceability of any Credit Document
in writing or deny in writing that it has any further liability under any Credit
Document to which it is a party; or

(l)    RSA. The RSA is terminated by any Credit Party or by all of the Lenders
pursuant to the terms thereof, or is modified, amended or waived in any manner
materially adverse to the Secured Parties in a manner not permitted by the RSA;

(m)    Alternate Financing. Any Credit Party shall file a motion in the Chapter
11 Cases without the prior written consent of Administrative Agent to obtain
additional financing from a party other than the Lenders under Section 364(d) of
the Bankruptcy Code or to use cash collateral of a Lender under Section 363(c)
of the Bankruptcy Code that does not either have the prior written consent of
Administrative Agent or provide for the payment in full in cash of the
Obligations upon the incurrence of such additional financing; or

(n)    Alternate Prepetition Claim. The Bankruptcy Court shall enter an order
(i) approving payment of any prepetition Claim other than (x) as provided for in
the First and Second Day Orders, (y) as otherwise contemplated hereunder and by
the Approved Budget (subject to Permitted Variances) or (z) as otherwise
consented to by Administrative Agent, (ii) granting relief from the automatic
stay applicable under Section 362 of the Bankruptcy Code to any holder of any
security interest to permit foreclosure on any assets having a book value in
excess of $5,000,000 in the aggregate, or (iii) except as provided in the DIP
Order, approving any settlement or other stipulation not approved by
Administrative Agent with any prepetition secured creditor of any Credit Party
providing for payments as adequate protection or otherwise in respect of any
prepetition obligations to such secured creditor; or

(o)    Alternate Trustee, Examiner; Chapter 7. An order with respect to any of
the Chapter 11 Cases shall be entered by the Bankruptcy Court (i) appointing a
trustee under Section 1104, (ii) appointing an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code, or (iii) converting the Chapter 11 Cases to cases under Chapter
7 of the Bankruptcy Code; or

(p)    Dismissal of Chapter 11 Cases. An order shall be entered by the
Bankruptcy Court dismissing any of the Chapter 11 Cases which does not contain a
provision for termination of all Commitments and payment in full in cash of all
Obligations upon entry thereof; or

(q)    Unauthorized Order. An order with respect to any of the Chapter 11 Cases
shall be entered by the Bankruptcy Court without the express prior written
consent of Administrative Agent (and with respect to any provisions that affect
the rights or duties of Administrative Agent or Collateral Agent, Administrative
Agent or Collateral Agent, respectively), (i) to revoke, reverse, stay, modify,
supplement or amend any of the DIP Order in a manner adverse to the Lenders
and/or Agents or (ii) to permit, unless otherwise contemplated by the DIP Order,
any administrative expense or any Claim (now existing or hereafter arising, of
any kind or nature whatsoever) to have administrative priority equal or superior
to the administrative priority of the Credit Parties’ claims in respect of the
Obligations (other than the Carve Out); or

(r)    Application for Alternate Order. (i) An application for any of the orders
described in clause (p) above shall be made by a Credit Party or any such
application shall be made by a Person other than the Credit Parties and such
application is not contested by the Credit Parties in good faith or the relief
requested is not withdrawn, dismissed or denied within forty-five (45) days
after the filing or (ii) any Person obtains an order under Section 506(c) of the
Bankruptcy Code against any Secured Party; or

 

-93-



--------------------------------------------------------------------------------

(s)    Order Modifying Right to File. The entry of an order by the Bankruptcy
Court terminating or modifying the exclusive right of any Credit Party to file a
Plan of Reorganization pursuant to Section 1121 of the Bankruptcy Code, without
the prior written consent of Administrative Agent; or

(t)    Support of Contesting Claim. Any Credit Party shall seek to, or shall
support (in any such case by way of any motion or other pleading filed with the
Bankruptcy Court or any other writing to another party-in-interest executed by
or on behalf of such Credit Party) any other Person’s motion to, disallow in
whole or in part the Lenders’ or Agents’ claims in respect of the Obligations or
contest any provision of any Credit Document or any provision of any Credit
Document shall cease to be effective (other than in accordance with its terms);
or

(u)    Failure to Comply with DIP Order. Any Credit Party shall fail to comply
with the DIP Order; or

(v)    Superpriority Senior Secured Claim. Any order by the Bankruptcy Court is
entered granting any superpriority claim that is pari passu with or senior to
those of the Secured Parties or any Lien that is senior to the Liens securing
the Obligations, other than in accordance with the DIP Order; or

(w)    Motion for Order for Sale. Without Administrative Agent’s prior written
consent, the filing by any Credit Party or any of its Subsidiaries of any motion
or other request with the Bankruptcy Court seeking authority consummate a sale
of material assets constituting Collateral outside the ordinary course of
business; or

(x)    Adverse Order. The Bankruptcy Court enters an order that is adverse in
any material respect to the interests of Administrative Agent, Collateral Agent,
and the Lenders or their respective rights and remedies in their capacities as
such under this Agreement or in any of the Chapter 11 Cases; or

(y)    Proceeding against Creditors. The Credit Parties or any of their
Subsidiaries, or any person claiming by or through the Credit Parties or any of
their Subsidiaries, obtain court authorization to commence, or commence, join
in, assist or otherwise participate as an adverse party in any suit or other
proceeding against any of Administrative Agent, Collateral Agent or the Lenders
in each case relating to this Agreement, in each case other than as permitted by
the DIP Order; or

(z)    Filing of Alternate Plan of Reorganization. The filing by any of the
Credit Parties of a Plan of Reorganization other than an Acceptable Plan;

THEN, notwithstanding anything in Section 362 of the Bankruptcy Code, but
subject to the DIP Order, in every such event, and at any time thereafter during
the continuance of such event, Administrative Agent may, with the written
consent of the Requisite Lenders, and shall, at the written request of the
Requisite Lenders, by notice to Borrower, take either or both of the following
actions, at the same or different times: (A) terminate the Commitments, if any,
of each Lender having such Commitments, and thereupon the Commitments shall
terminate immediately; (B) declare each of the following immediately due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), in which case
such amounts will become so due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (I) the unpaid principal amount of and
accrued interest and premium on the Loans, and (II) all other Obligations; and
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents. In addition,
subject

 

-94-



--------------------------------------------------------------------------------

solely to the giving of five (5) Business Day’s prior written notice as set
forth below, the automatic stay provided in Section 362 of the Bankruptcy Code
shall be deemed automatically vacated without further action or order of the
Bankruptcy Court and Administrative Agent and the Lenders shall be entitled to
exercise all of their respective rights and remedies under the Credit Documents,
including all rights and remedies with respect to the Collateral and the
Guarantors. In addition to the remedies set forth above, Administrative Agent
may exercise any other remedies provided for by this Agreement and the
Collateral Documents in accordance with the terms hereof and thereof or any
other remedies provided by applicable law. Notwithstanding the foregoing, any
exercise of remedies is subject to the requirement of the giving of five
(5) Business Day’s prior written notice to counsel for the Credit Parties,
counsel for the Prepetition ABL Agent, counsel for the Official Committee and
the Office of the U.S. Trustee, in each case in accordance with the terms of the
DIP Order (the “Remedies Notice Requirement”).

SECTION 9. AGENTS

9.1.    Appointment of Agents. Each Lender hereby irrevocably appoints (i) GLAS
USA LLC to act on its behalf as Administrative Agent and (ii) GLAS Americas LLC
to act on its behalf as Collateral Agent, in each case hereunder and under the
other Credit Documents. Each Agent hereby agrees to act in its capacity as such
upon the express conditions contained herein and the other Credit Documents, as
applicable. Other than Sections 9.8(c) through (f), in respect of which Borrower
is a third-party beneficiary, the provisions of this Section 9 are solely for
the benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any such provisions. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Holdings or any of its Subsidiaries.
It is understood and agreed that the use of the term “agent” herein or in any
other Credit Documents (or any other similar term) with reference to
Administrative Agent or Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.2.    Powers and Duties.

(a)    Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies and perform
such duties hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified in the Credit Documents to which it is party. Each Agent may exercise
such powers, rights and remedies and perform such duties by or through its
agents or employees. No Agent shall have, by reason hereof or any of the other
Credit Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
duties or obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein, and all duties of Agents
hereunder shall be administrative in nature.

(b)    Notwithstanding anything else to the contrary in this Agreement or any
other Credit Document, but subject to Section 9.3(b), whenever reference is made
in this Agreement or any other Credit Document to any discretionary action by,
any consent, designation, specification, requirement or approval of or
satisfaction with, any notice, request or other communication from, any
selection, determination or other direction given or action to be undertaken or
to be (or not to be) suffered or omitted by an Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction,
acceptance or approval or other exercise of discretion, rights or remedies to be
made (or not to be made) by an Agent, such provision shall refer to such Agent
exercising each of the foregoing at the direction of the Requisite

 

-95-



--------------------------------------------------------------------------------

Lenders or, if applicable, the Supermajority Lenders; provided that the
foregoing shall not apply to the following: (i) whether any item or sum of money
has been delivered to or received by either Agent, (ii) the appointment of any
sub-agent or attorney-in-fact by either Agent pursuant to this Section 9 or the
resignation or removal of either Agent otherwise in accordance with this
Section 9, (iii) any matter pertaining to compliance by any Agent with its
internal policies, any applicable law, including without limitation, the PATRIOT
Act or any matter relating to the reimbursement of fees or expenses of or
indemnification of any Agent, (iv) subject to Section 9.8, the making of any
filings, registrations or recordings or holding any pledged collateral in each
case as any Agent may deem appropriate in connection with the perfection of the
Liens granted in respect of the Collateral (for the avoidance of doubt, each
Agent will take any such action if requested by the Requisite Lenders), (v)
releases or documentation to be executed by the Agents in accordance with
Section 9.8(c) or (d) (provided, however, that, for the avoidance of doubt, this
clause (v) shall not apply to any decision by Administrative Agent to object or
respond to a request for a release as contemplated in the second sentence of
Section 9.8(d)) or (vi) any matter or action relating to or requiring
determination with respect to the daily ordinary course administration of the
Credit Documents, including but not limited to (A) the posting of any documents
and notices to the Lenders or Borrower, including with respect to the use of the
Platform, (B) the maintenance of the Register, the calculation, processing and
payment of any principal, interest or fees, whether optional or mandatory in
nature and the determination of the Applicable Margin, the Adjusted Eurodollar
Rate or Base Rate or any component definition thereof, (C) the processing of any
assignments or consents by Administrative Agent otherwise permitted by
Section 10.6, (D) any matter with respect to any fees payable to any Agent for
its own account, (E) Administrative Agent’s discretion to waive or refuse to
waive any processing and recordation fee pursuant to Section 10.6 and
(F) discretionary actions by Administrative Agent pursuant to Section 2.5(b);
provided, further, that in each case, each Agent may at its sole discretion
elect to seek the instruction of the Requisite Lenders and any Agent shall be
fully justified in failing or refusing to take any such action if it shall not
have received written instruction, advice or concurrence from the Requisite
Lenders (or the Supermajority Lenders or such other number or percentage of the
Lenders as shall be expressly provided for herein or in any other Credit
Document) in respect of such actions.

9.3.    General Immunity.

(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, the existence, value, perfection or priority of any collateral
security or any failure by any Credit Party or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Credit
Document or the performance or observance of any covenants, agreements, or other
terms or conditions set forth herein or therein, nor shall any Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans.

(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
(i) with the consent of, or at the request of, the Requisite Lenders (or the

 

-96-



--------------------------------------------------------------------------------

Supermajority Lenders or such other number or percentage of Lenders as shall be
necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances, as provided for herein or in the other Credit
Documents), or (ii) in the absence of such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from the
Requisite Lenders or, if applicable, the Supermajority Lenders (or
Administrative Agent acting with the consent of the Requisite Lenders, the
Supermajority Lenders or such other Lenders as may be required to give such
instructions under Section 10.5, as applicable) and, upon receipt of such
instructions from the Requisite Lenders (or the Supermajority Lenders or such
other Lenders, as the case may be), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions, including for the avoidance
of doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law. Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, or upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person,
(ii) each Agent shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdings and its
Subsidiaries), accountants, experts and other professional advisors selected by
it, and no Agent shall be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants, experts or other
professional advisors; and (iii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or the
Supermajority Lenders or such other Lenders as may be required to give such
instructions under Section 10.5). No Agent shall be deemed to have knowledge of
any Default or Event of Default or of any event or events that give or may give
rise to any Default or Event of Default unless and until written notice
describing such Default or Event of Default, identified as a “notice of
default”, and such event or events is given to Agents by the Credit Parties or
any Lender. Without limiting any of the foregoing:

(i)    Neither Agent shall (i) be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing; (ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that Agent is required to
exercise as directed in writing by Requisite Lenders (or the Supermajority
Lenders or such other number or percentage of Lenders as shall be expressly
provided for herein or in the other Credit Documents); and in all cases each
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Credit Documents unless it shall (a) receive written instructions from
the Requisite Lenders (or the Supermajority Lenders or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents) specifying the action to be taken and (b) be indemnified
to its satisfaction by the Lenders against any and all liability and expenses
which may be incurred by it by reason of taking or continuing to take any such
action; provided that neither Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose it to liability or that
is contrary to any applicable Credit Document or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law; (iii) except as expressly set forth herein and in
the other Credit Documents, have any duty to disclose, or be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by any Agent or any of its
Affiliates in any capacity; and (iv) be liable for any

 

-97-



--------------------------------------------------------------------------------

apportionment or distribution of payments made by it in good faith and, if any
such apportionment or distribution is subsequently determined to have been made
in error, the sole recourse of any Lender to whom payment was due but not made
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).

(ii)    Each Agent shall be entitled to request written instructions, or
clarification of any instruction or request, from the Requisite Lenders (or, if
the relevant Credit Document stipulates the matter is a decision for the
Supermajority Lenders or any other Lender or group of Lenders, from the
Supermajority Lenders or that Lender or group of Lenders) as to whether, and in
what manner, it should exercise or refrain from exercising any right, power,
authority or discretion, and each Agent may without any liability hereunder or
under any other Credit Document refrain from acting unless and until it receives
those written instructions or that clarification. In the absence of such written
instructions, each Agent may act (or refrain from acting) as it considers to be
in the best interests of the Lenders. The instructions as aforesaid and any
action taken or failure to act pursuant thereto by any Agent shall be binding on
all of the Lenders.

(iii)    Neither Agent shall be obliged to expend or risk its own funds or
otherwise incur any financial liability in the performance of its duties,
obligations or responsibilities or the exercise of any right, power, authority
or discretion if it has grounds for believing the repayment of such funds or
adequate indemnity against, or security for, such risk or liability is not
reasonably assured to it.

(iv)    Neither Agent shall be responsible for any unsuitability, inadequacy,
expiration or unfitness of any security interest created hereunder or pursuant
to any other Credit Document nor shall it be obligated to make any investigation
into, and shall be entitled to assume, the adequacy and fitness of any security
interest created hereunder or pursuant to any other Credit Document.

(v)    Neither Agent shall be responsible or liable for any failure or delay in
the performance of its obligations hereunder or under any other Credit Document
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services.

(c)    Delegation of Duties. Each of Administrative Agent and Collateral Agent
may perform any and all of its duties and exercise its rights and powers under
this Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by it. Each of Administrative Agent, Collateral Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9 and of Section 10.3 shall
apply to the Affiliates of Administrative Agent and Collateral Agent. All of the
rights, benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9 and of Section 10.3 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by Administrative Agent or Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and

 

-98-



--------------------------------------------------------------------------------

rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as the case may be, and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.    Neither Administrative
Agent nor Collateral Agent shall be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final, non-appealable judgment that Administrative Agent or
Collateral Agent, as applicable, acted with bad faith, gross negligence or
willful misconduct in the selection of such sub agents.

9.4.    Agents Entitled to Act as Lender. Nothing contained herein or in any
other Credit Document shall in any way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans,
each Agent shall have the same rights and powers hereunder as any other Lender
and may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Holdings or any of its Affiliates as if it were not
performing the duties specified herein, and may accept premiums and fees and
other consideration from Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.

9.5.    Lenders’ Representations, Warranties and Acknowledgment.

(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b)    Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding or converting its Loan on any Credit Date,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Credit Document and each other document required to be approved by any
Agent, Requisite Lenders, Supermajority Lenders or any other Lenders, as
applicable on the Closing Date or such subsequent Credit Date. Notwithstanding
anything herein to the contrary, each Lender also acknowledges that the Liens
and security interests granted to Collateral Agent pursuant to the Pledge and
Security Agreement and the other Collateral Documents on Collateral and the
exercise of any right or remedy by Collateral Agent under any of the foregoing
with respect to the Collateral are subject to the provisions of the DIP Order.
As to any such Collateral, in the event of a conflict between the terms of the
DIP Order, this Agreement or any other Collateral Documents (on the other hand),
the terms of the DIP Order shall govern and control.

(c)    Each Lender acknowledges that Borrower may purchase Loans and/or
Commitments hereunder from Lenders from time to time, subject to the
restrictions set forth in the definition of “Eligible Assignee” and Section 
10.6.

9.6.    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s Pro Rata Share at such time or, if such
indemnity or reimbursement is sought after the date upon which the

 

-99-



--------------------------------------------------------------------------------

Loans shall have been paid in full in cash and the Commitments have been
terminated, based on each Lender’s Pro Rata Share as in effect immediately prior
to such date), severally agrees to indemnify each Agent, to the extent that such
Agent shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Credit Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Credit Documents; provided, no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence, bad faith or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided that
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; provided, further, that this sentence shall not be deemed to require
any Lender to indemnify any Agent against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.

9.7.    Successor Agent. Each Agent shall have the right to resign at any time
by giving prior written notice thereof to Lenders and Borrower. No such
resignation shall require any consent or approval of any type or nature from
Holdings, Borrower, any Lender or other Person. The Requisite Lenders may,
without the consent of Administrative Agent or Borrower, remove Administrative
Agent for any reason upon thirty (30) days’ notice to Administrative Agent and
Borrower. In the event of such resignation or removal, the Requisite Lenders
shall have the right to appoint a financial institution to act as successor
Agent hereunder, subject to the reasonable satisfaction of Borrower (unless an
Event of Default has occurred and is occurring) and the Requisite Lenders. Any
Agent’s resignation or removal shall become effective on the earliest of
(i) thirty (30) days after delivery of the notice of resignation or removal
(regardless of whether a successor has been appointed or not), (ii) the
acceptance of such successor Agent by Borrower (unless an Event of Default has
occurred and is occurring) and the Requisite Lenders or (iii) such other date,
if any, agreed to by the Requisite Lenders and (unless an Event of Default has
occurred and is occurring) Borrower. Upon any such notice of resignation or
removal, if a successor Agent has not already been appointed by the Requisite
Lenders, Requisite Lenders shall have the right, upon five (5) Business Days’
notice to Borrower, to appoint a successor Agent and (unless an Event of Default
has occurred and is occurring) in consultation with Borrower. If the Requisite
Lenders have not appointed a successor Agent, Requisite Lenders shall be deemed
to have succeeded to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Credit Documents.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
that successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent (other than any
rights to indemnity payments owed to the retiring Agent) and the retiring Agent
shall promptly transfer to such successor Agent all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Agent under the Credit Documents that are held by it, if not already
transferred as provided above in this paragraph, whereupon such retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Credit Documents, if not already discharged therefrom as provided above in
this paragraph. After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent
hereunder.    After the retiring Agent’s resignation or removal hereunder and
under the other Credit Documents, the provisions of this Article, Section 10.3,
Section 10.4 and Sections 10.14 through 10.16 shall continue in effect for the
benefit of such retiring Agent, its sub agents and their respective Affiliates
in respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Administrative Agent or Collateral Agent, as
applicable.

 

-100-



--------------------------------------------------------------------------------

9.8.    Collateral Documents and Guaranty.

(a)    Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Credit Documents. Subject to Section 10.5, without further written
consent or authorization from any Secured Party, Administrative Agent or, if
instructed by Administrative Agent, Collateral Agent, as applicable, may execute
any documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement to a Person that is not a
Credit Party, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or the Supermajority Lenders or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or the Supermajority Lenders or such other
Lenders as may be required to give such consent under Section 10.5) have
otherwise consented. In the event of any conflict between the terms of the DIP
Order and any of the Credit Documents, the provisions of the DIP Order shall
govern and control. Each Secured Party authorizes and instructs Administrative
Agent and Collateral Agent to enter into the Collateral Documents on behalf of
the Secured Parties in accordance with this Agreement (and consents to the terms
contained therein) and to take all actions (and execute all documents) required
(or deemed advisable) by it in accordance with the terms of such Collateral
Documents. Notwithstanding anything herein or in any other Credit Documents to
the contrary, Collateral Agent shall have no responsibility for the preparation,
filing or recording of any instrument, document or financing statement or for
the perfection or maintenance of any security interest created under the
Collateral Documents.

(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder and under any of the Credit Documents
may be exercised solely by Administrative Agent or Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Administrative Agent and Collateral Agent,
as applicable, for the benefit of the Secured Parties in accordance with the
terms thereof, and (ii) in the event of a foreclosure or similar enforcement
action by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition (including, without limitation, pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
Collateral Agent or Administrative Agent (or any Lender, except with respect to
a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code) may be the purchaser or licensor of any or all
of such Collateral at any such sale or other disposition and Collateral Agent or
Administrative Agent, as agent for and representative of Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Requisite Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Obligations as a credit on account of the purchase price for any
collateral payable by Collateral Agent at such sale or other disposition.

(c)    Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, at the sole expense of Borrower, when all Obligations (other than any
unasserted contingent obligations) have been paid in full in cash and

 

-101-



--------------------------------------------------------------------------------

all Commitments have terminated or expired, upon request of Borrower,
Administrative Agent and Collateral Agent, as applicable, shall (without notice
to, or vote or consent of, any Lender) take such actions as shall be required to
release its security interest in all Collateral solely with respect to such
Obligations, and to release all guarantee obligations provided for in any Credit
Document. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

(d)    Release of Collateral in Respect of Permitted Dispositions.
Administrative Agent (without notice to, or vote or consent of, any Lender)
shall direct Collateral Agent to (without notice to, or vote or consent of, any
Lender), at the applicable Credit Party’s expense, promptly execute and deliver
or otherwise authorize the filing of such documents as such Credit Party shall
reasonably request to effectuate any release consummated in accordance with the
following sentence, in form and substance reasonably satisfactory to
Administrative Agent (without notice to, or vote or consent of, any Lender),
including financing statement amendments to evidence any release; provided that,
if requested by Administrative Agent in writing, Holdings and Borrower shall
have previously provided to Agents a certificate of an Authorized Officer
stating that such disposition was permitted under the Credit Documents (and each
Lender hereby authorizes and directs each Agent to conclusively rely on such
certificate in performing its obligations under this sentence). Upon any
disposition of property, including the Equity Interests of any Guarantor,
permitted by this Agreement (other than to another Credit Party), the proceeds
of which are (solely to the extent required pursuant to the terms of this
Agreement) applied to prepay the Loans to the extent required and in accordance
with the terms and conditions of this Agreement, the Liens granted pursuant to
the Collateral Documents in respect of such disposed property and in respect of
the property of any Guarantor discharged and released from its Guaranty pursuant
to Section 7.12 shall, to the extent the relevant Credit Party has furnished
Agents (for distribution to the Lenders) with prior written notice of a request
for such release at least five (5) Business Days prior to the proposed date of
effectiveness of such release and the Requisite Lenders have not objected or
responded to such request on the basis that such release is not permitted under
this Agreement within such five (5) Business Day period (it being understood and
agreed that no such automatic release shall occur if the Requisite Lenders shall
so object or respond), be automatically be released without the consent of any
Agent or any Lender and, upon such release, such property shall automatically
revert to the applicable Credit Party with no further action on the part of any
Person. Notwithstanding anything to the contrary herein, to the extent desired
by the Requisite Lenders and Borrower (and reasonably acceptable to
Administrative Agent and Collateral Agent), more efficient procedures related to
collateral release provisions may be established.

(e)    Agents shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Lien thereon in favor of Collateral Agent, for the benefit of the Secured
Parties, or any certificate prepared by any Credit Party in connection
therewith, nor shall any Agent have any duty to, and shall not be responsible or
liable to the Lenders for any failure to, monitor or maintain or preserve any
portion of the Collateral, any security interests of Administrative Agent or
Collateral Agent therein or any filings, registrations, or recordings made with
respect thereto. Neither Collateral Agent nor Administrative Agent shall have
any obligation whatsoever to any Lender or any other person to investigate,
confirm or assure that the Collateral exists or is owned by any Credit Party or
is insured or has been encumbered, or that the liens and security interests
granted to Collateral Agent pursuant hereto or any of the Credit Documents or
otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority.

 

-102-



--------------------------------------------------------------------------------

(f)    Collateral Agent may conclusively rely on any instruction received by it
from Administrative Agent that is in accordance with the appropriate consents
from the Lenders, the Requisite Lenders or the Supermajority Lenders (as
applicable) pursuant to the terms hereof.

9.9.    Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of- pocket expenses) incurred.

9.10.    Administrative Agent or Collateral Agent May File Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, Administrative Agent and
Collateral Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent or Collateral Agent shall have made
any demand on Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, Administrative Agent and
Collateral Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, Administrative Agent, Collateral Agent
and their respective agents and counsel and all other amounts due Lenders,
Administrative Agent and Collateral Agent under Section 2.11 and Section 10.2)
allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to pay to Administrative Agent or Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent, Collateral Agent and their respective agents and counsel,
and any other amounts due Administrative Agent or Collateral Agent under
Section 2.11 and Section 10.2. To the extent that the payment of any such
compensation, expenses, disbursements and advances of Administrative Agent,
Collateral Agent and their respective agents and counsel, and any other amounts
due Administrative Agent or Collateral Agent under this Agreement out of the
estate in any such proceeding, shall be denied for any reason, payment of the
same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Lenders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise.

9.11.    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such person
became a Lender party hereto, to, and (y) covenants, from the date such person
became a Lender party hereto to the date such

 

-103-



--------------------------------------------------------------------------------

person ceases being a Lender party hereto, for the benefit of, Administrative
Agent and its Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the applicable Administrative Agent and such Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such person became a Lender party
hereto, to, and (y) covenants, from the date such person became a Lender party
hereto to the date such person ceases being a Lender party hereto, for the
benefit of, Administrative Agent and its Affiliates and not, for the avoidance
of doubt, to or for the benefit of Borrower or any other Credit Party, that none
of Administrative Agent or any of its Affiliates is a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by an Administrative Agent under this Agreement, any Credit Document or
any documents related hereto or thereto).

SECTION 10. MISCELLANEOUS

10.1.    Notices.

(a)    Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party or any Agent shall be sent to such
Person’s address as set forth on Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the address as indicated to

 

-104-



--------------------------------------------------------------------------------

Administrative Agent in writing. Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served or sent by telefacsimile (except for any notices sent to Administrative
Agent) or United States mail or courier service and shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of telefacsimile, or three (3) Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided that no notice to any Agent shall be effective until
received by such Agent; provided, further, that any such notice or other
communication shall at the request of Administrative Agent or Collateral Agent
be provided to any sub-agent appointed pursuant to Section 9.3(c) as designated
by Administrative Agent or Collateral Agent from time to time.

(b)    Electronic Communications.

(i)    Notices and other communications to any Agent and any Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

(ii)    Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (“Agent Affiliates”)
warrant the accuracy, adequacy, or completeness of the Approved Electronic
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Platform and the Approved Electronic Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by Agent
Affiliates in connection with the Platform or the Approved Electronic
Communications.

 

-105-



--------------------------------------------------------------------------------

(iv)    Each Credit Party, each Lender and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

(v)    Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal, state or other applicable
securities laws, to make reference to information that is not made available
through the “Public Side Information” portion of the Platform and that may
contain Non-Public Information with respect to Holdings, its Subsidiaries or
their securities for purposes of United States, state or other applicable
securities laws. In the event that any Public Lender has determined for itself
to not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither Borrower nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

10.2.    Expenses. Subject to and in accordance with the terms of the DIP Order,
Borrower agrees to pay promptly (a) all documented, out-of-pocket, actual and
reasonable costs and expenses incurred in connection with the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all the reasonable and documented
costs of furnishing all opinions by counsel for Borrower and the other Credit
Parties; (c) the reasonable, documented fees, expenses and disbursements of
counsel to Agents and the Lenders in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower, but in each case, limited to Milbank
LLP, Porter Hedges LLP, Sullivan & Cromwell LLP, Arnold & Porter Kaye Scholer
LLP and Gray Reed & McGraw LLP; (d) all documented, out-of-pocket actual costs
and reasonable expenses of creating, perfecting, recording, maintaining and
preserving Liens in favor of Collateral Agent, for the benefit of the Secured
Parties, including filing and recording fees, expenses, search fees, title
insurance fees and reasonable fees, expenses and disbursements of counsel to
each Agent and of counsel providing any opinions that any Agent may request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all documented actual and reasonable costs, fees, expenses and
disbursements of any auditors, accountants, consultants, advisors or appraisers,
but in each case limited to Milbank LLP, Porter Hedges LLP, Sullivan & Cromwell
LLP, Arnold & Porter Kaye Scholer LLP, Gray Reed & McGraw LLP, Deutsche Bank
Securities Inc., Houlihan Lokey Capital, Inc. and Hilco Real Estate, LLC;
(f) all documented actual and reasonable, documented costs and expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other documented, out-of- pocket, actual and reasonable
costs and expenses incurred by each Agent in connection with the transactions
contemplated by the Credit Documents and any consents, amendments, waivers or
other modifications thereto; (h) all documented out-of-pocket, actual and
reasonable costs, fees and expenses incurred by Agents and the Lenders in
connection with the Chapter 11 Cases, the monitoring and administration thereof,
the negotiation and implementation of an Acceptable Plan and any other matter,
motion or order bearing on the validity, priority and/or repayment of the
Obligations in accordance with the terms hereof, but in each case, with respect
to attorneys’ fees, limited to Milbank LLP, Porter Hedges LLP, Sullivan &
Cromwell LLP, Arnold & Porter Kaye Scholer LLP and Gray Reed & McGraw LLP and
(i) after the occurrence of a Default or an Event of Default, all documented,
out-of-pocket costs and expenses, including reasonable attorneys’ fees, but in
each case, limited to Milbank LLP, Porter Hedges

 

-106-



--------------------------------------------------------------------------------

LLP, Sullivan & Cromwell LLP, Arnold & Porter Kaye Scholer LLP and Gray Reed &
McGraw LLP and costs of settlement, incurred by any Agent and Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

10.3.    Indemnity.

(a)    In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and each of their
respective officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL
APPLY WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY
EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY,
OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND
BY ANY INDEMNITEE AND WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN
CONNECTION WITH AN INVESTIGATION, LITIGATION, CLAIM OR PROCEEDING THAT IS
BROUGHT BY ANY CREDIT PARTY, ANY EQUITY HOLDERS OR CREDITORS OF ANY CREDIT PARTY
OR ANY OTHER INDEMNITEE AND WHETHER OR NOT SUCH INDEMNITEE IS OTHERWISE A PARTY
HERETO; provided, however, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or their respective controlled Affiliates,
directors, employees, attorneys, agents or sub-agents, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, (y) arises from a material breach of the obligations of such
Indemnitee hereunder (other than with respect to a breach by Collateral Agent),
as determined by a final, non-appealable judgment of a court of competent
jurisdiction or (z) arises from any dispute solely among Indemnitees other than
(1) any claims against any Agent in its capacity or in fulfilling its role as an
Agent or any similar role hereunder and (2) any claims arising out of any act or
omission on the part of any Credit Party or any of its Affiliates, in each case
as determined by a final, non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

(b)    To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against each Lender, each Agent
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
Chapter 11 Cases, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and Holdings and Borrower hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

-107-



--------------------------------------------------------------------------------

(c)    Each Credit Party also agrees that no Lender, Agent nor their respective
Affiliates, directors, employees, attorneys, agents or sub-agents will have any
liability to any Credit Party or any person asserting claims on behalf of or in
right of any Credit Party or any other person in connection with or as a result
of this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
Affiliates, equity holders, partners or other equity holders have been found by
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender, Agent
or their respective Affiliates, directors, employees, attorneys, agents or
sub-agents in performing its obligations under this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein; provided, however, that in no event will such
Lender, Agent, or their respective Affiliates, directors, employees, attorneys,
agents or sub-agents have any liability for any indirect, consequential, special
or punitive damages in connection with or as a result of such Lender’s, Agent’s
or their respective Affiliates’, directors’, employees’, attorneys’, agents’ or
sub-agents’ activities related to this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein.

(d)    This Section 10.3 shall not apply with respect to any Taxes other than
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

10.4.    Set-Off. Notwithstanding anything to the contrary in Section 323 of the
Bankruptcy Code but subject to the DIP Order (including the Carve Out), in
addition to any rights now or hereafter granted under applicable law and not by
way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by each Credit Party at any time or
from time to time subject to the prior written consent of Administrative Agent ,
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including any payroll, tax, or trust accounts described in
the definition of “Excluded Assets”) and any other Indebtedness at any time held
or owing by such Lender to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Lender hereunder, including all claims of any nature or description arising
out of or connected hereto, irrespective of whether or not (a) such Lender shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of
them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Sections 2.17 and 2.22 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this
Section 10.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have.

10.5.    Amendments and Waivers.

(a)    Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c) and except as provided in Sections 10.5(e) and
10.5(f), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party

 

-108-



--------------------------------------------------------------------------------

therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders; provided that Administrative Agent may, with the consent of
Borrower only, amend, modify or supplement this Agreement or any other Credit
Document (or direct Collateral Agent to do the same) to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by Administrative
Agent), so long as such amendment, modification or supplement does not adversely
affect the rights of any Lender or the Lenders shall have received at least five
(5) Business Days’ prior written notice thereof and Administrative Agent shall
not have received, within five (5) Business Days of the date of such notice to
the Lenders, a written notice from the Requisite Lenders stating that the
Requisite Lenders object to such amendment. Notwithstanding anything to the
contrary in this Section 10.5, the Credit Parties shall be permitted to
supplement or amend schedules to the Pledge and Security Agreement, in
accordance with Section 13 of the Pledge and Security Agreement. The Fee Letter
and the Final Loan Escrow Account Control Agreement may be amended, restated,
supplemented or otherwise modified, or rights or privileges thereunder waived,
only in a writing executed by the parties thereto (without the need for the
consent of any other party hereto).

(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than (x) any Defaulting Lender or (y) (solely with respect to any
Non-Voting Rolled-Up Loans) any Non-Voting Roll-Up Lender (except, pursuant to
the DIP Order, solely with respect to clause (ix) below and any amendment,
modification, termination or waiver of clause (ix) below)) that would be
directly and adversely affected thereby, no amendment, modification,
termination, waiver or consent shall be effective if the effect thereof would:

(i)    extend any scheduled final maturity date, expiration date or termination
date of any Loan or Commitment;

(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment)
of any Loan;

(iii)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or reduce any premium or fee payable hereunder;

(iv)    extend the time for payment of any interest, premiums or fees;

(v)    reduce the principal amount of any Loan or Commitment;

(vi)    amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(vii)    amend the definition of “Requisite Lenders” or “Pro Rata Share”;

(viii)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents and except in connection with a “credit bid”
undertaken by Collateral Agent pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other sale or
disposition of assets in connection with an enforcement action with respect to
the Collateral permitted pursuant to the Credit Documents (in which case only
the consent of Administrative Agent will be needed for such release);

(ix)    amend, modify, terminate or waive any provision of this Agreement in a
manner that directly, adversely and disproportionately affects any Lender in a
material respect relative to

 

-109-



--------------------------------------------------------------------------------

the other Lenders taken as a whole (it being understood that, for the avoidance
of doubt, any Lender declining an opportunity or option offered ratably to all
Lenders shall not constitute disproportionate treatment for purposes of this
clause (ix)); or

(x)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c)    Supermajority Lenders’ Consent. No amendment, modification, termination
or waiver of any provision of the Credit Documents, or consent to any departure
by any Credit Party therefrom, shall, without the consent of the Supermajority
Lenders:

(i)    amend, modify, terminate or waive any of the dates or consents in
(1) Section 5.13(e), (f), (g) or (h) or (2) the definition of Toggle Event or
Section 5.14; or

(ii)    amend the definition of “Supermajority Lenders”.

(d)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i)    increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided that no amendment,
modification, termination or waiver of any condition precedent, covenant,
Default or Event of Default shall constitute an increase in any Commitment of
any Lender; or

(ii)    amend, modify, terminate or waive any provision of the Credit Documents
as the same applies to any Agent, or any other provision hereof as the same
applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.

(e)    Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, terminations, waivers or consents on behalf of such Lender (or
direct Collateral Agent to do the same). Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on any Credit Party in any case shall
entitle any Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall, upon delivery to
Administrative Agent, be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Credit Party, on such Credit Party.

(f)    Amendments for the Purpose of Granting New Liens or Adding Collateral.
Notwithstanding the foregoing, any Collateral Document may be amended or
otherwise modified without the consent of any Lender solely to grant a new Lien
for the benefit of the Secured Parties or to extend an existing Lien in any
Collateral Document over additional assets. Collateral Agent shall execute and
deliver to Administrative Agent any documents reasonably requested in connection
with the foregoing.

(g)    Credit Bid. For the avoidance of doubt, nothing in this Agreement or the
other Credit Documents shall affect or restrict any of the Prepetition Term Loan
Secured Parties or the Prepetition Senior Secured Notes Secured Parties from
undertaking a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code with respect to its Prepetition Term Loan
Obligations or its Prepetition Senior Secured Notes Obligations, respectively.

 

-110-



--------------------------------------------------------------------------------

10.6.    Successors and Assigns; Participations.

(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of Agents and Lenders and other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans (and stated interest thereon) listed therein
for all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.6(d). Each assignment shall
be recorded in the Register promptly following receipt by Administrative Agent
of the fully executed Assignment Agreement and all other necessary documents and
approvals, prompt notice thereof shall be provided to Borrower and a copy of
such Assignment Agreement shall be maintained, as applicable. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date”. Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.

(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i)    to any Person meeting the criteria of clause (i) of the definition of
“Eligible Assignee” (or, for the avoidance of doubt with respect to the
Rolled-Up Loans, their applicable designees) upon the giving of notice to
Administrative Agent; and

(ii)    to any Person meeting the criteria of clause (ii) of the definition of
“Eligible Assignee” upon giving of notice to Borrower, Administrative Agent and
to any such Person, consented to by each of Borrower and Administrative Agent
(each such consent (x) not to be unreasonably withheld or delayed and (y) in the
case of Borrower, not to be required at any time an Event of Default shall have
occurred and then be continuing); provided, further, that (A) Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof and (B) each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than (x)
$1,000,000 or (y) such lesser amount as agreed to by Borrower and Administrative
Agent.

(d)    Mechanics.

(i)    Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement.

 

-111-



--------------------------------------------------------------------------------

Assignments made pursuant to the foregoing provision shall be effective as of
the Assignment Effective Date. In connection with all assignments there shall be
delivered to Administrative Agent and/or Borrower (as applicable) such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (which fee
(x) shall not be payable in connection with any assignment by an assigning
Lender to such Lender’s Affiliates or Related Funds (or, for the avoidance of
doubt with respect to the Rolled-Up Loans, their applicable designees) or
(y) may be waived by Administrative Agent). Notwithstanding anything to the
contrary, no assignment and assumption shall be permitted unless the assignee is
or becomes a party to the RSA in accordance with its terms.

(ii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate, to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata
Share of all Loans and Commitments. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(e)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; and
(iii) it will make or invest in, as the case may be, its Commitments or Loans
for its own account in the ordinary course and without a view to distribution of
such Commitments or Loans within the meaning of the Securities Act or the
Exchange Act or other federal, state and other applicable securities laws (it
being understood that, subject to the provisions of this Section 10.6, the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).

(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); and (iii) the Commitments shall be modified to
reflect any Commitment of such assignee and any Commitment of such assigning
Lender, if any.

 

-112-



--------------------------------------------------------------------------------

(g)    Participations.

(i)    Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it records the name and address of each participant
and the principal amounts (and stated interest) of each participant’s
participation interest with respect to the Loan (each, a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations and 1.163-5(b) of the proposed United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of a participation
with respect to the Loan for all purposes under this Agreement, notwithstanding
any notice to the contrary.

(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan in which such participant is participating, or reduce the
rate or extend the time of payment of interest, premiums or fees thereon (except
in connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Commitment shall not constitute a change in the terms
of such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Collateral
under the Collateral Documents or all or substantially all of the Guarantors
from the Guaranty (in each case, except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating.

(iii)    Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(c) (it being understood
that the documentation required under Section 2.20(c) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (c) of this Section;
provided, (x) a participant shall not be entitled to receive any greater payment
under Section 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, and (y) a
participant shall not be entitled to the benefits of Section 2.20 unless
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of Borrower, to comply with Section 2.20 as
though it were a Lender; provided, further, that except as specifically set
forth in clauses (x) and (y) of this sentence, nothing herein shall require any
notice to Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender; provided,
further, that such participant agrees to be subject to Section 2.17 as though it
were a Lender.

 

-113-



--------------------------------------------------------------------------------

(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans and the other Obligations owed by or to such Lender to secure obligations
of such Lender including any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors and any operating circular
issued by such Federal Reserve Bank; provided that no Lender, as between
Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge; provided, further, that in no
event shall the applicable Federal Reserve Bank, pledgee or trustee, be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

10.7.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8.    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 2.20,
9.3, 9.6 and 9.9 shall survive the payment of the Loans and the termination
hereof.

10.9.    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

10.10.    Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lender enforces any security interests or exercises
any right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

10.11.    Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

-114-



--------------------------------------------------------------------------------

10.12.    Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13.    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

10.14.    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK AND
EXCEPT TO THE EXTENT GOVERNED OR SUPERSEDED BY THE BANKRUPTCY CODE.

10.15.    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN THE BANKRUPTCY COURT, OR IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM) JURISDICTION, ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT
MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL
DOCUMENTS GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH
RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

 

-115-



--------------------------------------------------------------------------------

10.16.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17.    Confidentiality. Each Agent and each Lender shall hold all Non-Public
Information regarding Holdings, Borrower and their respective Subsidiaries,
Affiliates and their businesses identified as such by Borrower and obtained by
such Agent or such Lender pursuant to the requirements hereof in accordance with
such Agent’s and such Lender’s customary procedures for handling Non-Public
Information of such nature, it being understood and agreed by Borrower that, in
any event, Administrative Agent may disclose such information to the Lenders and
each Agent and each Lender and each Agent may make (i) disclosures of such
information to Affiliates or Related Funds of such Lender or Agent and to their
respective officers, directors, managers, partners, members, employees, legal
counsel, investors, limited partners, independent auditors and other advisors,
experts or agents who need to know such information and on a confidential basis
(and to other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any potential or prospective assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to Borrower and its obligations
(provided, such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 10.17 or other provisions at least as restrictive as this
Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any Non-Public Information relating
to Credit Parties received by it from any Agent or any Lender, (iv) disclosure
on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, (v) disclosures in connection with the exercise of any remedies hereunder
or under any other Credit Document, (vi) disclosures made pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such Person agrees to inform Borrower promptly thereof to
the extent not prohibited by law) and (vii) disclosures made upon the request

 

-116-



--------------------------------------------------------------------------------

or demand of any regulatory or quasi-regulatory authority purporting to have
jurisdiction over such Person or any of its Affiliates. In addition, each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents. Notwithstanding the foregoing, any Agent or Lender may,
at its own expense and in the ordinary course of its respective business, issue
customary news releases and publish “tombstone” advertisements and other
announcements relating to this transaction that do not include Non-Public
Information in newspapers, trade journals, and other appropriate media (which
may include use of logos of one or more of the Credit Parties).

10.18.    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges, premiums or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

10.19.    Effectiveness; Counterparts. This Agreement shall become effective on
the Closing Date. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (i.e., “pdf” or “tif” shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.20.    PATRIOT Act. Each Lender and Agent (for itself and not on behalf of
any Lender) hereby notifies each Credit Party that pursuant to the requirements
of the PATRIOT Act and the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or Agent, as applicable, to identify
such Credit Party in accordance with the PATRIOT Act and the Beneficial
Ownership Regulation.

10.21.    Electronic Execution of Assignments. The words “execution”, “signed”,
“signature”, and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

-117-



--------------------------------------------------------------------------------

10.22.    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their Affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
Affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.

10.23.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

10.24.    Acknowledgement Regarding Any Supported QFCs.

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with

 

-118-



--------------------------------------------------------------------------------

respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Credit Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): In the event a Covered Entity
that is party to a Supported QFC (each, a “Covered Party”) becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer of such
Supported QFC and the benefit of such QFC Credit Support (and any interest and
obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.

In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Credit Documents that might otherwise apply to such Supported QFC or
any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Credit Documents were governed by the laws of the United States or a state of
the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.

10.25.    Conflicts. If any provision in this Agreement or any other Credit
Document expressly conflicts with any provision in the DIP Order, the provisions
in the DIP Order shall govern and control.    Notwithstanding anything to the
contrary in any Credit Document, in the event of any inconsistency between the
terms of this Agreement and any other Credit Document, the terms of this
Agreement shall govern and control.

10.26.    No Action. Each Lender agrees that it shall not, and hereby expressly
and irrevocably waives any right to, take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy or assert any other
Cause of Action against Holdings or any Subsidiary (including the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim),
or institute any actions or proceedings or any other Cause of Action, or
otherwise commence any remedial procedures, against Holdings or any of its
Subsidiaries including, in each case with respect to any Collateral or any
Guarantee, unless such action is taken, to the extent permitted under the Credit
Documents, (x) at the direction of, if applicable, the Requisite Lenders (or, if
expressly contemplated by this Agreement, the Supermajority Lenders) or (y) with
the prior written consent of the Requisite Lenders (or, if expressly
contemplated by this Agreement, the Supermajority Lenders).

[Remainder of page intentionally left blank]

 

-119-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

 

J. C. PENNEY CORPORATION, INC.,

a Delaware corporation

By:

 

/s/ Bill Wafford

Name: Bill Wafford Title:   Chief Financial Officer

HOLDINGS:

 

J. C. PENNEY COMPANY, INC.,

a Delaware corporation

By:

 

/s/ Bill Wafford

Name: Bill Wafford Title:   Chief Financial Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

 

J. C. PENNEY PROPERTIES, LLC,

a Delaware limited liability company

By:

 

/s/ Dawn Wolverton

Name: Dawn Wolverton

Title:   Assistant Secretary

 

J. C. PENNEY PURCHASING CORPORATION,

a New York corporation

By:

 

/s/ Dawn Wolverton

Name: Dawn Wolverton

Title:   Assistant Secretary

 

JCP REAL ESTATE HOLDINGS, LLC,

a Delaware limited liability company

By:

 

/s/ Dawn Wolverton

Name: Dawn Wolverton

Title:   Assistant Secretary

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

GUARANTORS: (cont...)

 

FUTURE SOURCE LLC,

a New York limited liability company

J. C. PENNEY DIRECT MARKETING

SERVICES LLC,

a Delaware limited liability company

J. C. PENNEY EXPORT MERCHANDISING

CORPORATION,

a Delaware corporation

J. C. PENNEY INTERNATIONAL, INC.,

a Delaware corporation

JCP CONSTRUCTION SERVICES, INC.,

a Delaware corporation

JCP MEDIA, INC.,

a Delaware corporation

JCP NEW JERSEY, LLC,

a Delaware limited liability company

JCP PROCUREMENT, INC.,

a Delaware corporation

JCP REALTY, LLC,

a Delaware limited liability company

JCP TELECOM SYSTEMS, INC.,

a Delaware corporation

JCPENNEY PUERTO RICO, INC.,

a Puerto Rico corporation

JCPENNEY SERVICES, LLC,

a Delaware limited liability company

JCPSSC, INC.,

a Delaware corporation

By:

 

/s/ Bill Wafford

Name: Bill Wafford

Title:   Chief Financial Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

GLAS USA LLC,

a New Jersey limited liability company

By:

 

/s/ Yana Kisienko

Name: Yana Kisienko

Title:   Vice President

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

COLLATERAL AGENT:

GLAS AMERICAS LLC,

a New York limited liability company

By:

 

/s/ Yana Kisienko

Name: Yana Kisienko

Title:   Vice President

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

ALM 2020, LTD.

By: Apollo Capital Management (CLO), LLC, its collateral manager

By:

 

/s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title:   Vice President

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Ares CLO Management LLC as Asset Manager

By:

 

/s/ Daniel Hayward

Name: Daniel Hayward

Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

By Brigade Capital Management, LP as Investment Manager, on Behalf of its
Various Funds and Accounts [DIP LENDER]

By:

 

/s/ Patrick Criscillo

Name: Patrick Criscillo

Title:   Chief Financial Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

H/2 CAPITAL PARTNERS LLC

By:

 

/s/ Ashvin Rao

Name: Ashvin Rao

Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Oregon Public Employees Retirement Fund

By:

 

/s/ Jeffrey M. Smith

Name: Jeffrey M. Smith

Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR Financial CLO 2013-1, Ltd.

By:

  /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 9 LTD.

By:

  /s/ Jeffrey M. Smith

Name: Jeffrey M. Smith

Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 10 Ltd.

By:

  /s/ Jeffrey M. Smith Name: Jeffrey M. Smith

Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 11 Ltd.

By:

  /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 12 Ltd.

By:

  /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 14 Ltd.

By:

  /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 15 Ltd.

By:

  /s/ Jeffrey M. Smith

Name: Jeffrey M. Smith

Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 16 Ltd.

By:

  /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 17 Ltd.

By:

  /s/ Jeffrey M. Smith

Name: Jeffrey M. Smith

Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 18 Ltd.

By:

  /s/ Jeffrey M. Smith

Name: Jeffrey M. Smith

Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 19 Ltd.

By:   /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 20 Ltd.

By:   /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 21 Ltd.

By:   /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR Senior Floating Rate Income Fund

By:   /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 22 Ltd.

By:   /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 23 Ltd.

By:   /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 24 Ltd.

By:   /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR CLO 25 Ltd.

By:   /s/ Jeffrey M. Smith Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

KKR DAF Syndicated Loan and High Yield Fund DAC – LL By:   /s/ Jeffrey M. Smith
Name: Jeffrey M. Smith Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Owl Creek Investments I, LLC By Owl Creek Asset Management, L.P., its manager
By:   /s/ Reuben Kopel Name: Reuben Kopel Title:   General Counsel

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Sculptor GC Opportunities Master Fund, Ltd.

By: Sculptor Capital LP, its investment manager

By: Sculptor Capital Holding Corporation, its General Partner

By:

 

/s/ Wayne Cohen

Name: Wayne Cohen Title:   President and Chief Operating Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Sculptor SC II, LP

By: Sculptor Capital II LP, its investment manager

By: Sculptor Capital Holding II LLC, its General Partner

By: Sculptor Capital LP, its Member

By: Sculptor Capital Holding Corporation, its General Partner

By:

 

/s/ Wayne Cohen

Name: Wayne Cohen Title:   President and Chief Operating Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Sculptor Credit Opportunities Master Fund, Ltd.

By: Sculptor Capital LP, its investment manager

By: Sculptor Capital Holding Corporation, its General Partner

By:

 

/s/ Wayne Cohen

Name: Wayne Cohen Title:   President and Chief Operating Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Sculptor Enhanced Master Fund, Ltd.

By: Sculptor Capital LP, its investment manager

By: Sculptor Capital Holding Corporation, its General Partner

By:

 

/s/ Wayne Cohen

Name: Wayne Cohen Title:   President and Chief Operating Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Sculptor Master Fund, Ltd.

By: Sculptor Capital LP, its investment manager

By: Sculptor Capital Holding Corporation, its General Partner

By:

 

/s/ Wayne Cohen

Name: Wayne Cohen Title:   President and Chief Operating Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

SPCP Access Holdings, LLC

By:

 

/s/ Stacey Hatch

Name: Stacey Hatch Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

SPCP Institutional Group, LLC

By:

 

/s/ Stacey Hatch

Name: Stacey Hatch Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

SPCP Group, LLC

By:

 

/s/ Stacey Hatch

Name: Stacey Hatch Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

TPG SPECIALTY LENDING, INC.

By:

 

/s/ Joshua Easterly

Name: Joshua Easterly Title:   Chief Executive Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

REDWOOD IV FINANCE 3, LLC

By:

 

/s/ Joshua Peck

Name: Joshua Peck

Title:   Vice President

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

TAO FINANCE 3-A, LLC

By:

  /s/ Joshua Peck Name: Joshua Peck Title:   Vice President

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDERS:

WHITEBOX RELATIVE VALUE PARTNERS, L.P. By:   Whitebox Advisors LLC its
investment manager By:   /s/ Luke Harris Name: Luke Harris

Title:   General Counsel – Corporate, Transactions &
Litigation

WHITEBOX GT FUND, LP By:   Whitebox Advisors LLC its investment manager By:  
/s/ Luke Harris Name: Luke Harris

Title:   General Counsel – Corporate, Transactions &
Litigation

WHITEBOX MULTI-STRATEGY PARTNERS, L.P. By:   Whitebox Advisors LLC its
investment manager By:   /s/ Luke Harris Name: Luke Harris

Title:   General Counsel – Corporate, Transactions &
Litigation

PANDORA SELECT PARTNERS, L.P. By:   Whitebox Advisors LLC its investment manager
By:   /s/ Luke Harris Name: Luke Harris

Title:   General Counsel – Corporate, Transactions &
Litigation

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

AURELIUS CAPITAL MASTER, LTD.

By:   /s/ Eleanor Chan Name: Eleanor Chan Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Avenue RP Opportunities Fund, LP By: Avenue RP Opportunities Fund GenPar, LLC,
its General Partner By: GL RP Partners, LLC, its Managing Member By:   /s/ Sonia
Gardner Name: Sonia Gardner Title:   Member

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Avenue Value Credit Fund LP By: Avenue Value Credit GenPar, LLC, Its General
Partner By: GL Value Credit Partners, LLC, Its Managing Member By:   /s/ Sonia
Gardner Name: Sonia Gardner Title:   Member

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

BANK OF AMERICA, N.A. By:   /s/ Alexander Watts Name: Alexander Watts Title:  
Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

BOFA SECURITIES, INC.

By:   /s/ Seth Denson Name: Seth Denson Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

CANYON VALUE REALIZATION FUND, L.P. By:   Canyon Capital Advisors LLC   its
Investment Advisor By:   /s/ Jonathan M. Kaplan Name: Jonathan M. Kaplan
Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

THE CANYON VALUE REALIZATION MASTER FUND, L.P. By:   Canyon Capital Advisors LLC
  its Investment Advisor By:   /s/ Jonathan M. Kaplan Name: Jonathan M. Kaplan
Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

CATHEDRAL LAKE CLO 2013, LTD. By:   Carlson CLO Advisers, LLC, its collateral
manager By:   Carlson Capital, L.P., its sole member By:   /s/ Lynne B. Alpar
Name: Lynne B. Alpar Title:   Chief Financial Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

CATHEDRAL LAKE II, LTD.

By:   Carlson CLO Advisers, LLC, its collateral manager By:   Carlson Capital,
L.P., its sole member By:   /s/ Lynne B. Alpar Name: Lynne B. Alpar Title:
  Chief Financial Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

CATHEDRAL LAKE III, LTD.

By:   Carlson CLO Advisers, LLC, its collateral manager By:   Carlson Capital,
L.P., its sole member By:   /s/ Lynne B. Alpar Name: Lynne B. Alpar Title:
  Chief Financial Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

CATHEDRAL LAKE IV, LTD.

By:   Carlson CLO Advisers, LLC, its collateral manager By:   Carlson Capital,
L.P., its sole member By:   /s/ Lynne B. Alpar Name: Lynne B. Alpar Title:
  Chief Financial Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

CATHEDRAL LAKE V, LTD.

By:   Carlson CLO Advisers, LLC, its collateral manager By:   Carlson Capital,
L.P., its sole member By:   /s/ Lynne B. Alpar Name: Lynne B. Alpar Title:
  Chief Financial Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

DOUBLE BLACK DIAMOND OFFSHORE, LTD.

By:   Carlson Capital, L.P., its investment advisor By:   /s/ Lynne B. Alpar
Name: Lynne B. Alpar Title:   Chief Financial Officer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

CETUS CAPITAL VI, L.P.

By:   /s/ Robert E Davis Name: Robert E Davis Title:   Managing Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

LITTLEJOHN OPPORTUNITIES MASTER FUND, L.P.

By:   /s/ Robert E Davis Name: Robert E Davis Title:   Managing Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

OFM II, L.P.

By:   /s/ Robert E Davis Name: Robert E Davis Title:   Managing Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

VSS FUND, L.P.

By:   /s/ Robert E Davis Name: Robert E Davis Title:   Managing Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

CETUS CAPITAL III, L.P.

By:   /s/ Robert E Davis Name: Robert E Davis Title:   Managing Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

CREDIT SUISSE LOAN FUNDING LLC, on behalf of the GCP Trading Desk and its
positions By:   /s/ Sathish Shanthan

Name: Sathish Shanthan

Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

D. E. SHAW GALVANIC PORTFOLIOS, L.L.C.

By:   /s/ Seth Charnow

Name: Seth Charnow

Title:   Authorized Signatory

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH (solely with respect to the Distressed
Products Group) By:   /s/ Howard Lee Name: Howard Lee

Title:   Assistant Vice President

howard.lee@db.com / 201-593-1107

By:   /s/ Michael Strobel Name: Michael Strobel

Title:   Vice President

michael-p.strobel@db.com

212-250-0939

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

FPA FLEXIBLE FIXED INCOME FUND,

a Series of FPA Funds Trust

By:   /s/ J. Richard Atwood Name: J. Richard Atwood Title:   President By:   /s/
E. Lake Setzler Name: E. Lake Setzler Title:   Treasurer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

FPA NEW INCOME, INC.

By:   /s/ J. Richard Atwood Name: J. Richard Atwood Title:   President By:   /s/
E. Lake Setzler Name: E. Lake Setzler Title:   Treasurer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

SOURCE CAPITAL, INC.

By:   /s/ J. Richard Atwood Name: J. Richard Atwood Title:   President By:   /s/
E. Lake Setzler Name: E. Lake Setzler Title:   Treasurer

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

HUDSON EAST RIVER SYSTEMS, LLC

By:   First Pacific Advisors, LP Its:   Investment Manager By:   FPA GP, Inc.
Its:   General Partner By:   /s/ J. Richard Atwood Name: J. Richard Atwood
Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

MORNINGSTAR DEFENSIVE BOND FUND

By:   First Pacific Advisors, LP Its:   Investment Manager By:   FPA GP, Inc.
Its:   General Partner By:   /s/ J. Richard Atwood

Name: J. Richard Atwood

Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

MOTION PICTURE INDUSTRY HEALTH PLAN (ACTIVE) By:   First Pacific Advisors, LP
Its:   Investment Manager By:   FPA GP, Inc. Its:   General Partner By:   /s/ J.
Richard Atwood Name: J. Richard Atwood Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

MOTION PICTURE INDUSTRY INDIVIDUAL ACCOUNT PLAN

By:

  First Pacific Advisors, LP

Its:   Investment Manager

By

  FPA GP, Inc.

Its:   General Partner

By:   /s/ J. Richard Atwood Name: J. Richard Atwood Title:  Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

MOTION PICTURE INDUSTRY HEALTH PLAN (RETIREE)

By: First Pacific Advisors, LP

Its: Investment Manager

By: FPA GP, Inc.

Its: General Partner

By:

  /s/ J. Richard Atwood Name: J. Richard Atwood Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

SAG-AFTRA HEALTH FUND

By: First Pacific Advisors, LP

Its: Investment Manager

By: FPA GP, Inc.

Its: General Partner

By:   /s/ J. Richard Atwood Name: J. Richard Atwood Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

THE HEALTH PLAN OF WEST
VIRGINIA, INC.

By: First Pacific Advisors, LP

Its: Investment Manager

By: FPA GP, Inc.

Its: General Partner

By:   /s/ J. Richard Atwood Name: J. Richard Atwood Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

THE NATURE CONSERVANCY

By: First Pacific Advisors, LP

Its: Investment Manager

By: FPA GP, Inc.

Its: General Partner

By:   /s/ J. Richard Atwood Name: J. Richard Atwood Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

GOLDENTREE LOAN OPPORTUNITIES IX, LIMITED BY: GOLDENTREE ASSET MANAGEMENT, LP
By:   /s/ Karen Weber Name: Karen Weber Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

GT Loan Financing I, Ltd. BY: GOLDENTREE ASSET MANAGEMENT, LP

By:

 

/s/ Karen Weber

Name: Karen Weber Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

GoldenTree Loan Management US CLO 3, Ltd.

By: GoldenTree Loan Management LP

By:   /s/ Karen Weber Name: Karen Weber Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Fernwood Associates LLC

By:   /s/ David B. Forer Name: David B. Forer Title:   Managing Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Fernwood Foundation Fund LLC

By:   /s/ David B. Forer Name: David B. Forer Title:   Managing Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

Fernwood Restructurings Limited

By:   /s/ David B. Forer Name: David B. Forer Title:   Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

LMR MASTER FUND LIMITED

By:

 

/s/ Alex Mitchell

Name: Alex Mitchell Title:  General Counsel, LMR Partners LLC, acting in its
capacity as Investment Manager of LMR Master Fund Limited

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

MFP PARTNERS, L.P.

By:

 

/s/ Timothy E. Ladin

Name: Timothy E. Ladin Title:  General Counsel and Vice President

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

MSD CREDIT OPPORTUNITY MASTER FUND, L.P.

By:

 

/s/ Marcello Liguori

Name: Marcello Liguori

Title:  Managing Director

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

MSD SIF HOLDINGS, L.P.

By:

 

/s/ Marcello Liguori

Name: Marcello Liguori Title:  Vice President

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------

LENDER:

MSD SPECIAL INVESTMENTS FUND, L.P.

By:

 

/s/ Marcello Liguori

Name: Marcello Liguori Title:  Vice President

 

[Signature Page to Superpriority Senior Secured Debtor-In-Possession Credit and
Guaranty Agreement]